


DEED OF OFFICE LEASE
 
By and Between
 
GLL L-STREET 1331, LLC,
a Delaware limited liability company


("Landlord")
 
and
 
COSTAR REALTY INFORMATION, INC.,
a Delaware corporation


("Tenant")
 
*     *     *     *     *     *
 
1331 L Street, N.W.
Washington, D.C. 20005


 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
DEED OF OFFICE LEASE
 
THIS DEED OF OFFICE LEASE (this “Lease”) is executed on the ___ day of February,
2011 (the “Execution Date”) and made effective for all purposes as of the 1st
day of June, 2010 (the “Effective Date”), by and between GLL L-STREET 1331,
LLC, a Delaware limited liability company (“Landlord”) and COSTAR REALTY
INFORMATION, INC., a Delaware corporation (“Tenant”), who agree as follows:


1. BASIC LEASE TERMS.


The following terms shall have the following meanings in this Lease:
 
a. Premises:
 
Approximately 149,514 rentable square feet of space located on the 1st, 2nd,
3rd, 4th, 5th, 7th, 8th, 9th and 10th floors of the Building, as measured in
accordance with BOMA (ANSI Z65.1-1996) standard and outlined on the floor plan
attached hereto as Exhibit A.
 
b. Building:
 
1331 L Street, N.W., Washington, D.C. 20005
c. Office Space:
 
All those portions of the Project (as determined by Landlord) leased from
time-to-time to office tenants (as same may be increased or decreased by
Landlord from time to time).
 
d. Retail Space:
 
All those portions of the Project as are designated by Landlord from time to
time as being retail areas (as same may be increased or decreased by Landlord
from time to time).
 
e. Common Areas:
 
Those areas and facilities now or hereafter furnished by Landlord within the
Project for the non-exclusive general common use of office and retail tenants
and other occupants of the Project, their officers, agents, employees, invitees
and customers, including (without limitation) all parking areas, truckways,
driveways, loading docks and areas, delivery and service passages, interior and
exterior pedestrian walkways, malls, plazas, courts, ramps, landscaped and
planted areas, stairways, escalators, elevators, restrooms, the lobby and the
roof, and other similar areas, facilities or improvements.
 
f. Project:
 
The Retail Space, the Office Space, the Common Areas and such other facilities
as are part of the Building (as the same may be increased or decreased by
Landlord from time to time).
 
g. Commencement Date:
 
The Effective Date.
 
h. Rent Commencement Date:
 
July 16, 2010.
 
 

 
 
2

--------------------------------------------------------------------------------

 
 
i. Term:
 
 
 
j. Extension Period:
The period commencing on the Commencement Date and ending on the Lease
Expiration Date, unless earlier terminated in accordance with the terms of this
Lease or unless extended for one or more Extension Periods in accordance with
the terms of this Lease.
 
Two (2) consecutive periods of five (5) years each, each such period to have the
effect of extending the Term, and each to be exercised at Tenant’s election in
accordance with Section 33 hereof.
k. Lease Expiration Date:
 
May 31, 2025
l. Annual Base Rent:
 
See Section 4(a).
m. Address for Notices:
 
 
                     To Landlord:
GLL L-Street 1331, LLC
200 South Orange Avenue, Suite 1920
Orlando, FL 32801
Attention: Jochen Schnier
 
 
With a copy to:
Bradley Arant Boult Cummings, LLP
Roundabout Plaza
1600 Division Street, Suite 700
Nashville, TN 37203
Attn: J. Greer Cummings, Jr.
 
                    To Tenant:
At the Premises
Attention:  Nadia O’Dea, National Facilities Manager
With a copy to:
At the Premises
Attention:  Jonathan Coleman, Esq., General Counsel
 
With a copy to:
Womble Carlyle Sandridge & Rice, PLLC
1410 Eye Street, NW, Suite 700
Washington, DC 20005
Attn: Richard G. David, Esq.
 
n. Landlord’s Address for Payment of Rent:
 
Lincoln Property Company
101 Constitution Ave, NW, Suite 325
Washington, D.C. 20001
Attention: 1331 L Street Asset Manager
 
o. Security Deposit:
N/A

 
 
3

--------------------------------------------------------------------------------

 
 
p. Effective Date:
 
The date set forth in the preamble hereof as the “Effective Date”.
 
q. Tenant’s Pro Rata Share:
 
See Section 4(a).
 
 
 
 
 

 
 
2.  PREMISES; IMPROVEMENT ALLOWANCES.
 
a. Premises.  In consideration of Tenant’s agreement to pay Annual Base Rent
(hereinafter defined) and Additional Rent (hereinafter defined) and subject to
the covenants and conditions hereinafter set forth, Landlord hereby leases the
Premises to Tenant and Tenant hereby hires and leases the Premises from
Landlord, upon the terms and conditions set forth herein.  Except as otherwise
explicitly set forth herein, the lease of the Premises to Tenant includes the
non-exclusive right, together with other tenants and occupants of the Project
and their respective officers, agents, employees, invitees and customers
(including those of Tenant), to use the Common Areas of the Project and the land
on which the Project is situated (the “Land”), but includes no other rights not
expressly set forth herein.
 
b. Premises Improvements; Premises Improvement Allowance.  Tenant may, in
accordance with the Workletter attached hereto as Exhibit E, construct certain
improvements within the Premises (the “Premises Improvements”).  Landlord shall
pay the costs associated with the Premises Improvements in an amount equal to
Twelve Million Five Hundred Twelve Thousand Two Hundred Sixty Seven and No/100
Dollars ($12,512,267.00) (such amount, the “Premises Improvement
Allowance”).  The Premises Improvement Allowance shall be deposited in escrow
and thereafter disbursed pursuant to that certain Escrow Agreement attached
hereto as Exhibit H (the “Premises Escrow Agreement”).  The Premises Improvement
Allowance shall be applied to the cost of the Premises Improvements, including,
without limitation, architectural fees, the costs of construction consultants
and engineers, construction costs and permitting fees.  In addition, up to
twenty five percent (25%) of the Premises Improvement Allowance may be applied
by Tenant to the cost of installation, construction and/or acquisition of
Tenant’s Personal Property (as defined below); provided, however, such
application may only be made after Tenant has completed the Premises
Improvements pursuant hereto.  If after full application and payment of the
Premises Improvement Allowance there are any remaining costs associated with
completion of the Premises Improvements or the installation, construction and/or
acquisition of Tenant’s Personal Property, Tenant shall be responsible for the
payment of such excess costs.  Tenant shall receive a credit against rent due
hereunder for any unused portion of the Premises Improvement Allowance
calculated as of the earlier to occur of (a) June 30, 2014 and (b) Tenant’s
completion of the Premises Improvements and the completion of all disbursements
from the Premises Improvement Allowance, if any, in respect of the installation,
construction and/or acquisition of Tenant’s Personal Property (the earlier of
(a) and (b), the “Premises Escrow Termination Date”). The foregoing credit
against rent shall be allocated against rent by taking the amount of the unused
portion of the Premises Improvement Allowance as of the Premises Escrow
Termination Date, dividing it by the number of full months then remaining in the
Term following the Premises Escrow Termination Date and applying the result as a
rent credit each month thereafter until the end of the Term.  In light of such
rent credit, the unused portion of the Premises Improvement Allowance held in
cash under the Premises Escrow Agreement shall be disbursed in a lump sum to
Landlord immediately following the Premises Escrow Termination Date.  Tenant
shall, at its own cost and expense (or, at Tenant’s option, from the Premises
Improvement Allowance, but subject to the aforementioned twenty five percent
(25%) limitation), install to and within the Premises Tenant’s audio-visual
equipment, video monitors, computers, data center equipment, servers and the
like (collectively, “Tenant A/V and Computer Equipment”) and Tenant’s furniture,
moveable trade or business fixtures and other personal property (collectively,
“Tenant Furnishings”).  The Tenant A/V and Computer Equipment and Tenant
Furnishings shall be referred to as “Tenant’s Personal Property” for purposes
hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
c.  Common Area Improvements; Common Area Improvement Allowance.  Landlord
shall, in accordance with those certain construction contracts referenced in
Exhibit J and incorporated herein by reference (the “Construction Contracts”),
construct certain improvements within Common Areas of the Building (the “Common
Area Improvements”).  Landlord shall pay the costs associated with the Common
Area Improvements in an amount equal to Two Million Four Hundred Eighty Seven
Thousand Seven Hundred Thirty Three and No/100 Dollars ($2,487,733.00) (such
amount, the “Common Area Improvement Allowance”).  The Common Area Improvement
Allowance shall be deposited in escrow and thereafter disbursed pursuant to that
certain Escrow Agreement attached hereto as Exhibit I (the “Common Area Escrow
Agreement”).  The Common Area Improvement Allowance shall be applied to the cost
of the Common Area Improvements, including without limitation, architectural
fees, the costs of construction consultants and engineers, construction costs
and permitting fees.  If after full application and payment of the Common Area
Improvement Allowance there are any remaining costs associated with completion
of the Common Area Improvements, Landlord shall be responsible for the payment
of such excess costs.  Tenant shall not receive or otherwise be entitled to a
credit against rent due hereunder for any unused portion of the Common Area
Improvement Allowance following completion of the Common Area Improvements, and
any such unused portion shall be and remain the property of Landlord.  Landlord
covenants and agrees that (A) it shall undertake the Common Area Improvements in
accordance with the Construction Contracts; (B) it shall observe all obligations
to be observed by it under the Construction Contracts; (C) it shall not amend or
modify the terms of any Construction Contract without the express written
consent of Tenant, which shall not be unreasonably withheld, conditioned or
delayed so long as the scope or quality of the work as contemplated therein is
not changed or reduced (it being understood that the Tenant consent provisions
of this clause (C) do not apply to Tenant’s required consent to change orders as
described in clause (E) below); (D) it shall take commercially reasonable action
to ensure compliance by the applicable contractor with the time frame for
delivery or completion set forth in its Construction Contract; (E) it shall not
institute change orders reducing the scope or quality of the work under any
Construction Contract without the express written consent of Tenant; and (F) it
shall not terminate any Construction Contract or contractor thereunder unless a
default has occurred on the part of the applicable contractor, Tenant has been
notified of the default promptly and the period for cure of such default has
passed without cure having occurred.  In the event a Construction Contract is
terminated in accordance with clause (F) above, Landlord shall take such actions
as are commercially reasonable to replace the contractor on terms substantially
similar to the terminated Construction Contract with the overriding goal and
intention of completing the Common Area Improvements to the specifications, and
in the time frame, contemplated by the Construction Contracts.  In the event of
any conflict between the Construction Contracts and the foregoing provisions of
this Section 2.c., the provisions of this Section 2.c. shall control with
respect to Landlord’s obligations under the Construction Contracts.  Unless
otherwise provided herein, the Common Area Improvements shall be the property of
Landlord, and Tenant shall have no rights to such Common Area Improvements,
other than its rights to use the Common Area Improvements in common with other
tenants of the building during the Term or until earlier expiration of this
Lease.  Landlord shall maintain the Common Area Improvements as part of its
Landlord Maintenance Obligation (as defined in Section 9.h. below).
 
3. TERM AND COMMENCEMENT OF TERM.


This Lease shall be in full force and effect as of the Effective Date.  The Term
of this Lease shall commence on the Commencement Date and shall expire on the
Lease Expiration Date, unless earlier terminated in accordance with the terms of
this Lease or unless extended for one or more Extension Periods in accordance
with Section 33 of this Lease.
 
4. RENT.  Tenant covenants and agrees to pay as Rent (hereinafter defined) for
the Premises the following amounts set forth in this Section 4 and as otherwise
provided in this Lease.  “Additional Rent” shall mean all costs, expenses,
charges and other payments to be made by (or on behalf of) Tenant to Landlord
(or to a third party if required under this Lease), other than Annual Base Rent
(hereinafter defined), whether or not the same be designated as such. “Rent” or
“rent” shall mean all Annual Base Rent and Additional Rent due hereunder and any
other sums due to Landlord under this Lease.
 
a. Annual Base Rent Per Square Foot.  Commencing on the Rent Commencement Date,
and thereafter during the Term, Tenant shall pay annual base rent per square
foot in the amount of $38.50 (the “Annual Base Rent Per Square Foot”) multiplied
by the number of square feet of space within the Premises that Tenant is
required, at such time, to pay rent upon in accordance with this Section 4.a.
(such square footage, as it shall increase from time to time in accordance
herewith, the “Occupied Premises”).  On the first anniversary of the
Commencement Date and on each anniversary of the Commencement Date thereafter
until the Lease Expiration Date, Annual Base Rent Per Square
 
 
5

--------------------------------------------------------------------------------

 
 
Foot shall increase by 2.5% over the previous year’s Annual Base Rent Per Square
Foot, as illustrated in the first chart (Chart 1) below in this Section 4.a.  At
any given time, the Annual Base Rent Per Square Foot multiplied by the Occupied
Premises shall be the “Annual Base Rent” for purposes hereof.  One-twelfth of
such Annual Base Rent shall be the “Monthly Base Rent” for purposes hereof,
except in the case of the first month, which will be pro-rated based upon the
number of days from the Rent Commencement Date until the end of such
month.  Installments of Monthly Base Rent shall be payable in advance on the
Rent Commencement Date and the first day of each calendar month thereafter
during the Term, as applicable.


For purposes hereof, the Occupied Premises shall be deemed to mean:


(i) From the Rent Commencement Date until the day before October 1, 2010, the
“Occupied Premises” shall be deemed to mean a portion of the 2nd floor of the
Building, consisting of 12,736 rentable square feet, and that portion of the
Premises consisting of the 54,014 rentable square feet on the entirety of the
3rd, 4th and 5th floors of the Building (the “Stage 1 Premises”);


(ii) From October 1, 2010 until the day before March 7, 2011, the “Occupied
Premises” shall be deemed to mean the Stage 1 Premises and that portion of the
Premises consisting of the 36,160 rentable square feet on the entirety of the
7th and 8th floors of the Building (such portion, the “Stage 2 Premises”);


(iii) From March 7, 2011 until the day before May 1, 2011, the “Occupied
Premises” shall be deemed to mean the Stage 1 Premises, the Stage 2 Premises and
that portion of the Premises consisting of the 18,080 rentable square feet on
the entirety of the 9th floor of the Building (such portion, the “Stage 3
Premises”);


(iv) From May 1, 2011 until the day before June 1, 2011, the “Occupied Premises”
shall be deemed to mean the Stage 1 Premises, the Stage 2 Premises, the Stage 3
Premises and that portion of the Premises consisting of the 18,080 rentable
square feet on the entirety of the 10th floor of the Building (such portion, the
“Stage 4 Premises”);


(v) From June 1, 2011 until the Lease Expiration Date, the “Occupied Premises”
shall be deemed to mean the Premises (in their entirety), including the
remaining portion of the 2nd floor of the Building and a portion of the 1st
floor of the Building, consisting together of 10,444 rentable square feet (the
“Stage 5 Premises”).


For purposes hereof, Tenant’s Pro Rata Share shall be deemed to mean:


(i) From the Rent Commencement Date until the day before October 1, 2010,
39.40%;


(ii) From October 1, 2010 until the day before March 7, 2011, 60.74%;




(iii) From March 7, 2011 until the day before May 1, 2011, 71.41%;




(iv) From May 1, 2011 until the day before June 1, 2011, 82.08%; and




(v) From June 1, 2011 until the Lease Expiration Date, 88.25%.


Without overriding the express provisions of this Lease, the following chart
(Chart 1) is meant to be illustrative of Annual Base Rent Per Square Foot,
Annual Base Rent and Monthly Base Rent throughout the Term of this Lease,
assuming the Occupied Premises is the entire Premises:


 
6

--------------------------------------------------------------------------------

 
 
Chart 1:


 
Year of Term
 
Annual
Base Rent Per Square Foot
Annual Base Rent
Monthly Base Rent
Year 1 (7/16/10 – 5/31/11)
$38.50
 
$5,046,609.53
(adjusted for partial year)
 
$479,690.75
(but $244,181.08 for first partial month)
Year 2 (6/1/11 – 5/31/12)
$39.46
$5,900,196.23
$491,683.02
Year 3 (6/1/12 – 5/31/13)
$40.45
$6,047,701.13
$503,975.09
Year 4 (6/1/13 – 5/31/14)
$41.46
$6,198,893.66
$516,574.47
Year 5 (6/1/14 – 5/31/15)
$42.50
$6,353,866.00
$529,488.83
Year 6 (6/1/15 – 5/31/16)
$43.56
$6,512,712.65
$542,726.05
Year 7 (6/1/16 – 5/31/17)
$44.65
$6,675,530.47
$556,294.21
Year 8 (6/1/17 – 5/31/18)
$45.76
$6,842,418.73
$570,201.56
Year 9 (6/1/18 – 5/31/19)
$46.91
$7,013,479.20
$584,456.60
Year 10 (6/1/19 – 5/31/20)
$48.08
$7,188,816.18
$599,068.01
Year 11 (6/1/20 – 5/31/21)
$49.28
$7,368,536.58
$614,044.72
Year 12 (6/1/21 – 5/31/22)
$50.52
$7,552,750.00
$629,395.83
Year 13 (6/1/22 – 5/31/23)
$51.78
$7,741,568.75
$645,130.73
Year 14 (6/1/23 – 5/31/24)
$53.07
$7,935,107.96
$661,259.00
Year 15 (6/1/24 – 5/31/25)
$54.40
$8,133,485.66
$677,790.47





 
7

--------------------------------------------------------------------------------

 
 
Without overriding the express provisions of this Lease, the following chart
(Chart 2) is meant to be illustrative of Annual Base Rent and Monthly Base Rent
based upon the Annual Base Rent Per Square Foot in effect as of the Effective
Date of this Lease (unless otherwise set forth below), and to be illustrative of
Tenant’s Pro Rata Share, in each case as the Occupied Premises increases
pursuant to the terms of this Lease:


Chart 2:


Occupied
Premises
Annual
Base Rent
Monthly
Base Rent
Tenant’s Pro Rata Share
Stage 1 Premises
(i.e., 66,750 rsf)
 
$2,569,875.00
 
$214,156.25
(but $110,532.26 for first partial month)
39.40%
Stage 1 Premises & Stage 2 Premises
(i.e., 102,910 rsf)
 
$3,962,035.00
 
$330,169.58
60.74%
Stage 1 Premises, Stage 2 Premises & Stage 3 Premises
(i.e., 120,990 rsf)
 
$4,658,115.00
 
$388,176.25
71.41%
Stage 1 Premises, Stage 2 Premises, Stage 3 Premises & Stage 4 Premises
(i.e., 139,070 rsf)
$5,354,195.00
$446,182.92
82.08%
The Premises in their entirety
(i.e., 149,514 rsf)
 
$5,900,196.23
(assuming Year 2 Annual Base Rent Per Square Foot)
 
$491,683.02
(assuming Year 2 Annual Base Rent)
 
88.25%

 
b. Additional Rent for Operating Expenses and Real Estate Taxes.
 
(i) From and after the Rent Commencement Date, Tenant shall pay to Landlord, as
Additional Rent, (A) Tenant’s Pro Rata Share of the Operating Expenses (as
hereinafter defined) for the Building, and (B) Tenant’s Pro Rata Share of the
Real Estate Taxes (as hereinafter defined) owing under applicable law.  Tenant’s
Pro Rata Share shall be the applicable percentage indicated in Section 4(a)
above, which percentage shall be adjusted to a blended percentage, calculated on
a day-for-day basis, for any period of determination during the course of which
there was a change to Tenant’s Pro Rata Share.  Tenant’s Pro Rata Share of
Operating Expenses and Tenant’s Pro Rata Share of Real Estate Taxes for any
partial Accounting Year (as hereinafter defined) during the Term shall be
determined by multiplying the amount of Tenant’s Pro Rata Share of Operating
Expenses and Tenant’s Pro Rata Share of Real Estate Taxes for the full
Accounting Year by a fraction, the numerator of which is the number of days
during such Accounting Year falling within the Term and the denominator of which
is three hundred sixty-five (365).  The “Accounting Year” shall be the twelve
(12) month calendar year.


(ii) “Operating Expenses” shall mean any and all expenses, costs and
disbursements of every kind and nature incurred in connection with or allocable
to the management, operation, maintenance, servicing and repair of the Building
and Land and appurtenances thereto, as determined under generally accepted
accounting principles, consistently applied, including without limitation the
parking facilities, conference facilities, fitness facilities, roof terrace, if
any, and other common areas; employees’ wages, salaries, welfare and pension
benefits and other fringe benefits at the level of a regional property manager
(or the equivalent thereof) or below (provided, however, to the extent that
employees of Landlord or employees of Landlord’s agents are not assigned
exclusively to the Building, then Operating Expenses shall include only the
portion of their salaries, wages and other personnel
 
 
8

--------------------------------------------------------------------------------

 
 
costs allocable to the Building); payroll taxes; the costs, including reasonable
attorneys’ fees, of appealing assessments or pursuing waivers, exemptions or
abatements of Real Estate Taxes; telephone and other data/telecommunications
service; painting of Common Areas of the Building; exterminating service;
concierge services; detection and security services; security services and
equipment; premiums for fire and casualty, liability, rent, workmen’s
compensation, sprinkler, water damage and other insurance (and any commercially
reasonable deductibles); maintenance and repairs undertaken as part of the
Landlord Maintenance Obligation (as defined in Section 9.h below); building
supplies; uniforms and dry cleaning; snow removal; trash removal (including
dumpsters and compactors); the cost of obtaining and providing electricity,
water, sewer and other public utilities to the Building (but not for such
utilities as Tenant shall have directly metered following the installation of
such meters as described in Section 9.b. hereof); janitorial and cleaning
supplies; janitorial and cleaning services; window cleaning; service contracts
for the maintenance of elevators, boilers, HVAC and other mechanical, plumbing
and electrical equipment; fees for all licenses and permits required for the
ownership and operation of the Land and the Building; sales and use taxes
payable in connection with tangible personal property and services purchased for
the management, operation, maintenance, repair, cleaning, safety and
administration of the Land and the Building; the reasonable rental value of the
management office, if any, maintained at or for the Building; all costs of
operating and maintaining the fitness facility in the Building, including the
cost of replacing equipment therein; reasonable legal fees and reasonable
accounting fees relating to the determination of Operating Expenses and each
tenant’s share thereof and the preparation of statements required by tenants’
leases; management fees, whether or not paid to any person having an interest
in, or under common ownership with, Landlord (provided, the amount of such
management fees which may be included and passed through as Operating Expenses
shall not exceed, for any period of determination, 2% of the gross income of the
Building); purchase and installation of indoor plants in the Common Areas;
landscaping, maintenance and the purchase and replacement of landscaping
services, plants and shrubbery; all costs of operating and maintaining the SBM
System (as hereafter defined); and all costs of maintaining, managing,
reporting, qualifying, requalifying, commissioning and recommissioning the
Building (or any part thereof that was designed and/or built to be sustainable)
to conform to the requirements necessary to maintain any Green Agency Rating. 
As used herein, the term “Green Agency Rating” shall mean any one or more of the
following ratings (as same may be in effect or amended or supplemented from time
to time):  the U.S. EPA’s Energy Star® rating, any government mandated rating
system and, to the extent Landlord and Tenant mutually agree on the pursuit
thereof, any other third party or government approved rating system. If Landlord
makes an expenditure for a capital improvement to the Land or the Building by
installing energy conservation or labor-saving devices to reduce Operating
Expenses or to comply with any law, ordinance or regulation pertaining to the
Land or the Building enacted after the Effective Date of this Lease (each, a
“Permitted Capital Expenditure”), and if, under generally accepted accounting
principles, such expenditure is not a current expense, then the cost thereof
shall be amortized over a period equal to the useful life of such improvement,
determined in accordance with generally accepted accounting principles, and the
amortized costs shall be allocated to each Accounting Year during the Term,
together with an imputed interest amount calculated on the unamortized portion
thereof using an interest rate equal to two (2) percentage points over the Prime
Rate (hereinafter defined).  Notwithstanding anything to the contrary set forth
herein, Landlord shall not include in Operating Expenses during any Accounting
Year of the Term, any Excluded Expenses (hereinafter defined).  As used herein,
the term “Excluded Expenses” shall mean the following:


(1) payments of principal, interest, or other financial charges made on any
debt, or the amortization of funds borrowed by Landlord or depreciation expense
or reserves for repairs, maintenance and replacements;


(2) ground rent or other rental payments made under the Ground Lease (as
hereinafter defined);


(3) Real Estate Taxes, franchise, transfer, inheritance, estate, capital stock,
excise, gains, state and local taxes or taxes imposed upon or measured by the
net income or profits of the Landlord and any other taxes of any nature
whatsoever, other than sales or use taxes on supplies or services included in
Operating Expenses;


 
9

--------------------------------------------------------------------------------

 
 
(4) costs (other than Permitted Capital Expenditures which shall be included in
Operating Expenses) of capital improvements to the Building, including but not
limited to the costs of the initial construction and installation of the
Premises Improvements, the Common Area Improvements or tenant improvements for
any other tenant of the Building, capital repairs to the roof, curtain walls,
foundation, floor slabs, support columns (including columns within the Parking
Facility) and garage doors (but expressly excluding caulking and other
maintenance which shall be included in Operating Expenses);


(5) costs of leasing commissions, consulting and marketing services, asset
management fees, legal, accounting, space planning, construction, vacancy costs,
rent and other concessions and other expenses (including but not limited to the
initial and recurring expense of additional services provided in connection with
leasing to new tenants) incurred in procuring tenants for the Building or with
respect to individual tenants or occupants of the Building and any disputes with
such entities, or with respect to the sale or change of ownership of the
Building;


(6) costs of painting, redecorating, or other services or work performed for the
benefit of a particular tenant, prospective tenant or occupant (other than in
the Common Areas), including without limitation the costs of installing separate
electrical meters and related line extension and interconnection costs for
another tenant, prospective tenant or occupant, but the foregoing shall not be
deemed to exclude the cost of maintaining the Premises to the extent of the
Landlord Maintenance Obligation (as defined in Section 9.h. below);


(7) costs incurred in connection with work or services or other benefits that
are not offered to Tenant but that are offered to another tenant or occupant of
the Building;


(8) salaries, wages, or other compensation paid to officers or executives of
Landlord or to employees above the level of a regional property manager (or the
equivalent thereof);


(9) costs of advertising and public relations and promotional costs associated
with the promotion or leasing of the Building and costs of signs in or on the
Building identifying the owners of the Building or any tenant of the Building;


(10)  any expenses for which Landlord actually receives reimbursement from
insurance, condemnation awards, other tenants in the Building or any other
source or the portion of any cost incurred by Landlord with respect to which
Landlord receives a rebate or credit, to the extent actually received by
Landlord;


(11)  the cost of any Permitted Capital Expenditure undertaken to correct any
violation of law existing on the Execution Date;


(12)  costs incurred by Landlord due to the existence of any Hazardous Materials
(hereinafter defined) located (i) on or within the Land or the Building, or (ii)
on or within the Premises as of the Execution Date, except (a) to the extent the
same are Tenant’s responsibility under the terms of this Lease, or (b) to the
extent due to the existence of any Hazardous Materials in the customary and
usual course of owning, managing and operating a Class A office building, such
as back-up generator and parking facility fuel spills;


(13)  costs incurred for sculptures, paintings, and other objects of art located
within or outside the Building, except only the costs of maintaining such
objects in the public areas of the Building;


(14)  costs (other than Permitted Capital Expenditures which shall be included
in Operating Expenses) that are or, in accordance with generally applicable
accounting principles, should be capitalized on the books of Landlord, including
but not limited to the costs associated with the initial installation and
completion of the Premises Improvements and the Common Area Improvements and
rental payments for any equipment ordinarily considered to be of a capital
nature (but expressly excluding rentals of items which, if purchased, would
constitute Permitted Capital Expenditures and equipment not affixed to the
Building which is used in providing janitorial, security or other services
relating to cleaning, repairing, operating or maintaining the Building, which
shall be included in Operating Expenses), and related financing fees, expenses
and professional fees and disbursements incurred in connection therewith;


 
10

--------------------------------------------------------------------------------

 
 
(15)  costs incurred (less costs of recovery) for any repair or replacement of
any component of the Building to the extent that Landlord is reimbursed for such
costs pursuant to a manufacturer’s, materialman’s, vendor’s or contractor’s
warranty;


(16)  costs payable by Landlord in the nature of penalties or fines, unless due
to acts or omissions of Tenant; and


(17)  the cost of obtaining and providing electricity, water, sewer and other
public utilities to the Building to the extent such utilities shall have been
directly metered for Tenant pursuant to Section 9.b. hereof.


(iii) “Real Estate Taxes” shall mean all taxes, assessments and governmental
charges (including without limitation all real estate taxes, gross receipts
taxes, Business Improvement District assessments, taxes or charges, and any
other tax or assessment) on the Land and/or the Building, including without
limitation vault rent or charges, whether federal, state, county or municipal,
and whether they be by taxing districts or authorities presently taxing the
Land, the Land and/or the Building or by others, subsequently created or
otherwise, and any other taxes and assessments attributable to the Building to
the extent paid, reimbursed or otherwise incurred by Landlord, including any tax
or charge that may be levied against or payable by Landlord in the nature of a
so-called “baseball” tax, but excluding, however (and notwithstanding the
foregoing):


(1) Federal, local and city taxes on the net income, profit or revenue from the
operation of the Building or on the net income, profit or revenue of the
Landlord or on the rents received hereunder, provided that such exclusion shall
not apply (A) to the so-called “baseball” tax or (B) to any tax hereafter
imposed on Rent in lieu of or as a substitute for Real Estate Taxes;


(2) any charges included in Operating Expenses (including, without limitation,
water and sewer charges);


(3) costs payable by Landlord in the nature of penalties or fines; and


(4) any audit fees or charges paid by Landlord, unless the same are specifically
permitted pursuant to the provisions of this Lease.


If Landlord obtains a refund applicable to any Accounting Year during which
Tenant paid Real Estate Taxes, Landlord agrees to refund or credit to Tenant
Tenant’s Pro Rata Share of the amount of such refund (but in no event more than
the amount of Real Estate Taxes paid by Tenant for such Accounting Year), less
(if obtained by Landlord) the reasonable fees and expenses (including reasonable
attorneys’ fees) incurred by Landlord in obtaining any such refund.  At Tenant’s
request, Landlord shall apply for and use commercially reasonable efforts to
pursue any waiver, exemption or abatement that may be available to Tenant or the
Building.  All reasonable third-party costs incurred by Landlord (including
attorneys’ fees) in connection with pursuing waivers, exemptions and abatements
for the sole benefit of Tenant shall be reimbursed by Tenant to Landlord as
Additional Rent upon Landlord’s presentation of invoices therefor.  All
reasonable third-party costs incurred by Landlord (including attorneys’ fees) in
connection with pursuing waivers, exemptions and abatements for the benefit of
the Building as a whole shall be included as Operating Expenses.  Furthermore,
at Tenant’s request, Landlord shall appeal the assessment of the Building for
local real estate tax purposes using counsel of Tenant’s choice (subject to
Landlord’s reasonable approval), and all reasonable third-party costs incurred
by Landlord (including attorneys’ fees) shall be included as Operating
Expenses.  Tenant’s rights pursuant to the foregoing sentence shall be
terminated upon an assignment of this Lease (other than to an Affiliate
Transferee) and shall be suspended and of no force and effect during any period
when Tenant is in default beyond any applicable notice or cure period or is
subleasing portions of the Premises (other than to
 
 
11

--------------------------------------------------------------------------------

 
 
Affiliate Transferees) in an amount in excess of fifty percent (50%) of the
Premises.  Landlord shall copy Tenant on all correspondence received by Landlord
or prepared by Landlord regarding any assessment, the appeal of any assessment
or the results of any reassessment.  In the event Landlord fails to abide by the
foregoing covenants, Tenant shall be permitted to take over the process of
applying for and pursuing any such waiver, exemption, abatement or reassessment,
and Landlord agrees to cooperate by executing reasonable submissions or
applications and providing documentation as may be necessary in connection with
the foregoing.  All reasonable third-party costs incurred by Tenant (including
attorneys’ fees) in pursuing reassessment for the Building or for waivers,
exemptions or abatements for the benefit of the Building as a whole shall be
reimbursed to Tenant out of any refunds received by Landlord or credited against
Tenant’s Pro Rata Share of Real Estate Taxes.


(iv) If, for any Accounting Year during the Term of this Lease, less than
ninety-five percent (95%) of the total rentable square feet of office space in
the Building is occupied by tenants, the amount of Operating Expenses for such
Accounting Year which vary based on Building occupancy levels shall be deemed to
be the amount of Operating Expenses as reasonably estimated by Landlord that
would have been incurred if the percentage of occupancy of the Building during
such year was ninety-five percent (95%).  If at any time during any Accounting
Year, any part of the Building is leased to a tenant including Tenant
(hereinafter referred to as a “Special Tenant”) who, in accordance with the
terms of its lease, provides its own cleaning and janitorial services or other
services or is not otherwise required to pay a share of Operating Expenses in
accordance with the methodology set forth in this Section 4.b, Operating
Expenses for such Accounting Year shall be increased by the additional costs for
cleaning and janitorial services and such other applicable expenses as
reasonably estimated by Landlord that would have been incurred by Landlord if
Landlord had furnished and paid for cleaning and janitorial services and such
other services for the space occupied by the Special Tenant, or if Landlord had
included such costs in “operating expenses” as defined in the Special Tenant’s
lease.


(v) Prior to the Rent Commencement Date (or as soon thereafter as is reasonably
practicable), Landlord shall furnish to Tenant a statement (the “Estimated
Expense Statement”) of Landlord’s estimate of Tenant’s Pro Rata Share of
Operating Expenses and Tenant’s Pro Rata Share of Real Estate Taxes payable by
Tenant for the current Accounting Year, and by no later than the first day of
the last month of each Accounting Year, Landlord shall furnish to Tenant an
Estimated Expense Statement of Landlord’s estimate of Tenant’s Pro Rata Share of
Operating Expenses and Tenant’s Pro Rata Share of Real Estate Taxes payable by
Tenant for the next Accounting Year.  If Tenant reasonably determines that
estimated Operating Expenses for the forthcoming Accounting Year as shown in the
Estimated Expense Statement are materially higher than operating and common area
expenses for Class A office buildings or projects similar to the Building in the
downtown business district of Washington, D.C., then Landlord and Tenant shall,
at the request of Tenant, meet and review the services provided, the various
service providers and the rates charged by those providers and cooperate in good
faith to determine potential cost savings in Operating Expenses; provided,
however, if Tenant suggests service providers with appropriate qualifications
who charge lower rates, Landlord agrees to substitute such proposed service
providers for the existing ones at Tenant’s request and, provided, further, if
Tenant identifies services that are being provided at the Building that are not
provided at such similar Buildings (and to the extent such services are not
critical or essential to the functioning of the Building or are not required to
be provided pursuant to another tenant lease), then Landlord agrees to eliminate
that service at Tenant’s request.  Tenant’s rights pursuant to the foregoing
sentence shall be terminated upon an assignment of this Lease (other than to an
Affiliate Transferee) and shall be suspended and of no force and effect during
any period when Tenant is in default beyond the passage of any applicable notice
or cure period or is subleasing portions of the Premises (other than to
Affiliate Transferees) in an amount in excess of fifty percent (50%) of the
Premises.  Commencing on the Rent Commencement Date, and continuing on each
monthly rent payment date thereafter until further adjustment pursuant to this
Section 4.b(v), Tenant shall pay to Landlord one-twelfth (1/12) of the amount as
shown on said Estimated Expense Statement, as the same may be revised pursuant
to this Section 4.b(v).


 
12

--------------------------------------------------------------------------------

 
 
(vi) Within one hundred fifty (150) days after the expiration of each Accounting
Year during the Term (or as soon thereafter as is reasonably practicable),
Landlord shall furnish to Tenant a statement (the “Expense Statement”) in
reasonable detail and broken down by category showing the actual Operating
Expenses and Real Estate Taxes for such Accounting Year.  The Expense Statement
shall be conclusive and binding on Tenant and Landlord, except as provided in
Section 4.b.(vii) below.  In case of an underpayment, Tenant shall, within
thirty (30) days after the receipt of such Expense Statement, pay to Landlord an
amount equal to such underpayment.  In case of an overpayment, Landlord shall,
at Tenant’s election, either credit the next monthly rental payment by Tenant
with an amount equal to such overpayment or deliver within thirty (30) days a
check to Tenant in an amount equal to such overpayment.  Additionally, if this
Lease shall have expired, Landlord shall apply such excess against any sums due
from Tenant to Landlord and shall refund any remainder to Tenant within sixty
(60) days after the expiration of the Term or the date on which Landlord
determines such excess amount, whichever comes later.
 
 
(vii) Landlord shall maintain all of its records pertaining to Landlord’s
determination of Operating Expenses and Real Estate Taxes payable pursuant to
this Section 4.b for a period of at least three (3) years after the completion
of each Accounting Year.  An Expense Statement shall be conclusive and binding
on Tenant and Landlord unless objected to in writing by Tenant within one (1)
year after Tenant’s receipt of such Expense Statement.  Tenant shall give
Landlord at least ten (10) business days prior notice of its desire to conduct
an examination or audit of Landlord’s records with respect to any such Expense
Statement, which examination or audit shall be performed (i) at Tenant’s sole
expense, and (ii) during normal business hours at the office of Landlord’s
managing agent in the Washington, D.C. greater metropolitan area where the books
and records are customarily located or otherwise delivered.  Landlord shall
reasonably cooperate with Tenant and Tenant’s accounting firm during any such
examination or audit. If such examination or audit by Tenant and its accountant
reveals an overpayment of Operating Expenses or Real Estate Taxes for the period
covered by the examination or audit, then, provided Landlord does not dispute
the result of such examination or audit, Landlord shall credit the overpayment
against the next Monthly Base Rent amount of Tenant, or if the Term has expired,
refund the overpayment.  If Landlord disputes the results of an examination or
audit caused by Tenant, either party shall have the right to send the other
party a notice within sixty (60) days of receipt of the results of such
examination or audit of its election to refer the dispute to the American
Arbitration Association to appoint a nationally recognized certified public
accounting firm to resolve the dispute by binding arbitration.  Tenant shall
continue to pay to Landlord all Rent until a final decision is rendered by such
arbitration. If it is determined by the agreement of the parties that Landlord’s
Expense Statement overstated Operating Expenses and Real Estate Taxes by more
than five percent (5%), Tenant shall be entitled to receive from Landlord
Tenant’s actual and reasonable out-of-pocket, third party audit expenses
incurred in examining or auditing any such Accounting Year.  If it is determined
by arbitration that Landlord’s Expense Statement overstated Operating Expenses
and Real Estate Taxes by more than five percent (5%), then Landlord shall bear
the cost of (i) such arbitration, and (ii) Tenant’s actual and reasonable
out-of-pocket, third party audit expenses incurred in examining or auditing any
such Accounting Year.  Other than as set forth above, Tenant shall bear the cost
thereof.


(viii) Notwithstanding anything to the contrary set forth in this Lease,
Landlord shall not include in Operating Expenses that portion of Controllable
Expenses (hereinafter defined) during an Accounting Year which exceeds the
Controllable Expense Cap (hereinafter defined) for such Accounting Year.  As
used herein, the term “Controllable Expense Cap” means (1) for the Accounting
Year in which the Rent Commencement Date occurs and for the next Accounting Year
immediately thereafter, the aggregate amount of actual Controllable Expenses
incurred in such Accounting Year, and (2) for each Accounting Year after the
first two, an amount equal to the lesser of (a) one hundred eight percent (108%)
of the Controllable Expense Cap that was effective in the immediately preceding
Accounting Year or (b) one hundred five percent (105%) of the actual amount of
Controllable Expenses incurred in the immediately preceding Accounting Year.  As
used herein, the term “Controllable Expenses” shall mean each and every category
of Operating Expenses, except (i) insurance (and any commercially reasonable
deductibles); (ii) utilities; (iii) snow and ice prevention and removal; (iv)
costs and expenses of maintaining any Green Agency Rating, as well as meeting
any Landlord obligations relating to the SBM System (as defined in Section 9.b.
hereof) or under Sections 26 or 32.c. of this Lease; (v) costs and expenses
resulting from the imposition of governmental laws, rules and regulations
enacted or implemented after the Execution Date of this Lease; (vi) costs
associated with an additional parking lot attendant (to the extent hired or
caused to be hired by Landlord pursuant to Section 22.c.); (vii) costs
associated with a concierge (to the extent hired or caused to be hired by
Landlord
 
 
13

--------------------------------------------------------------------------------

 
 
pursuant to Section 36.b); and (viii) costs associated with any systems
(including HVAC systems) serving the Premises only and installed after the
Execution Date.  For purposes of clarity, Controllable Expenses do not include
Real Estate Taxes.  In projecting the Estimated Expense Statement in subsection
4.b(v) above and in calculating the Expense Statement in subsection 4.b(vi)
above, Landlord shall do so after taking into account the effect of the
Controllable Expense Cap on Controllable Expenses and, ultimately, its effect on
Tenant’s Pro Rata Share of Operating Expenses.  The Controllable Expense Cap is
a cap on the Controllable Expenses that are passed through to
Tenant.  Accordingly, nothing herein shall be interpreted to suggest that, if
Controllable Expenses are less than the Controllable Expense Cap, Tenant should
pay more than Tenant’s Pro Rata Share of Controllable Expenses.


(ix) All monies received from Tenant as payment of Tenant’s Pro Rata Share of
Operating Expenses shall be received by Landlord to pay Operating Expenses of
the Building.  All monies received from Tenant as payment of Tenant’s Pro Rata
Share of Real Estate Taxes shall be received by Landlord to pay Real Estate
Taxes.  Notwithstanding the foregoing, Landlord shall have the right to
commingle payments for Operating Expenses and Real Estate Taxes with other funds
collected by Landlord.


(x) Tenant’s obligation to pay Tenant’s Pro Rata Share of Operating Expenses and
Tenant’s Pro Rata Share of Real Estate Taxes pursuant to the provisions of this
Section 4.b. shall survive the expiration or other termination of this Lease
with respect to any period during the Term hereof and with respect to any
holdover period of occupancy following the expiration of the Term.


c. Payment of Rent.  All Rent shall be paid in lawful money of the United States
of America without deduction, diminution, set-off, counterclaim or prior notice
or demand, at Landlord’s Address for Payment of Rent provided in Section 1 of
this Lease or at such other place as Landlord may hereafter designate in
writing.  All such payments shall be made by good checks or wire transfer
payable to Landlord or such other person, firm or corporation as Landlord may
hereafter designate in writing.  No payment by Tenant or receipt and acceptance
by Landlord of a lesser amount than the Monthly Base Rent or Additional Rent
shall be deemed to be other than partial payment of the full amount then due and
payable; nor shall any endorsement or statement on any check or any letter
accompanying any check, payment of Rent or other payment, be deemed an accord
and satisfaction; and Landlord may accept, but is not obligated to accept, such
partial payment without prejudice to Landlord’s right to recover the balance due
and payable or to pursue any other remedy provided in this Lease or by law.  If
Landlord shall at any time or times accept Rent after it becomes due and
payable, such acceptance shall not excuse a subsequent delay or constitute a
waiver of Landlord’s rights hereunder.  Any Rent owed by Tenant to Landlord,
including, without limitation, Annual Base Rent and Additional Rent, which is
not paid within five (5) days after the date such payment is due shall bear
interest from the due date at a rate (the “Default Rate”) equal to the lesser of
(i) the prime rate on corporate loans quoted in the Wall Street Journal (the
“Prime Rate”) plus four percent (4%), or (ii) the highest interest rate
permitted by law.  In the event Tenant makes any payment of Rent by check and
said check is returned by the bank unpaid, Tenant shall pay to Landlord any and
all charges assessed by the bank or payable by Landlord in connection therewith,
plus the sum of One Hundred Dollars ($100.00), in addition to the Rent payment
and any other charges provided for herein (including interest at the Default
Rate).  Any interest or other amount charged hereunder shall constitute
Additional Rent.
 
d. Notwithstanding anything to the contrary contained herein, neither party has
a right to remeasure the rentable square feet of the Premises, and the same is
conclusively deemed to be 149,514 rentable square feet as set forth in Section
1.a.  Furthermore, notwithstanding Tenant’s actual occupancy of the Premises or
the status of its completion of the Premises Improvements, Rent shall be payable
in accordance with the staging schedule dates set forth in Section 4.a.
 
e. The Parking Charges as set forth in Section 22 hereof shall constitute and
shall be paid by Tenant, when due, as Additional Rent hereunder.
 
 
14

--------------------------------------------------------------------------------

 
 
5. SECURITY DEPOSIT.


  Tenant is not required to post a security deposit under this Lease.


6. USE.


a. Tenant covenants with Landlord not to use the Premises for any purpose other
than general office use for the conduct of Tenant’s business, a dispatch center
and call center incident to the conduct of Tenant’s business, a training
facility for Tenant’s employees and as otherwise expressly permitted pursuant to
this Lease.  Tenant shall not use the Premises or allow the Premises to be used
for any other purpose without the prior written consent of Landlord.  Tenant, at
Tenant’s expense, shall comply with all laws, codes, rules, orders, ordinances,
directions, regulations, and requirements of federal, state, county, and
municipal authorities, now in force or which may hereafter be in force, which
shall impose any duty upon Landlord or Tenant with respect to the use,
occupation, operation or alteration of the Premises, or the conduct of Tenant’s
business therein, including, without limitation, the Americans with Disabilities
Act of 1990, as amended (the “ADA”), and all regulations promulgated thereunder,
all Environmental Laws (hereinafter defined), and all applicable zoning and
recycling laws and regulations (all of the foregoing collectively referred to
herein as the “Legal Requirements”).  Landlord, at Landlord’s expense, shall
comply with all Legal Requirements which shall impose any duty upon Landlord or
Tenant with respect to the condition or maintenance of the Premises to the
extent such duty is part of the Landlord Maintenance Obligation
hereunder.  Tenant, at Tenant’s expense, shall comply with all Legal
Requirements which shall impose any duty upon Landlord or Tenant with respect to
the condition or maintenance of the Premises to the extent not covered by the
preceding sentence as Landlord’s obligation.  Tenant shall not use or permit the
Premises or any part thereof to be used in any manner that constitutes waste,
nuisance or unreasonable disturbances to other tenants of the Project or for any
disorderly, unlawful or hazardous purpose.  Tenant covenants not to change
Tenant’s use of the Premises without the prior written approval of Landlord.
 
b. Tenant shall not put the Premises to any use, the effect of which use is
likely to or does cause cancellation of any insurance covering the Premises or
the Project, or an increase in the premium rates for such insurance.  In the
event that Tenant performs or commits any act, the effect of which is to raise
the premium rates for such insurance, Tenant shall pay Landlord the amount of
the additional premium, as Additional Rent payable by Tenant upon demand
therefor by Landlord.  The Premises shall not be used for any illegal purpose or
in violation of any Legal Requirements or the regulations or directives of
Landlord’s insurance carriers, or in any manner which interferes with the quiet
enjoyment of any other tenant of the Project.  Tenant will not install or
operate in the Premises any electrical or other equipment, other than such
equipment as is commonly used in modern offices or as may be otherwise described
in this Lease, without first obtaining the prior written consent of Landlord,
which consent may not be unreasonably withheld, conditioned or delayed, though
Landlord may condition such consent upon the payment by Tenant of Additional
Rent in compensation for excess consumption of water, electricity and/or other
utilities, excess wiring and other similar requirements, and any changes,
replacements or additions to any base building system, as may be occasioned by
the operation of said equipment or machinery.  Tenant may, as part of the
Premises Improvements to be undertaken by Tenant in accordance with the
Workletter attached hereto as Exhibit E, install to and within the Premises
Tenant’s voice, data, video, audio, and other low-voltage control transport
system cabling and/or cable bundles and Tenant’s back-up generators (if any),
uninterruptible power supply systems (if any) and integrated sound systems
(collectively, “Tenant Lines and Systems”).  The routing plan for such Tenant
Lines and Systems shall be available to Landlord and its agents at the Building
upon request.  Though some of the Tenant Lines and Systems may be located in
Common Areas of the Building, Landlord shall upon request grant Tenant access to
the same (including, without limitation, access to any wiring closets, building
risers, electrical closets, control rooms or mechanical engineering closets) for
the purposes of installation, repair, replacement and maintenance of the Tenant
Lines and Systems throughout the Term.
 
c. Tenant shall not place a load upon the floor of the Premises exceeding the
designated floor load capacity of the Project without Landlord’s prior written
consent.  Business machines, mechanical equipment and materials belonging to
Tenant which cause vibration, noise, cold, heat or fumes that may be transmitted
to the Project or to any other leased space therein to such a degree as to be
objectionable to Landlord or to any other tenant in the Project shall be placed,
maintained, isolated, stored and/or vented by Tenant at its sole expense so as
to absorb and prevent such vibration, noise, cold, heat or fumes or removed if
such absorption and prevention cannot be achieved.
 
 
15

--------------------------------------------------------------------------------

 
 
7.  
ASSIGNMENT AND SUBLETTING.



a. Tenant shall not permit the assignment or other transfer of this Lease or any
of Tenant’s rights hereunder by operation of law except with the express written
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed.  Notwithstanding the foregoing, Tenant shall have the right to
(i) assign this Lease in whole and not in part (an “Assignment”) and (ii) sublet
the Premises or any part thereof, or permit the use of the Premises or any part
thereof by any persons other than Tenant or its employees, agents and invitees
(a “Sublease”) so long as the following conditions are satisfied (as
applicable):
 
(i) In the case of a Sublease, the prospective subtenant or user must be of a
type and quality consistent with the Class A nature of the Project; or
 
(ii) In the case of an Assignment,
 
(1) If either of Tenant or the prospective assignee possesses working capital at
the time of the Assignment equal to or in excess of Eighty Five Million Dollars
($85,000,000), the prospective assignee must be of a type and quality consistent
with the Class A nature of the Project; or
 
(2) If the Tenant and the prospective assignee each possess working capital in
an amount less than Eighty Five Million Dollars ($85,000,000), the prospective
assignee must meet at least one of the following conditions:
 
a.  
The prospective assignee must be an AMLAW 100 law firm at the time of the
Assignment (as demonstrated by the most recent publication of  AMLAW rankings in
the American Lawyer Magazine) or the equivalent ranking if the American Lawyer
Magazine is no longer published or no longer publishes the AMLAW 100 rankings;

 
b.  
The prospective assignee must be the Federal government; or

 
c.  
The prospective assignee must possess a financial condition, as determined by
Landlord in its reasonable discretion, equal to or in excess of the standards
for financial condition required by landlords generally in the Washington, DC
metropolitan area for leases in a Class A building similar to the Building with
a premises similar in size to the Premises (it being understood that, if Tenant
does not agree with Landlord’s determination under this clause, Tenant shall
have a right to invoke the arbitration procedures set forth in Section 7.i.
hereof).

 
In circumstances where the prospective assignee or subtenant need only be of a
type and quality consistent with the Class A nature of the Project (i.e.,
subsections 7.a.(i) and 7.a.(ii)(1) above), Tenant shall submit to Landlord at
least fifteen (15) business days prior to the proposed date of the Sublease or
Assignment whatever information Landlord reasonably requests in order to enable
Landlord to make a judgment as to the Class A nature of the proposed sublesee or
assignee, including, without limitation, the name and business experience of,
and intended use of the subleased or assigned space by, the proposed assignee or
subtenant, a description of the transaction, and the consideration delivered to
Tenant for the Assignment or Sublease (it being understood (a) that Landlord
shall have fifteen (15) business days after receipt of notice to object to such
Assignment or Sublease, it being expressly acknowledged that Landlord may only
object to such proposed assignee or subtenant if it is not of a type and quality
consistent with the Class A nature of the Project, and (b) that Landlord’s
failure to respond by the end of such fifteen (15) day period shall be deemed
Landlord’s waiver of any right to object to the Assignment or Sublease).  In
circumstances where the prospective assignee must meet one of the conditions
under subsection 7.a.(ii)(2) above,
 
 
16

--------------------------------------------------------------------------------

 
 
Tenant shall submit to Landlord at least fifteen (15) business days prior to the
proposed date of the Assignment whatever information Landlord reasonably
requests in order to enable Landlord to make a judgment as to whether the
proposed assignee meets the qualification requirements of the applicable
condition as well as a description of the transaction and the consideration
delivered to Tenant for the Assignment (it being understood (a) that Landlord
shall have fifteen (15) business days to grant or withhold its consent to such
Assignment, such consent not to be unreasonably withheld, conditioned or
delayed, and (b) that Landlord’s failure to respond by the end of such fifteen
(15) day period shall be deemed Landlord’s waiver of any right to object to the
Assignment).  In the event of any proposed Assignment or Sublease, Tenant shall
pay to Landlord an administrative fee in the amount of One Thousand Dollars
($1,000.00) which shall be retained by Landlord whether or not the Assignment or
Sublease is ultimately consummated.  Landlord covenants and agrees that, in any
circumstance where Landlord must seek the consent of Landlord’s mortgagee to a
proposed Sublease or Assignment, such mortgagee’s consent shall be subject to
the same standards and timeframes (including the consequences of failure to
respond) applicable in this subsection to Landlord.  Upon written notice from
Landlord to Tenant, Tenant agrees to provide copies of documentation submitted
by Tenant to Landlord in accordance with this subsection directly to Landlord’s
designated Landlord mortgagee in order to facilitate the review process.
 
b. All proposed Subleases and Assignments shall be, in the case of each
Sublease, in substantial conformance with the form attached hereto as Exhibit
G-1 and, in the case of an Assignment, in substantial conformance with the form
attached hereto as Exhibit G-2.  The final sublease or assignment document shall
contain such additional reasonable terms as are necessary to reflect the
substance of the proposed transaction, and any such changes shall not require
Landlord’s consent so long as the same do not materially and adversely affect
Landlord’s interests hereunder.  Landlord covenants and agrees that, in any
circumstance where Landlord must seek the consent of Landlord’s mortgagee to the
final form of sublease or assignment document, such mortgagee’s consent shall be
subject to the same standards and limitations applicable to Landlord as set
forth in the immediately preceding sentence.  Upon written notice from Landlord
to Tenant, Tenant agrees to provide copies of documentation submitted by Tenant
to Landlord in accordance with this subsection directly to Landlord’s designated
Landlord mortgagee in order to facilitate the review process.  The consent by
Landlord to any Sublease or Assignment to any person or entity shall not be
construed as a waiver or release of Tenant from any provision of this Lease,
unless expressly agreed to in writing by Landlord (it being understood that
Tenant shall remain primarily liable as a principal and not as a guarantor or
surety), nor shall the collection or acceptance of rent from any such subtenant
or assignee constitute a waiver or release of Tenant from any such
provision.  Following a default by Tenant and the passage of any applicable
notice or cure period, Landlord may collect rent payable by any subtenant
directly from such subtenant.  No consent or deemed consent by Landlord (where
required hereunder) to any such Assignment or Sublease in any one instance shall
constitute a waiver of the necessity for such consent in a subsequent
instance.  In addition to the administrative fee set forth above, Tenant shall
reimburse Landlord upon demand, as additional rent, an amount equal to any and
all reasonable third-party legal fees and expenses incurred by Landlord in
connection with any Assignment of this Lease or Sublease of all or any portion
of the Premises, whether or not the applicable Assignment or Sublease is
ultimately consummated, in an amount not to exceed Two Thousand Five Hundred
Dollars ($2,500.00).
 
c. In the event that Tenant assigns this Lease in whole or sublets all or any
portion of the Premises, Tenant shall pay to Landlord as Additional Rent, fifty
percent (50%) of the positive difference, if any, between (i) all sums paid to
Tenant or its agent by or on behalf of such assignee or subtenant under the
assignment or sublease after deducting Tenant’s reasonable, actual expenses of
obtaining such assignment or sublease, including, but not limited to, brokerage
commissions, tenant improvement or other allowances or concessions granted and
actually paid out by Tenant, advertising and marketing costs incurred, and legal
fees (with, in the case of a proposed sublease, all such expenses amortized on a
straight-line basis over the term of the proposed sublease), and (ii) the Annual
Base Rent and Additional Rent payable by Tenant under this Lease and
attributable to the portion of the Premises sublet (or attributable to the whole
Premises, in the case of an assignment); provided, however, the foregoing
obligation to pay Additional Rent as set forth above shall only apply to
subleased space which exceeds twenty five percent (25%) of the Premises in the
aggregate (i.e., Tenant shall be permitted to retain one hundred percent (100%)
of any excess subtenant rents for the first 25% of the Premises subleased); and,
provided further, the foregoing obligation to pay Additional Rent as set forth
above shall not apply to any assignment as it pertains to twenty five percent
(25%) of the Premises (i.e., Tenant shall be permitted to retain one hundred
percent (100%) of any excess assignment rents for 25% of the Premises, it being
understood that assignment of this Lease may only be in whole, and not in part).
 
 
17

--------------------------------------------------------------------------------

 
 
d. For purposes of this Section, a transfer, conveyance, grant or pledge,
directly or indirectly, in one or more transactions, of an interest in Tenant
(whether stock, partnership interest or other form of ownership or control, or
the issuance of new interests) by which an aggregate of more than forty-nine
percent (49%) of the beneficial interest in Tenant shall be vested in a party or
parties who are not holders of such interest(s) as of the Effective Date shall
be deemed an assignment of this Lease; provided, however, that this limitation
shall not apply to any corporation, all of the outstanding voting stock of which
is listed on a national securities exchange as defined in the Securities
Exchange Act of 1934.  Furthermore, but subject to the terms of Section 7.f.
below, the merger or consolidation of Tenant into or with any other entity, the
sale of all or substantially all of Tenant’s assets, or the dissolution of
Tenant shall each be deemed to be an assignment within the meaning of this
Section 7.
 
e. Any assignment or subletting not in conformance with the terms of this Lease
shall be void ab initio and shall, subject to the provisions of Section 16,
constitute a default under the Lease.
 
f. (i)                     Notwithstanding the above restrictions on subletting
and assignment, Landlord’s prior consent shall not be required for any
assignment or subletting to an Affiliate of Tenant (as defined below) or a
Parent of Tenant (as defined below), provided (1) that such assignee has a
creditworthiness (e.g. assets and capitalization) and net worth (which shall be
determined on a pro forma basis using generally accepted accounting principles
consistently applied and using the most recent financial statements) reasonably
acceptable to Landlord based upon Tenant’s existing financial obligations under
this Lease, (2) that such assignee or subtenant agrees in writing to be bound by
the terms and conditions of this Lease and to assume all of the obligations and
liabilities of Tenant under this Lease, (3) that Tenant provides Landlord with
prior written notice of its intent to assign or sublease all or a portion of the
Premises not less than fifteen (15) business days prior to the effective date of
such assignment or sublease, and (4) that the proposed assignment or sublease
with such person or entity is not a so-called “sham” transaction intended by
Tenant to circumvent the provisions of this Section 7.  Notwithstanding the
provisions of subsection 7.c. above, Tenant shall be entitled to retain, in
full, any profit it obtains as a result of an assignment or subletting pursuant
to this Section 7.f.
 
(ii)           In the event of any assignment or subletting pursuant to this
Section 7.f, Tenant shall remain fully liable as a primary obligor and principal
for Tenant’s obligations and responsibilities under this Lease, including, but
not limited to, the payment of all rent and charges required hereunder and the
performance of all conditions and obligations to be performed under this Lease.
 
(iii)           For purposes of this Section 7.f, an “Affiliate of Tenant” shall
mean any corporation, limited liability company, association, trust, or
partnership (1) that Controls (as herein defined) Tenant, (2) that is under the
Control of Tenant, through stock ownership or otherwise, (3) that is under
common Control with Tenant, or (4) which results from the merger or
consolidation with Tenant, or acquires all or substantially all of the assets of
and interest in Tenant.  For the purposes hereof, a “Parent of Tenant” shall
mean any corporation, limited liability company, association, trust, or
partnership (A) that Controls Tenant, or (B) that owns more than fifty percent
(50%) of the issued and outstanding voting securities of Tenant.  The terms
“Control” or “Controls” as used in this Section 7.f. shall mean the power to
directly or indirectly influence the direction, management, or policies of
Tenant or such other entity.  As used in this Lease, the term “Affiliate
Transferee” means an Affiliate of Tenant or Parent of Tenant who has taken an
assignment of this Lease or has subleased the Premises in accordance with the
terms of this Section 7.f.
 
g. Each assignee approved by Landlord shall also automatically become liable for
all of the obligations of Tenant under this Lease. Each subtenant approved by
Landlord shall automatically become liable for the obligations of Tenant under
this Lease relating to the sublet space (other than the payment of Rent or the
posting of the Security Deposit).  Landlord shall be permitted to enforce the
provisions of this Lease directly against Tenant and/or against any assignee or
sublessee without proceeding in any way against any other person to the extent
permitted by the terms of the assignment or sublease.
 
 
18

--------------------------------------------------------------------------------

 
 
h. Notwithstanding anything herein to the contrary, in addition to Landlord’s
right, where applicable, to withhold or grant consent with respect to any
proposed assignment of this Lease or proposed sublease of all or a portion of
the Premises, Landlord shall have the right (to be exercised in writing within
fifteen (15) business days after written notice from Tenant notifying Landlord
of Tenant’s intention, or seeking Landlord’s consent, whichever is applicable,
to assign or sublease hereunder) to (A) terminate this Lease in the event of a
proposed assignment (other than an assignment to an Affiliate Transferee), or
(B) recapture, in the event of a proposed sublease, that portion of the Premises
to be subleased which, after taking into account the proposed sublease and all
existing subleasing by Tenant (excluding for all purposes subleases to Affiliate
Transferees), results in subleasing by Tenant in excess of eighty percent (80%)
of the Premises.  Landlord’s right of recapture set forth in clause (B) above
shall only apply to such subleased space which exceeds the aforementioned eighty
percent (80%) threshold, and the recapture right shall only survive for the term
of the proposed sublease, after which term Tenant shall repossess such excess
space (the “Repossession Date”) for the remainder of the Term (if any) or until
earlier termination of this Lease in accordance herewith.  In the case of a
proposed assignment, this Lease shall terminate as of the date (the “Recapture
Date”) which is the effective date of such assignment, as if such date were the
last day of the Term of this Lease.  In the case of a proposed sublease, the
Recapture Date shall be thirty (30) days after Landlord’s notice of its exercise
of the recapture right.  If Landlord exercises the rights under this Section
7.h. in connection with a proposed sublease, this Lease shall be deemed amended
to eliminate the proposed sublease premises from the Premises from the Recapture
Date to the Repossession Date, and all Annual Rent and Additional Rent shall be
prorated to reflect the reduction of the Premises from the Recapture Date to the
Repossession Date.
 
i. If at any time Tenant disagrees with a Landlord determination as to a
proposed assignee’s satisfaction of the condition contained in subsection
7.a.(ii)(2)(c) above, Tenant shall be permitted to give written notice to
Landlord of its intention to invoke the arbitration procedures set forth in this
subsection 7.i.  Within fifteen (15) business days following such written notice
by Tenant (the “Designation Period”), Landlord and Tenant shall each prepare and
deliver to the other a written notice stating the name and address of the real
estate broker designated by such party to serve as such party’s
arbitrator.  Within ten (10) days following the expiration of the Designation
Period, the arbitrator designated by Landlord (“Landlord’s Arbitrator”) and the
arbitrator designated by Tenant (“Tenant’s Arbitrator”) shall together appoint a
third real estate broker (the “Third Arbitrator”).  Landlord’s Arbitrator,
Tenant’s Arbitrator and the Third Arbitrator shall each (a) be a real estate
broker licensed in the District of Columbia, (b) specialize in the field of
commercial office space leasing in the Washington, DC market, (c) have at least
ten (10) years of experience therein and (d) neither be, nor have ever been, an
employee, contractor or vendor for or of either Tenant or Landlord.  Within ten
(10) business days following the appointment of the Third Arbitrator, each of
Landlord and Tenant shall make a written submission to the arbitrators stating
its position as to whether the proposed assignee meets the standards for
financial condition required by landlords generally in the Washington, DC
metropolitan area for leases in a Class A building similar to the Building with
a premises similar in size to the Premises.  If a party fails to timely deliver
such submission to the arbitrators, then the other party’s determination, as set
forth in its submission, shall be final and conclusive.  Within fifteen (15)
days after such submissions, the arbitrators shall render a decision, by
majority or unanimous vote, as to whether the proposed assignee meets the
standards for financial condition required by landlords generally in the
Washington, DC metropolitan area for leases in a Class A building similar to the
Building with a premises similar in size to the Premises.  The decision of the
arbitrators shall be final and conclusive, and binding upon Landlord and
Tenant.  All costs associated with the retention of arbitrators pursuant to this
subsection shall be shared equally between Landlord and Tenant.  If Landlord’s
Arbitrator and Tenant’s Arbitrator are unable to jointly select the Third
Arbitrator as aforesaid, then the Third Arbitrator shall be the President of the
National Association of Industrial and Office Properties (“NAIOP”) (or its
successor), or, if he or she does not meet the above qualifications or desires
not to so act, his or her designee (who shall meet such qualifications).
 
8.  
PREMISES IMPROVEMENTS; ALTERATIONS.



a. Tenant shall have the right to undertake the Premises Improvements (such
undertaking, the “Tenant’s Work”) in accordance with the “Workletter” attached
hereto as Exhibit E.  Tenant and Landlord each shall observe all obligations and
responsibilities thereof contained in the Workletter.  Notwithstanding the
completion of Tenant’s Work or the Premises Improvements, Tenant shall be liable
for Annual Base Rent and Additional Rent on each portion of the Occupied
Premises as provided in Section 4.d. above.
 
 
19

--------------------------------------------------------------------------------

 
 
b. Tenant shall be allowed access to the Premises from and after the
Commencement Date.  Tenant’s access and use of the Premises, for any reason,
shall be subject to Tenant’s compliance with every provision of this Lease,
except that Tenant shall not be liable for the payment of Rent on any portion of
the Occupied Premises until the date upon which Rent commences with respect
thereto in accordance with Section 4.a.  Tenant’s construction of the Premises
Improvements and installation of Tenant’s Personal Property shall be in full
compliance with all Building rules and regulations (as reasonably adopted by
Landlord for the construction of the Building and to the extent not inconsistent
with the terms of this Lease) and all applicable governmental laws, rules,
regulations, and codes.  During the course of Tenant’s Work with regard to the
Premises Improvements, neither Landlord nor Landlord’s agents, employees or
contractors shall be responsible for the safety of Tenant or its agents or
employees, or for the condition or loss of any items of personal property
brought onto the Building/Premises unless caused by the gross negligence or
wrongful act of Landlord or its employees, agents, or contractors.  Tenant
assumes full responsibility for Tenant’s Work and for all damages or losses
arising from Tenant’s Work, whether such damage or loss occurs in the Premises
or in any other part of the Building, to the extent arising as a result of
Tenant’s negligence or wrongful acts.  Tenant shall defend, indemnify, protect,
and hold harmless Landlord, its heirs, successors and assigns against and from
all liabilities, obligations, losses, damages, penalties, claims, liens, costs,
and expenses (including, without limitation, reasonable attorney’s fees) paid,
suffered, or incurred by Landlord which is Tenant’s responsibility pursuant to
the previous sentence.
 
c. All of Tenant’s Work, including the installation of Tenant’s Personal
Property, shall be carried out in a commercially reasonable manner. Tenant shall
keep the Common Areas free of all construction debris and in a broom clean
condition.  Tenant’s contractors shall name Landlord as an additional insured on
contractor’s insurance policies and provide evidence of such insurance coverage
prior to the commencement of any installation of Tenant’s Personal Property or
other Tenant’s Work.  Tenant’s Work shall comply with all governmental statutes,
ordinances, rules and regulations pertaining thereto.  Tenant covenants that no
work by Tenant’s employees, agents or contractors shall disrupt or cause a
slowdown or stoppage of any work conducted by Landlord on the Premises or within
the Building.
 
d. Except as otherwise provided for in, or contemplated by, the preceding
paragraphs of Section 8 of this Lease, Tenant shall neither make nor allow any
alterations, decorations, replacements, changes, additions or improvements
(collectively referred to as “Alterations”) to the Premises or any part thereof
that will or may affect the mechanical, electrical, plumbing, HVAC or other
systems or the exterior or structure of the Project or make or allow any other
kind of Alterations to the Premises without the prior written consent of
Landlord, which may not be unreasonably withheld, conditioned or delayed, it
being understood that it shall be unreasonable for Landlord to withhold its
consent if the Alteration does not have a material and adverse affect upon the
value of the Building or does not have a material and adverse affect upon the
exterior or structure of the Building or the mechanical, electrical, plumbing,
HVAC or other systems.  In the event Tenant takes the position that Landlord has
acted unreasonably in violation of the preceding limitation on the withholding
of Landlord’s consent, Tenant shall have the right to invoke the arbitration
provisions of subsection 8.h. below.  Without limiting the foregoing obligation
to secure Landlord’s reasonable consent or otherwise comply with the provisions
of this Section 8 governing Alterations, Tenant shall have the right to install
HVAC units within the Premises serving only the Premises, and Landlord shall
reasonably cooperate with Tenant so that such HVAC units are, at Tenant’s
expense, integrated into the Building’s systems. Notwithstanding any other
provisions of this paragraph, Tenant shall have the right, after providing at
least ten (10) days’ prior written notice to Landlord, but without the necessity
of obtaining Landlord’s prior written consent, to make Minor Alterations
(hereinafter defined) in and to the Premises provided that (i) the costs of such
Minor Alterations, when aggregated with all other Minor Alterations made during
the previous twelve (12) months, do not exceed Ten Dollars ($10) multiplied by
the square footage of the Premises; provided that Minor Alterations that relate
to painting, repainting, caulking, carpet replacement, minor wall
reconfiguration and addressing ordinary wear and tear shall not be counted in
determining whether the previous Ten Dollar ($10) per square foot cap has been
exceeded; and (ii) such Minor Alterations are performed by Tenant in accordance
with, and
 
 
20

--------------------------------------------------------------------------------

 
 
subject to, the remaining terms and conditions of this Section 8.  As used
herein, the term “Minor Alterations” means those Alterations which (A) are not
visible from the exterior of the Building or the Common Areas within the
Building, (B) are not structural, (C) will not adversely affect the mechanical,
electrical, plumbing or life-safety systems within the Building, (D) do not
require the issuance of a building permit, and (E) are made in conformance with
all applicable Legal Requirements.  All Alterations, structural or otherwise,
must conform to such reasonable construction rules and regulations as are
established from time to time by Landlord.  All Alterations must be performed in
a good and workmanlike manner, must comply with all Legal Requirements, and
shall not, unless consented to by Landlord (which consent shall not be
unreasonably withheld, conditioned or delayed) or deemed consented to by
Landlord (as provided below), require any changes to or modifications of any of
the existing mechanical, electrical, plumbing, HVAC or other systems or the
exterior or structure of the Project.  If any Alterations made by or on behalf
of Tenant require Landlord to make any alterations or improvements to any part
of the Project in order to comply with Legal Requirements, Tenant shall pay all
costs and expenses incurred by Landlord in connection with such alterations or
improvements.  Prior to undertaking any Alterations in the Premises, Tenant
shall furnish to Landlord duplicate policies or certificates evidencing
compliance by Tenant’s contractors and subcontractors with the insurance
requirements of Section 12 of this Lease.  In any circumstance where Landlord’s
consent is required for an Alteration, Landlord’s consent will be deemed given
if not granted or denied in accordance herewith within ten (10) days of Tenant’s
request in writing for such Alteration.  Landlord covenants and agrees that, in
any circumstance where Landlord must seek the consent of Landlord’s mortgagee to
a proposed Alteration, such mortgagee’s consent shall be subject to the same
standards and timeframes (including the consequences of failure to respond)
applicable in this subsection to Landlord.  Upon written notice from Landlord to
Tenant, Tenant agrees to provide copies of documentation submitted by Tenant to
Landlord in accordance with this subsection directly to Landlord’s designated
Landlord mortgagee in order to facilitate the review process.  Notwithstanding
any other provision of this Section 8, (a) the time frames for consent set forth
herein shall not be applicable to the Landlord to extent that the consent of the
Ground Lessor is required under the Ground Lease and has not been received, and
Landlord may withhold its consent until such time as the Ground Lessor provides
its consent in accordance with the Ground Lease, and (b) Landlord’s consent
shall not be deemed to be unreasonably withheld or conditioned to the extent
that such Ground Lessor under the Ground Lease refuses to consent or conditions
its consent in accordance with the Ground Lease.  Landlord agrees to reasonably
cooperate with Tenant in any attempt to seek the consent of Ground Lessor under
the Ground Lease.
 
e. It is understood and agreed by Landlord and Tenant that any Alterations
undertaken in the Premises shall be constructed at Tenant’s sole expense.  The
costs of Alterations shall include, without limitation, the cost of all
architectural work, engineering studies, materials, supplies, plans, permits and
insurance.  No consent by Landlord to any Alterations shall be deemed to be an
agreement or consent by Landlord to subject Landlord’s interest in the Premises,
the Project or the Land to any mechanic’s or materialman’s liens which may be
filed in respect to such Alterations made by or on behalf of Tenant.  If
Landlord gives its consent as specified in Section 8.d. above, Landlord may
impose as a condition to such consent (which consent shall not be unreasonably
withheld, conditioned or delayed) the right to approve the plans and
specifications for any structural work, work that affects the existing
mechanical, electrical, plumbing, HVAC or other systems serving the Building or
work that is visible from the exterior of the Building or the Common Areas
within the Building.  Landlord shall also have the right to approve the
contractor or contractors who shall perform any Alterations, repairs in, to or
about the Premises (which approval will not be unreasonably withheld,
conditioned further or delayed).  Failure of Landlord to approve or deny a
proposed contractor within five (5) business days after Tenant’s request shall
be deemed an approval of same by Landlord.  Immediately after completion of any
Alterations which are structural in nature, Tenant shall assign to Landlord any
and all warranties applicable to such structural Alterations and shall provide
Landlord with as-built plans of the Premises depicting such structural
Alterations.
 
 
21

--------------------------------------------------------------------------------

 
 
f. Tenant shall keep the Premises free from any liens arising out of any work
performed on, or materials furnished to, the Premises in connection with
Alterations, or arising from any other obligation incurred by Tenant in
connection with Alterations.  If any mechanic’s or materialman’s lien is filed
against the Premises, the Project and/or the Land for work claimed to have been
done for or materials claimed to have been furnished to Tenant, such lien shall
be discharged or bonded off by Tenant within ten (10) days thereafter, at
Tenant’s sole cost and expense, by the payment thereof or by filing any bond
required by law.  If Tenant shall fail to timely discharge or bond any such
mechanic’s or materialman’s lien, Landlord may, at its option, discharge the
same and treat the cost thereof as Additional Rent payable with the installment
of rent next becoming due; it being expressly covenanted and agreed that such
discharge by Landlord shall not be deemed to waive or release the default of
Tenant in not discharging the same.  Tenant shall indemnify and hold harmless
Landlord, the Premises and the Project from and against any and all expenses,
liens, claims, actions or damages to person or property in connection with any
such lien or the performance of such work or the furnishing of such
materials.  Tenant shall be obligated to, and Landlord reserves the right to,
post and maintain on the Premises at any time such notices as shall in the
reasonable judgment of Landlord be necessary to protect Landlord against
liability for all such liens or actions.
 
g. Any Premises Improvements and any Alterations of any kind to the Premises or
any part thereof (excluding, for purposes of clarity, Tenant’s Personal
Property) shall at once become part of the realty and belong to Landlord during
the Term, subject to Tenant’s right to use and occupy the same hereunder during
the Term, and shall be surrendered with the Premises, as a part thereof, at the
end of the Term.  Tenant shall not be required to remove any Premises
Improvements or Alterations at the end of the Term or restore the Premises or
any other portion of the Building to its original condition as it existed prior
to such Premises Improvements or Alterations at the end of the Term.  Tenant’s
Personal Property shall be and remain the property of Tenant, may be removed by
Tenant at any time during or at the end of the Term and shall be removed by
Tenant at the end of the Term.  If Tenant does not, for whatever reason, remove
Tenant’s Personal Property at or prior to the end of the Term, such Tenant’s
Personal Property then remaining in the Premises after the end of the Term shall
be, at the election of Landlord, abandoned or surrendered with the Premises, as
a part thereof, and Landlord shall thereafter be the owner of the same and/or
may dispose of the same without the need of further action on the part of
Landlord or Tenant.  For purposes of clarity, the Tenant Lines and Systems (as
described in Section 6.b.) shall not be deemed Tenant’s Personal Property but
will be considered Premises Improvements and, therefore, the Tenant Lines and
Systems will be property of the Landlord and shall not be removed by Tenant at
the end of the Term.
 
h. In the event Tenant takes the position that Landlord has acted unreasonably
in violation of the limitations on the withholding of Landlord’s consent with
respect to Alterations pursuant to Subsection 8.d., Tenant shall have the right
to invoke the arbitration provisions of this subsection. Tenant may, at its
election, send written notice to Landlord of its intention to submit the matter
to arbitration by a panel, which panel will, with respect to a claim by Landlord
that the proposed Alteration has a material and adverse effect upon the value of
the Building (a “Value Claim”), consist of three brokers and, with respect to a
claim by Landlord that the proposed Alteration has a material and adverse effect
upon the exterior or structure of the Building or the mechanical, electrical,
plumbing, HVAC or other systems of the Building (a “Structural Claim”), consist
of three engineers.  Upon receipt of Tenant’s notice of its election to invoke
the arbitration provisions of this subsection, Landlord shall respond in writing
within five (5) business days as to whether Landlord’s claim is a Value Claim or
a Structural Claim.
 
(i) In the event of a Value Claim, each of Tenant and Landlord shall select one
of the brokers to serve on the arbitration panel within fifteen (15) business
days of Landlord’s written notice of a Value Claim.  Within ten (10) business
days thereafter, the two brokers selected by Landlord and Tenant shall mutually
agree on a third broker to serve on the arbitration panel.  Each such broker
shall (a) be a real estate broker licensed in the District of Columbia, (b)
specialize in the field of commercial office building sales in the Washington,
DC market, (c) have at least ten (10) years of experience therein and (d)
neither be, nor have ever been, an employee, contractor or vendor for or of
either Tenant or Landlord.  Within ten (10) business days of the selection of
the third broker for the arbitration panel, each of Tenant and Landlord shall
make a written submission to the panel for its review.  No oral testimony or
statement by either party will be permitted; provided, however, that the
arbitrators shall be permitted to ask questions (verbally or in writing) of
Landlord and Tenant regarding the matter, and the parties shall be permitted to
respond in kind.  Within five (5) business days after the written submissions of
Landlord and Tenant, the arbitration panel shall provide its majority or
unanimous decision as to the validity of the Value Claim made by
Landlord.   Upon a finding that Landlord’s Value Claim is correct, that decision
shall be binding on the parties, and Landlord shall be deemed to have reasonably
withheld its consent hereunder in compliance with Subsection 8.d.  Upon a
finding by the arbitration panel that the Value Claim is not correct, that
decision shall be binding on the parties and Tenant shall be permitted to
undertake the proposed Alteration.
 
 
22

--------------------------------------------------------------------------------

 
 
(ii) In the event of a Structural Claim, each of Tenant and Landlord shall
select one of the engineers to serve on the arbitration panel within fifteen
(15) business days of Landlord’s written notice of a Structural Claim.  Within
ten (10) business days thereafter, the two engineers selected by Landlord and
Tenant shall mutually agree on a third engineer to serve on the arbitration
panel.  Each such engineer shall be a certified professional engineer qualified
to provide professional services in Washington, DC, shall have at least ten (10)
years of experience and shall not be an employee or contractor of, or a former
employee or contractor of, either Landlord or Tenant.  Within ten (10) business
days of the selection of the third engineer for the arbitration panel, each of
Tenant and Landlord shall make a written submission to the panel for its
review.  No oral testimony or statement by either party will be permitted;
provided, however, that the arbitrators shall be permitted to ask questions
(verbally or in writing) of Landlord and Tenant regarding the matter, and the
parties shall be permitted to respond in kind.  Within five (5) business days
after the written submissions of Landlord and Tenant, the arbitration panel
shall provide its majority or unanimous decision as to the validity of the
Structural Claim made by Landlord.   Upon a finding that Landlord’s Structural
Claim is correct, that decision shall be binding on the parties, and Landlord
shall be deemed to have reasonably withheld its consent hereunder in compliance
with Subsection 8.d.  Upon a finding by the arbitration panel that the
Structural Claim is not correct, that decision shall be binding on the parties
and Tenant shall be permitted to undertake the proposed Alteration.
 
(iii) The parties acknowledge that, if Landlord asserts in its notice to Tenant
that the proposed Alteration presents both a Value Claim and a Structural Claim,
then two separate arbitration panels will be empanelled pursuant to the
foregoing provisions of this subsection, one consisting of three brokers (which
will address the Value Claim) and one consisting of three engineers (which will
address the Structural Claim).  In such event, upon both a finding by the broker
panel that the Value Claim is incorrect and a finding by the engineer panel that
the Structural Claim is incorrect, then Tenant shall be permitted to undertake
the proposed Alteration.  In the case of any other set of findings, Landlord
shall be deemed to have reasonably withheld its consent hereunder in compliance
with Subsection 8.d.
 
(iv) Notwithstanding any other provision of this Lease, each party shall bear
its own legal fees or other third party fees or costs in connection with any
arbitration undertaken pursuant to this subsection, and neither party shall be
permitted an award for such fees or costs or for other loss or damage occasioned
by reason of the matter being submitted to arbitration.  The fees and expenses
of the three arbitration panel(s) shall be split equally between Landlord and
Tenant.
 
9.  UTILITIES AND SERVICES.


a. Landlord shall make available the following utilities and services to the
Premises: electric current (for lighting and operation of normal desk-type
office machines); hot and cold water; lavatory supplies; light bulb replacement
and lighting maintenance; heat and air-conditioning throughout the year;
elevator service; and cleaning and janitorial service in accordance with the
cleaning schedule attached hereto as Exhibit D.  Tenant shall, as part of
Tenant’s Work to be completed in accordance with Exhibit E, install certain
light fixtures, light bulbs and/or related equipment in the Premises.  Landlord
shall maintain and replace light fixtures, light bulbs and related equipment to
the standard such items existed as of the completion of installation of
same.  Heating and air conditioning shall be provided to the Premises only
during Normal Business Hours (hereinafter defined).  As used herein, the term
“Normal Business Hours” means Monday through Friday 8:00 a.m. to 8:00 p.m.,
excluding Holidays.  As used herein, the term “Holidays” shall mean New Year’s
Day, Martin Luther King’s Birthday, President’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, Christmas Day and any other federal holidays
which Landlord may elect to recognize from time to time.  In addition to the
foregoing, Landlord shall provide heating and air
 
 
23

--------------------------------------------------------------------------------

 
conditioning to up to two floors in the Premises, as such floors are selected by
Tenant in writing to Landlord, for the additional period of 9:00 a.m. to 6:00
p.m. on Saturdays.  Tenant initially elects the 5th and 8th floors of the
Building as the floors to receive heating and air conditioning for such
additional period.  Tenant’s initial election may be changed at any time by
Tenant’s provision of two (2) business days’ written notice to Landlord
regarding same.  Tenant shall also have the right to elect, upon two (2)
business days’ prior notice, that Landlord provide heating and air conditioning
for its entire Premises from 9:00 a.m. to 2:00 p.m. on Saturdays.  At times
other than the Normal Business Hours or as otherwise provided above, central air
conditioning and heating shall be provided to Tenant promptly upon at least
three (3) hours prior notice from Tenant.  Tenant shall pay to Landlord the
actual additional electric or other utility charges incurred by Landlord for
such after-hours usage; provided, however, that once Landlord has completed,
pursuant to the Construction Contracts, the work relating to the separate and
direct metering of the utilities for the Premises as described in Section 9.b.
below, the hourly cost for the after-hours HVAC usage shall not be paid by
Tenant to Landlord, as Tenant will have separate and direct metering for such
costs.  In addition, Landlord may impose a reasonable additional charge for any
additional or unusual services required to be provided by Landlord to Tenant
because of the carelessness of Tenant, the nature of Tenant’s business or the
removal of any refuse and rubbish from the Premises except for discarded
material placed in wastepaper baskets and left for emptying as an incident to
Tenant’s normal cleaning of the Premises.  In the event that Landlord must
temporarily suspend or curtail services because of accident and repair, Landlord
shall have no liability to Tenant for such suspension or curtailment or due to
any restrictions on use arising therefrom or relating thereto, and Landlord
shall proceed diligently to restore such service.  No interruption or
malfunction of any such services shall constitute an actual or constructive
eviction or disturbance of Tenant’s use and possession of the Premises, the
Project or the parking garage or parking areas in or around the Project or
constitute a breach by Landlord of any of its obligations hereunder or render
Landlord liable for damages or entitle Tenant to be relieved from any of
Tenant’s obligations hereunder (including the obligation to pay rent) or grant
Tenant any right of setoff or claim against Landlord.  In the event of any such
interruption, Landlord shall use reasonable diligence to restore such
services.  Notwithstanding any other provision of this paragraph, if any such
services have been interrupted or otherwise not provided due to Landlord’s fault
or failure for a period in excess of three (3) business days resulting in the
Tenant’s inability to use the Premises or a material portion thereof for the
conduct of its business, Tenant shall be entitled to an abatement of rent
hereunder from the end of such three-day period until the restoration of such
service, pro-rated based upon the square footage of the Premises rendered
unusable during such period.
 
b. Tenant will not connect to electric current any apparatus or device for the
purpose of using electric current or water, except through existing electrical
outlets in the Premises or water pipes, or through electrical outlets or water
pipes installed in connection with Tenant’s Work pursuant to the
Workletter.  Pursuant to the Construction Contracts and as Common Area
Improvements, Landlord shall (a) install for the Premises, or cause the
installation of, separate and direct electric current meters and other utility
meters where such direct metering is commercially reasonable, so as to measure
the amount of public or private utilities consumed on or in connection with the
Premises, and (b) install for the Parking Facility (as defined in Section 22),
or cause the installation of, separate and direct electric current meters and
other utility meters where such direct metering is commercially reasonable, so
as to measure the amount of public or private utilities consumed on or in
connection with the Parking Facility.  Once the Premises are directly metered,
(a) Tenant shall pay amounts due for such utilities directly to each applicable
utility provider, and (b) Landlord shall not include as an Operating Expense
hereunder the cost of utility services directly metered to Tenant.  Tenant shall
indemnify and hold harmless Landlord from any cost or expense incurred by
Landlord as a result of Tenant’s nonpayment of utility services directly metered
to Tenant.  Once the Premises and the Parking Facility are directly metered,
Tenant shall have all right and authority to negotiate with such utility service
companies for the best rate, and Landlord shall reasonably cooperate in Tenant’s
efforts to do so.  Landlord shall also, pursuant to the Construction Contracts
and as Common Area Improvements, install the “Smart Building Management System”
(hereinafter the “SBM System”), which SBM System shall measure, record and
provide reports with respect to electrical, water, heating, air conditioning,
BTUs and CO2 emissions (among other things) for the Building.  Landlord shall
install, as part of the SBM System comprising part of the Common Area
Improvements, such monitors and sensors as shall be necessary to permit it to
function, including a “dashboard” monitoring and
 
 
24

--------------------------------------------------------------------------------

 
 
control panel in the lobby of the Building and including the upgrade or
replacement of any existing submeters within the Building so as to integrate
them into the SBM System.  As regards the operation of the SBM System, Tenant
shall be entitled to review all reports and records prepared by the SBM System,
inspect the SBM System at any time and make recommendations to Landlord (which
may be made through the property manager for the Building) regarding Building
utility use or utility settings in order to enhance the performance of the
Building or the comfort of the tenants (including Tenant).  In this regard,
Tenant shall be permitted direct computer access to the reports, records and
other information produced by the SBM System and access to, and use of, any
software necessary for such access.  If Landlord (or the property manager acting
on behalf of Landlord) does not agree to Tenant’s requests regarding utility use
or settings, then Landlord (or said property manager) shall follow the
recommendations for Building utility use indicated on the SBM System dashboard
subject to maintaining commercially reasonable standards of comfort within the
Building.  Landlord shall continue to utilize the company providing services
with respect to the SBM System (including as to its maintenance, operation and
settings) as of the Execution Date through the term of that company’s contract,
unless earlier terminated by Landlord for cause or unless such company is
otherwise not providing services to the Building for reasons beyond Landlord’s
control.  In the event a replacement company for the SBM System is necessary,
Landlord shall be required to receive the consent of Tenant for any such
replacement, such consent not to be unreasonably withheld, conditioned or
delayed.  Landlord shall cause the company providing services for the SBM System
to undertake an annual recommissioning of the Building based upon reports
produced by the SBM System.  Landlord shall follow the commercially reasonable
recommendations of such company.  The cost of installing the SBM System shall be
applied against the Common Area Improvement Allowance.  The SBM System itself
will be maintained by Landlord as part of its Landlord Maintenance Obligation,
and all costs associated therewith shall be deemed Operating Expenses hereunder.
 
c. Tenant shall have the right to install and operate in the Premises personal
computers and other electrically-operated office equipment normally used in
modern offices or as may otherwise be described in this Lease, including the
right to install HVAC units serving only the Premises (as provided in Section
8.d.).  Tenant shall not install equipment of any kind or nature whatsoever nor
engage in any practice or use which will or may necessitate any changes,
replacements or additions to, or in the use of, the water system, heating
system, plumbing system, air conditioning system, electrical system, floor load
capacities, or other mechanical or structural system of the Premises or the
Project without first obtaining the prior written consent of Landlord, as
provided in Section 8.d., but which may be conditioned upon Tenant first
securing at its expense additional capacity for any said service in the
Project.  Machines, equipment and materials belonging to Tenant which cause
vibration, noise, cold, heat, fumes or odors that may be transmitted outside of
the Premises to such a degree as to be objectionable to Landlord in Landlord’s
reasonable opinion or to any other tenant in the Project shall be treated by
Tenant at its sole expense so as to eliminate such objectionable condition, and
shall not be allowed to operate until such time as the objectionable condition
is remedied to Landlord’s reasonable satisfaction.
 
d. In addition to Tenant’s compliance with Legal Requirements, Tenant shall
comply, at its sole cost and expense, with any program established by Landlord
for tenants of the Building regarding the collection, sorting, separation and
recycling of waste products, garbage, refuse and trash (hereinafter collectively
called “waste products”) including, but not limited to, the separation of such
waste products into receptacles reasonably approved by Landlord and the removal
of such receptacles in accordance with any collection schedules prescribed by
Landlord.  Landlord reserves the right (i) to refuse to accept from Tenant any
waste products that are not prepared for collection in accordance with Legal
Requirements or the rules and regulations established by Landlord, (ii) to
require Tenant to arrange for waste product collection at Tenant’s sole cost and
expense, utilizing a contractor reasonably satisfactory to Landlord, and
(iii) to require Tenant to pay all costs, expenses, fines, penalties, or damages
that may be imposed on Landlord or Tenant by reason of Tenant’s failure to
comply with any Legal Requirements.
 
e. Tenant shall be provided with access to the Building and the Premises
twenty-four (24) hours a day, 365 days a year, subject to Legal Requirements and
events of Force Majeure. The Building’s main doors and lobby shall be equipped
with a pass-key card reader security system as described in Section 36.b.  On
the Commencement Date, Landlord shall make available to Tenant pass-key access
cards for such access system at the rate of four (4) cards for each 1,000
rentable square feet within the Premises at no cost to Tenant.  Tenant shall be
responsible for the cost of any additional or replacement pass-key access cards
requested by Tenant.
 
 
25

--------------------------------------------------------------------------------

 
 
f. In addition to Tenant’s other signage rights hereunder, Landlord shall
provide Tenant with Tenant’s proportionate share of directory strips bearing
Tenant’s name in the directory board located in the main lobby of the Building.
 
g. Landlord shall keep and maintain the exterior and demising walls,
foundations, roof and Common Areas that form a part of the Building, and the
Building mechanical, electrical, HVAC and plumbing systems, pipes and conduits
that are used in the operation of the Building (collectively, the “Base Building
Elements”) in good operating condition in accordance with Legal Requirements and
standards customarily maintained by the owners of Class A office buildings
comparable to the Building in terms of age, size and location in Washington,
D.C.  The foregoing obligation of Landlord shall apply to any such systems
(including HVAC systems) serving only the Premises, including those that may be
installed after the Execution Date.  Tenant shall promptly provide Landlord with
written notice of any defect or need for repairs in or about the Building of
which Tenant is aware: provided, however, Landlord’s obligation to repair
hereunder shall not be limited to matters of which it has been given notice by
Tenant.  Landlord further agrees that its foregoing maintenance obligation shall
include the obligation to use commercially reasonable efforts to maintain the
Base Building Elements and other equipment it is obligated to maintain hereunder
(including the rooftop equipment as and to the extent described in Section 31)
in substantial compliance with the owner’s manuals, operations manuals or
manufacturer’s specifications related thereto.  Landlord shall maintain
reasonable records memorializing its servicing of such items in accordance with
such manuals or specifications, and Tenant shall have the right to review
Landlord’s records to ensure Landlord’s compliance upon reasonable notice to
Landlord.  Landlord hereby covenants and agrees that it shall neither make nor
permit any material modification, alteration or improvement to the Common Areas
or the Common Area Improvements without Tenant’s consent, which consent shall
not be unreasonably withheld, conditioned or delayed.  Any Common Area or Common
Area Improvement modification, alteration or improvement requested by Landlord
and reasonably agreed to by Tenant shall be designed, permitted and constructed
at Landlord’s sole cost and expense.
 
h. Landlord shall, at Landlord’s cost and expense, maintain the Common Area
Improvements in good order, repair and condition during the Term and in the same
condition as they shall exist after installation or as thereafter repaired,
rebuilt, restored, altered or added to pursuant to this Lease, subject to
ordinary wear and tear.  Landlord shall maintain, repair and replace (if
reasonably deemed necessary) the Common Area Improvements in accordance with the
Legal Requirements and standards customarily maintained by the owners of Class A
office buildings comparable to the Building in terms of age, size and location
in Washington, D.C.  Tenant and Landlord acknowledge that, subject to Section
4.b.(ii), the costs and expenses of Landlord in maintaining and repairing
pursuant to the Landlord Maintenance Obligation shall be an Operating Expense.
 
(i) Notwithstanding anything to the contrary herein, the term “Landlord
Maintenance Obligation” as used in this Lease shall be deemed to mean and
include any obligation Landlord has to maintain, repair, restore or replace as
explicitly set forth in this Lease, including, without limitation, Landlord’s
obligation to maintain, repair, restore and replace, as necessary:
 
(1) the Common Area Improvements to be installed by Landlord which are located
in Common Areas;
 
(2) the Base Building Elements located in the Premises, including sprinkler
heads and any special fire protection equipment located within the Premises; and
 
(3) the Common Areas.
 
 
26

--------------------------------------------------------------------------------

 
 
(ii) As used in this Lease, Landlord’s Maintenance Obligation shall specifically
exclude any obligation to maintain the Premises other than its limited
obligation with respect to the Base Building Elements located therein as
described in subparagraph 9.h.(i)(2) above.  In this regard, the Landlord
Maintenance Obligation shall not include ordinary wear and tear in the Premises,
repainting or recarpeting within the Premises, the maintenance and repair of the
ceiling tiles, electrical outlets, kitchen/galley appliances and equipment
serving the Premises only, or the repair, replacement or maintenance of
supplemental air-conditioning equipment installed by Tenant after the Execution
Date serving the Premises only, Tenant’s Personal Property or any other fixtures
within the Premises.
 
(iii) Whenever Landlord is discharging a Landlord Maintenance Obligation
hereunder involving the use, care and maintenance of a particular item of
equipment, a fixture, an improvement or another component where such use, care
and maintenance is described in the manufacturer’s specifications or in
operations or owner’s manuals therefor, Landlord shall use commercially
reasonable efforts to discharge its Landlord Maintenance Obligation in
substantial accordance with such specifications or manuals.
 
i. Tenant agrees not to cause waste or damage to the Premises (including the
Premises Improvements to be installed by Tenant and any Alterations therein),
the Project or the Land.  Any and all waste, damage or injury to the Premises,
the Project or the Land caused by Tenant, or by any employee, agent, contractor,
assignee, subtenant, invitee or customer of Tenant (excluding ordinary wear and
tear) shall be promptly reported to Landlord and repaired by Landlord to the
extent covered by the Landlord Maintenance Obligation.  If not covered by the
Landlord Maintenance Obligation, such waste, damage or injury to the Premises,
the Project or the Land caused by Tenant shall be reported to Landlord and
promptly repaired by Tenant.
 
j. Notwithstanding any other provision hereof, whenever Landlord is charged with
a Landlord Maintenance Obligation hereunder, Landlord shall discharge its
Landlord Maintenance Obligation as immediately as commercially reasonable and,
if (in any particular instance) Landlord or its property manager does not do so
within a reasonable period after notice (which notice may be by e-mail to a
Landlord representative, including its property manager), Tenant shall have the
right to take over the repair, restoration, replacement, maintenance or
rehabilitation, and Tenant’s third party costs incurred in connection with same
shall be reimbursed by Landlord promptly upon Tenant’s presentation of invoices
therefor; provided, however, Tenant shall have the immediate right to act as
described above but without notice to Landlord and without awaiting Landlord’s
obligation to take action in the event of any situation which Tenant deems an
emergency or which presents a material risk to Tenant or its operations.  In any
circumstance where Tenant is granted access to Common Areas or a right to act
hereunder with respect to repair, restoration, replacement, maintenance or
rehabilitation as to items or equipment located in Common Areas, (a) such right
shall be granted 24 hours a day, seven days a week, 365 days a year for all
purposes of this Lease, (b) all keys, combinations or the like required to
ensure such access shall be promptly provided by Landlord (e.g., if a lock is
installed by Landlord, Landlord shall promptly provide the key to Tenant
following installation), (c) no fee or charge shall be assessed against Tenant
for such access, and (d) Tenant shall make reasonable efforts to timely notify
Landlord or its property manager (which notice may be by e-mail to a Landlord
representative, including its property manager) of its need to access such
Common Area, and Landlord (or its property manager) shall be permitted to be
present at the time of Tenant’s access; provided, however, no such prior notice
to Landlord shall be required in any situation which Tenant deems an emergency
or which presents a material risk to Tenant or its operations.  All work
performed by Tenant under this section must be done in such a fashion so as not
to impair any applicable warranties.
 
 
27

--------------------------------------------------------------------------------

 
 
10.  RIGHTS OF LANDLORD.


a.           Landlord reserves the right to enter the Premises at any reasonable
time for inspection upon reasonable prior notice to Tenant (which notice may be
oral), or at any time, without prior notice, in the event of any emergency, in
order to supply any service to be provided by Landlord hereunder, to submit the
Premises to prospective purchasers, mortgagees or tenants, to post notices of
non-responsibility, to affix and display “For Rent” signs, and to make repairs,
alterations, additions or improvements to the Premises (to the extent permitted
by this Lease), the Building or the Project.
 
b.           Without limiting the generality of the provisions of Section 10.a
above, at any time during the Term of this Lease, Landlord shall have the right
to install, repair, replace, alter, improve or rebuild in the Premises, other
tenants’ premises and/or the Common Areas any mechanical, electrical, water,
sprinkler, plumbing, heating, air conditioning and ventilating systems, at any
time during the Term of this Lease so long as the same do not have a material
and adverse affect upon Tenant and, in the case of the Premises, so long as
Tenant approval (to be granted or denied in its reasonable discretion) shall
have been obtained by Landlord.  Without limitation, it shall be reasonable for
Tenant to withhold its consent in any circumstance where Premises Improvements
are proposed to be repaired, replaced, altered, improved or rebuilt or where
such actions might violate the standards to be observed by Landlord in Section
26.  If Tenant fails to grant its approval or deny the same within five (5)
business days of Landlord’s written request, Tenant’s approval shall be deemed
granted.  In connection with making any such installations, repairs,
replacements, alterations, additions and improvements under the terms of this
Section 10, Landlord shall have the right to access through the Premises as well
as the right to take into and upon and through the Premises or any other part of
the Project, all materials that may be required to make any such repairs,
replacements, alterations, additions or improvements, as well as the right in
the course of such work to close entrances, doors, corridors, elevators or other
facilities located in the Project or temporarily to cease the operations of any
services or facilities therein or to take portion(s) of the Premises reasonably
necessary in connection with such work, without being deemed or held guilty of
an eviction of Tenant.  Landlord shall have the right to install, use and
maintain pipes and conduits in and through the Premises, including, without
limitation, telephone and computer installations.
 
c.           The Rent reserved herein shall not abate while Landlord’s rights
under this Section 10 are exercised, and Tenant shall not be entitled to any
set-off or counterclaims for damages of any kind against Landlord by reason
thereof, all such claims being hereby expressly released by Tenant; provided,
however, in the event that Landlord’s rights under this Section 10 result in
Tenant’s inability to use the Premises or a portion thereof for its business
purposes for three (3) or more days, then rent shall abate for the Premises, or
that portion thereof rendered unusable if less, until the Premises, or portion
thereof, is usable once again by Tenant.  In the event a portion of the Premises
is rendered unusable, the rent abatement set forth above shall be calculated on
the basis of the square footage left unusable for the specified period.
 
d.           Landlord shall have the right to use any and all means which
Landlord may deem proper to open all of the doors in, upon and about the
Premises, excluding Tenant’s vaults and safes, in any emergency in order to
obtain entry to the Premises.  Any entry to the Premises obtained by Landlord by
any of said means shall not be construed or deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an eviction of Tenant from the
Premises or any portion thereof.
 
e.           When exercising its rights under this Section 10, (i) Tenant’s
access to the Premises shall not be permanently, materially and adversely
affected thereby, and (ii) Landlord shall use commercially reasonable efforts to
minimize the disturbance or interruption of the business of Tenant.
 
f.            Landlord shall have the right to hire a property manager for the
Building and, if so directed by Landlord in writing, Tenant shall remit all
payment of rent or other payments owing hereunder by Tenant to such property
manager.  Such property manager will be an agent of Landlord and not an agent or
employee of Tenant.  Consent by such property manager to any action taken or
permitted to be taken by Tenant hereunder shall be binding on Landlord unless,
prior to such action being taken by Tenant, Tenant shall have received written
notice from Landlord either withholding its consent in the particular instance
or terminating the property manager’s engagement or its authority to act.  In
the absence of such notice from Landlord, property manager’s consent shall be
binding on Landlord from and after the time when Tenant undertakes the proposed
action.  Notwithstanding anything in this
 
 
28

--------------------------------------------------------------------------------

 
 
paragraph to the contrary, Tenant shall have the right to review and approve
Landlord’s selection of a property manager for the Building, which approval may
not be unreasonably withheld, conditioned or delayed.  The parties acknowledge
that it shall be reasonable for Tenant to withhold its consent if the proposed
property manager (a) does not possess at least ten (10) years of experience in
the management of Class A buildings of similar size, quality and location as the
Building; and (b) does not possess a reputation within the Washington, D.C.
region for service quality comparable to that being provided to the Building as
of the Execution Date.  During any period where Tenant has subleased to parties
which are not Affiliate Transferees an amount equal to or in excess of fifty
percent (50%) of the Premises, then Tenant’s consent or approval of the property
manager shall not be required and Landlord may select a property manager in its
discretion.  Landlord further covenants that it shall keep in place the property
manager which is managing the Building as of the Execution Date for at least the
greater of (a) two (2) years after the Execution Date or (b) until completion of
both the Premises Improvements and the Common Area Improvements, but in no event
shall Landlord be required to maintain such property manager beyond June 30,
2014.  Notwithstanding the foregoing, Landlord shall not be required to retain
such property manager in the event that (i) such property manager is terminated
for cause by Landlord under the applicable management agreement or otherwise
ceases to provide property management services to the Building for reasons
beyond Landlord’s control, or (ii) replacement of such property manager is
required by Landlord’s mortgagee (as evidenced in a writing delivered by such
Landlord’s mortgagee to Tenant).  Landlord shall require that the property
manager agree, pursuant to the property management agreement, to meet with
representatives of the Tenant at any time upon reasonable notice provided to the
property manager.  At such meetings, Tenant shall have the right to object to
the quality of products or services provided by any vendor to the Building and,
upon Tenant’s demonstration of reasonably good cause to do so, Landlord (or the
property manager acting on Landlord’s behalf) shall terminate any such
objectionable vendor under its applicable service agreement as and when
contractually allowable (regardless of whether a termination fee or charge is
required).  Any associated termination fee or charge shall be treated as an
Operating Expense hereunder.
 
11.  
LIABILITY.



a.           Notwithstanding any other provision of this Lease to the contrary,
Landlord and Tenant agree that in the event that the Project, the Premises or
the contents thereof are damaged or destroyed by fire or other casualty, each
party hereto waives its rights, if any, against the other party with respect to
such damage or destruction to the extent such damage or destruction is covered
under the property insurance policy(ies) of the party waiving such rights (or
would have been covered had the party waiving such rights carried the property
insurance required hereunder to be carried by such party); provided, however, if
any fire or other casualty caused by a party hereto shall have damaged or
destroyed any part of the Project or the contents thereof, such party shall be
responsible for any commercially reasonable deductible amount under the other
party’s property insurance policy(ies).  All policies of fire and/or extended
coverage or other property insurance covering the Premises or the contents
thereof obtained by Landlord or Tenant shall contain a clause or endorsement
providing in substance that (i) such insurance shall not be prejudiced if the
insureds thereunder have waived in whole or in part the right of recovery from
any person or persons prior to the date and time of loss or damage, if any, and
(ii) the insurer waives any rights of subrogation against Landlord (in the case
of Tenant’s insurance policy) or Tenant (in the case of Landlord’s insurance
policy), as the case may be.
 
b.           Tenant agrees to indemnify, defend, protect and hold Landlord
harmless from and against any and all injury, loss, damage, liability, costs or
expenses (including attorneys’ fees, reasonable investigation and discovery
costs), of whatever nature, to any person or property in the Premises or in
other areas of the Project and caused or claimed to be caused by or resulting
from any negligent act or omission of Tenant or its agents, employees or
contractors.  Landlord agrees to indemnify, defend, protect and hold Tenant
harmless from and against any and all injury, loss, damage, liability, costs or
expenses (including attorneys’ fees, reasonable investigation and discovery
costs), of whatever nature, to any person or property in the Project, and caused
or claimed to be caused by or resulting from any negligent act or omission of
Landlord or its agents, employees or contractors.  The provisions of this
paragraph b. are subject to the waiver of subrogation provisions in the
foregoing paragraph a. of this Section 11.
 
 
29

--------------------------------------------------------------------------------

 
 
12.  INSURANCE.


a.           Tenant’s Insurance.  Tenant, at Tenant’s sole cost and expense,
agrees to keep in full force and effect at all times during the term of this
Lease:
 
(i)           Commercial general liability insurance which insures against
claims for bodily injury, personal injury, advertising injury, and property
damage based upon, involving, or arising out of the use, occupancy, or
maintenance of the Premises and the Project.  Such insurance shall afford, at a
minimum, the following limits:


Each Occurrence
$ 1,000,000
General Aggregate
2,000,000
Products/Completed Operations Aggregate
1,000,000
Personal and Advertising Injury Liability
1,000,000
Fire Damage Legal Liability
100,000
Medical Payments
5,000



Any general aggregate limit shall apply on a per location basis. Tenant’s
commercial general liability insurance shall, upon the request of Landlord, name
Landlord and any Landlord Parties designated by Landlord as additional insureds.
This coverage shall be written on the most current ISO CGL form, shall include
blanket contractual, premises-operations and products-completed operations and
shall contain an exception to any pollution exclusion which insures damage or
injury arising out of heat, smoke or fumes from a hostile fire.  Such insurance
shall be written on an occurrence basis and contain a standard separation of
insureds provision.
 
(ii)           Workers’ compensation insurance in accordance with the laws of
the state in which the Premises are located with employer’s liability insurance
in an amount not less than $1,000,000.


(iii)           Umbrella/excess liability insurance, on an occurrence basis,
that applies excess of the required commercial general liability, business
automobile liability, and employer’s liability policies with the following
minimum limits:


Each Occurrence
$5,000,000
Annual Aggregate
$5,000,000

 
These limits shall be in addition to and not including those stated for the
underlying commercial general liability, business automobile liability, and
employers liability insurance required herein.  Such excess liability policies
shall name Landlord and any Landlord Parties designated by Landlord as
additional insureds.


(iv)           Causes of Loss – Special Form property insurance including theft,
sprinkler leakage and boiler and machinery coverage on all of Tenant’s Personal
Property for the full replacement cost thereof. Tenant shall use the proceeds
from such insurance for the replacement of trade fixtures, furniture, inventory
and other personal property.


(v)           Business income and extra expense insurance with limits not less
than one hundred percent (100%) of all charges payable by Tenant under this
Lease for a period of twelve (12) months.


 
30

--------------------------------------------------------------------------------

 
 
b. Landlord’s Insurance.  At all times during Tenant’s occupancy of the
Premises, Landlord shall maintain commercial general liability and Causes of
Loss – Special Form property insurance, subject to standard exclusions, covering
the Project, Building, the Premises Improvements, any Alterations and any Common
Area Renovations, as well as such other risks as Landlord or its mortgagees may
from time to time reasonably deem appropriate.  Such insurance shall be
reasonable in relation to the value of the property and the common practice of
landlords of comparable properties in the downtown business district of
Washington, D.C., shall utilize commercially reasonable deductibles and shall
otherwise comply with the terms of subsection 12.c below.  Landlord shall not be
required to carry insurance of any kind on Tenant’s Personal Property, and
(subject to Section 11.b.) shall not be obligated to repair or replace Tenant’s
Personal Property should damage occur.  All proceeds of insurance maintained by
Landlord upon the Building (including the Premises Improvements) and Project
shall be the property of Landlord.
 
c. Tenant’s Insurer Rating; Certification of Insurance. All policies required to
be carried hereunder shall be issued by and binding upon an insurance company
licensed to do business in the state or jurisdiction in which the Project is
located with a rating of at least “A – X” or better as set forth in the most
current issue of Best’s Insurance Reports, unless otherwise approved by
Landlord. Tenant shall not do or permit anything to be done that would
invalidate the insurance policies required herein.  Liability insurance
maintained by Tenant shall be primary coverage without right of contribution by
any similar insurance that may be maintained by Landlord.  Certificates of
insurance evidencing the existence and amount of each insurance policy required
hereunder shall be delivered by each party to the other prior to delivery of
possession of the Premises and ten (10) days following each renewal date. With
respect to the coverages described in subsections 12.a.(i) and (iii) above,
certificates of insurance from Tenant shall, upon request of Landlord, name
Landlord and any Landlord Parties designated by Landlord as additional
insureds.  Further, the certificates of insurance of one party must include an
endorsement for each policy whereby the insurer agrees not to cancel, non-renew,
or materially alter the policy without at least thirty (30) days’ prior written
notice to the other party hereto.
 
(i) In the event that Tenant fails to provide evidence of insurance required to
be provided by Tenant in this Lease, prior to the Commencement Date and
thereafter during the Term, within twenty (20) days following Landlord’s request
thereof, and thirty (30) days prior to the expiration of any such coverage,
Landlord shall be authorized (but not required) to procure such coverage in the
amount stated with all costs thereof to be chargeable to Tenant and payable upon
written invoice thereof as Additional Rent.
 
(ii) The limits of insurance required by this Lease, or as carried by Tenant,
shall not limit the liability of Tenant or relieve Tenant of any obligation
thereunder, except to the extent provided for under Section 11.a. above.  Any
deductibles selected by Tenant shall be the sole responsibility of Tenant,
except to the extent provided for under Section 11.a. above.
 
(iii) Tenant insurance requirements stipulated in Section 12.a., above, are
based upon current industry standards.  Landlord reserves the right to require
additional coverage or to increase limits as industry standards change.
 
d. Contractors’ Insurance.  Should Tenant engage the services of any contractor
to perform work in the Premises, Tenant shall ensure that such contractor
carries commercial general liability, business automobile liability,
umbrella/excess liability, worker’s compensation and employers liability
coverages in substantially the same amounts as are required of Tenant under this
Lease. Contractor shall name Landlord and any Landlord Parties designated by
Landlord as additional insureds on the liability policies required
hereunder.  All policies required to be carried by any contractor shall be
issued by and binding upon an insurance company licensed to do business in the
state or jurisdiction in which the Property is located with a rating of at least
“A – X” or better as set forth in the most current issue of Best’s Insurance
Reports, unless otherwise approved by Landlord. Certificates of insurance,
acceptable to Landlord, evidencing the existence and amount of each insurance
policy required hereunder shall be delivered to Landlord prior to the
commencement of any work in the Premises.  Further, the certificates must
include an endorsement for each policy whereby the insurer agrees not to cancel,
non-renew, or materially alter the policy without at least thirty (30) days’
prior written notice to Landlord.  The above requirements shall apply equally to
any subcontractor engaged by any contractor.
 
 
31

--------------------------------------------------------------------------------

 
 
13.  FIRE OR CASUALTY.


a. If the Premises or any part thereof shall be damaged by fire or any other
cause, Tenant shall give prompt notice thereof to Landlord.  If, in the
reasonable judgment of Landlord’s architect (to be made within thirty (30) days
of such notice), restoration of the Premises, including Common Areas necessary
to access the Premises, is feasible within a period of twelve (12) months from
the date of the damage, Landlord shall restore the Premises and such Common
Areas to the condition existing immediately prior to the casualty, provided that
adequate insurance proceeds are made available to Landlord.  Tenant agrees to
make all proceeds of Tenant’s insurance policies available to Landlord in
accordance with Tenant’s insurance obligations set forth in Section 12
above.  It shall be Tenant’s obligation to repair and restore, at Tenant’s sole
expense, all Tenant’s Personal Property located in the Premises prior to such
casualty.  If, as a result of such casualty, the Premises are rendered
untenantable, in whole or in part, and Tenant ceases to occupy the whole or such
part of the Premises during the restoration of such portion of the Premises, the
Monthly Base Rent and Additional Rent hereunder shall be abated to the extent
and for the period that the Premises (or portion thereof) are rendered
untenantable.  Notwithstanding the foregoing, even though such restoration
within twelve (12) months is feasible, Landlord may terminate this Lease if the
damage/casualty occurs during the last two (2) years of the Term or an Extension
Period (as applicable) unless Tenant agrees to exercise the first or remaining
Extension Option (as the case may be).
 
b. If restoration is not feasible in the reasonable judgment of Landlord’s
architect within the aforesaid twelve (12) month period (such judgment to be
made within thirty (30) days of notice of the damage from Tenant to Landlord),
or if restoration is not permitted under the Ground Lease, Landlord shall so
notify Tenant, and Landlord and Tenant shall each have the right to terminate
this Lease by giving written notice thereof to the other party within sixty (60)
days after notice of such determination is given by Landlord to Tenant, in which
event this Lease and the tenancy hereunder shall terminate as of the date of
such damage or destruction and the Monthly Base Rent and Additional Rent will be
apportioned as of the date of such damage or destruction.  If neither party
exercises its right of termination, the Premises shall be restored as provided
above.
 
c. In case the Building is so severely damaged by fire or other casualty
(although the Premises may not be affected) that Landlord shall decide in its
sole discretion not to rebuild or reconstruct such Building, then Landlord shall
so notify Tenant in writing and this Lease and the tenancy hereunder shall
terminate no later than sixty (60) days after the date of such casualty.
 
14.  EMINENT DOMAIN.


a. If all or a substantial part of the Premises should be taken for any public
or quasi-public use under governmental law, ordinance, or regulation, or by
right of eminent domain (a “Taking”), then Landlord or Tenant shall have the
right to terminate this Lease upon written notice to the other within thirty
(30) days after notice of such Taking, in which event this Lease shall
terminate, and the Annual Base Rent shall be apportioned, as of the date of such
Taking.   If a Taking of any part of the Project (exclusive of the Premises)
shall occur and, in Landlord’s reasonable judgment, such Taking would materially
interfere with or impair Landlord’s operation of the Project, then Landlord
shall have the right to terminate this Lease upon written notice to Tenant
within thirty (30) days after the date of such Taking, in which event this Lease
shall terminate and Annual Base Rent shall be apportioned as of the date of
termination.  If a Taking of less than all of the Premises shall occur, and this
Lease is not terminated as provided above, the Annual Base Rent payable
hereunder during the unexpired Term shall be reduced based on the portion of the
Premises taken.  If a Taking of any part of the Project (exclusive of the
Premises) shall occur, and this Lease is not terminated by Landlord as provided
above, the Annual Base Rent payable hereunder during the unexpired Term shall be
not reduced.


b. In the event of any Taking, all sums awarded or agreed upon between Landlord
and the condemning authority for the Taking, whether as damages or as
compensation, will be the property of Landlord.  Tenant shall have no right to
participate in any Taking proceedings and shall make no claim for damages or
other compensation in such proceedings and hereby assigns to Landlord any and
all rights of Tenant in and to any such compensation.
 
 
32

--------------------------------------------------------------------------------

 
 
15.  SUBORDINATION AND ESTOPPEL CERTIFICATES.


a. A “Landlord Encumbrance” means a mortgage or deed of trust encumbering any
portion of the Building, the Premises and/or the Landlord’s interest, as tenant,
under the Ground Lease (or the fee interest in the land, should Landlord
subsequently obtain the same from the Ground Lessor under the Ground Lease).  In
the event Landlord places such a Landlord Encumbrance upon the Building, the
Premises, and/or the Landlord’s interest under the Ground Lease (or the fee
interest in the land, should Landlord subsequently obtain the same from the
Ground Lessor under the Ground Lease), the holder of the Landlord Encumbrance
and Landlord shall provide to Tenant a subordination, non-disturbance and
attornment agreement, and Tenant shall execute and deliver the same to Landlord
within twenty (20) days after Landlord’s request.  Landlord and the holder of
the Landlord Encumbrance shall execute the same promptly after delivery by
Tenant.
 
b. Notwithstanding the provisions of section 15.a. above, Tenant shall not be
obligated to execute a subordination, non-disturbance and attornment agreement
in connection with a Landlord Encumbrance unless it is the commercially standard
form of subordination, non-disturbance and attornment agreement then utilized by
the holder of the Landlord Encumbrance, but nevertheless contains the following
provisions or provisions of substantially the same effect:
 
(i) The holder’s agreement that so long as Tenant shall not be in default under
this Lease beyond any applicable grace or notice and cure period, this Lease
shall not be terminated, nor shall the Tenant’s use, possession or enjoyment of
the Property be interfered with or disturbed, nor shall the leasehold estate
granted by this Lease be affected in any manner, in any foreclosure or any
action or proceeding instituted under or in connection with the Landlord
Encumbrance;
 
(ii) The holder’s agreement, if the holder shall succeed to the interest of
Landlord under this Lease, to abide by the terms of the Construction Contracts,
the Common Area Escrow Agreement and the Premises Escrow Agreement in accordance
with the terms hereof and thereof to the extent the same remain in effect;
 
(iii) The holder’s agreement, if the holder shall succeed to the interest of
Landlord under this Lease, to permit Tenant to avail itself of any rent credit
permitted hereunder on account of any remaining unused portion of the Premises
Improvement Allowance;
 
(iv) The holder’s agreement, if the holder shall succeed to the interest of
Landlord under this Lease, to permit Tenant its remedies hereunder in the event
holder fails to cure, within a reasonable period of time after succeeding to the
interest of Landlord, any continuing event of default on the part of Landlord,
of which the holder has been provided notice at the time of such Landlord
default and prior to its succession to Landlord’s interest, (a) which is not
merely an amount owing to Tenant from Landlord that has gone unpaid and (b)
which affects Tenant’s use or enjoyment of the Premises or the Common Areas; and
 
(v) The holder’s agreement that Tenant’s subordination of its leasehold interest
shall not alter, affect or amend Tenant’s ability to have insurance proceeds
used to pay, and applied towards, repair or restoration of the Premises or the
Building to the extent required by, and in accordance with, this Lease.
 
c. Landlord and Tenant acknowledge that the land underlying the Project is the
subject of a Lease dated February 15, 1989, as amended (the “Ground Lease”),
between Manger 8-10-84 Trust Partners LLC, as ground lessor and fee simple title
holder to such land (the “Ground Lessor”), and Landlord, as ground
lessee.  Landlord agrees that, on the Execution Date, Landlord shall provide to
Tenant a subordination and non-disturbance agreement substantially in the form
attached hereto as Exhibit B, with such changes as may be required by Ground
Lessor in order to conform Exhibit B to the Ground Lease, executed by Ground
Lessor.  Upon execution by the Ground Lessor of such agreement, Tenant shall
likewise execute and deliver the same.
 
 
33

--------------------------------------------------------------------------------

 
 
d. Tenant agrees, upon not fewer than fifteen (15) business days prior notice by
Landlord, to execute, acknowledge and deliver to Landlord or any other party
identified by Landlord, a statement in writing certifying (to the extent
applicable) that: (i) this Lease is unmodified and in full force and effect (or
if there have been modifications, that the same is in full force and effect as
modified and stating the modifications); (ii) the Term of this Lease has
commenced and the applicable rental is now accruing hereunder; (iii) Tenant has
accepted possession of the Premises and is presently occupying the same; (iv)
all improvements required by the terms of this Lease to be made by Landlord, if
any, have been completed and all tenant improvement allowances, if any, have
been paid in full; (v) there are no offsets, counterclaims, abatements or
defenses against or with respect to the payment of any rent or other charges due
under this Lease; (vi) no rent under this Lease has been paid more than thirty
(30) days in advance of its due date; (vii) to the best of the knowledge of
Tenant, Landlord is not in default in the performance of any covenant,
agreement, provision or condition contained in this Lease or, if so, specifying
each such default of which Tenant may have knowledge; (viii) the address for
notices to be sent to Tenant; (ix) the only security deposit, if any, tendered
by Tenant is as set forth in this Lease, and such security deposit, if any, has
been paid to Landlord; and (x) any other information requested by Landlord or
any mortgagee or ground lessor of the Building and/or the Land it being intended
that any such statement delivered pursuant hereto may be relied upon by any
prospective purchaser or lessee of the Project or any part thereof, any
mortgagee or prospective mortgagee thereof, any prospective assignee of any
mortgage thereof, any ground lessor or prospective ground lessor of the
Building, the Land and/or the Project, or any prospective assignee of any such
ground lease.
 
16.  DEFAULT AND REMEDIES.


a. An “Event of Default” shall be deemed to have been committed by Tenant upon
the occurrence of any of the following events: (i) the failure to pay when due
any installment of Monthly Base Rent, which failure continues for five (5) days
after notice from Landlord; or (ii) the failure to pay when due any Additional
Rent or any other payment required by the terms and provisions hereof, which
failure continues for five (5) days after notice from Landlord; or (iii) the
conveyance, assignment, mortgage or sublet of this Lease, the Premises or any
part thereof, or Tenant’s interest therein, or any attempt of the foregoing,
without the prior written consent of Landlord (except to the extent otherwise
expressly permitted pursuant to this Lease); or (iv) an Event of Bankruptcy
(defined in Section 17 below), or (v) the violation or failure to perform any of
the other terms, conditions, covenants, or agreements herein made by Tenant and
which violation or failure continues for thirty (30) calendar days after notice
from Landlord; provided, however, that if the nature of such violation or
failure under this clause (v) is not reasonably capable of being cured within
such thirty (30) day period, then the period in which Tenant may cure such
failure shall be extended for a period of time necessary to cure such violation
or failure, provided Tenant promptly commences the cure of such violation or
failure within the initial thirty (30) day period and thereafter reasonably
diligently pursues the cure of such violation or failure to completion within
not more than ninety (90) days after commencement; and provided, further, that
no cure period shall be permitted to Tenant following notice of default in the
payment of Rent after the second occurrence thereof in any consecutive twelve
(12) month period.
 
b. In the event of any Event of Default by Tenant as defined in Section 16.a.,
Landlord may at any time thereafter, without notice and demand and without
limiting Landlord in the exercise of any other right or remedy which Landlord
may have by reason of such default or breach (including self-help or specific
performance or injunctive relief), do any of the following:
 
(i) Landlord may terminate this Lease, by giving written notice of such
termination to Tenant, whereupon this Lease shall automatically cease and
terminate and Tenant shall be immediately obligated to quit the Premises.  Any
other notice to quit or notice of Landlord’s intention to re-enter the Premises
is hereby expressly waived.  If Landlord elects to terminate this Lease,
everything contained in this Lease on the part of Landlord to be done and
performed shall cease without prejudice, subject, however, to the right of
Landlord to recover from Tenant all rent and any other sums accrued up to the
time of termination or recovery of possession by Landlord, whichever is later.
 
 
34

--------------------------------------------------------------------------------

 
 
(ii) With or without the termination of this Lease, Landlord may proceed to
recover possession of the Premises under and by virtue of the provisions of the
laws of the jurisdiction in which the Building is located, or by such other
proceedings, including re-entry and possession, as may be applicable.  If this
Lease is terminated or Landlord recovers possession of the Premises before the
expiration of the Term by reason of Tenant’s default as hereinabove provided, or
if Tenant shall abandon or vacate the Premises before the Lease Expiration Date
without having paid the full rental for the remainder of such Term, Landlord
shall have the obligation to use commercially reasonable efforts to relet the
Premises for such rent and upon such terms as are not unreasonable under the
circumstances, and, if the full rental reserved under this Lease (and any of the
costs, expenses or damages indicated below) shall not be realized by Landlord,
Tenant shall be liable for all damages sustained by Landlord, including, without
limitation, deficiency in Rent during any period of vacancy or otherwise; the
costs of removing and storing the property of Tenant or of any other occupant;
all reasonable expenses incurred by Landlord in enforcing Landlord’s remedies,
including, without limitation, reasonable attorneys’ fees, and advertising,
brokerage fees and expenses of placing the Premises in first class rentable
condition.  Landlord, in putting the Premises in good order or preparing the
same for re-rental may, at Landlord’s option, make such alterations, repairs, or
replacements in the Premises as Landlord, in its reasonable judgment, considers
advisable and necessary for the purpose of reletting the Premises, and the
making of such alterations, repairs, or replacements shall not operate or be
construed to release Tenant from liability hereunder as aforesaid.
 
(iii) Any damage or loss of rent sustained by Landlord may be recovered by
Landlord from Tenant, at Landlord’s option, at the time of termination of this
Lease, the time of the reletting, or in separate actions, from time to time, as
said damage shall have been made more easily ascertainable by successive
relettings, or at Landlord’s option in a single proceeding deferred until the
expiration of the Term (in which event Tenant hereby agrees that the cause of
action shall not be deemed to have accrued until the date of expiration of said
Term) or in a single proceeding prior to either the time of reletting or the
expiration of the Term.  If Landlord elects to repossess the Premises without
terminating this Lease, then Tenant shall be liable for and shall pay to
Landlord all Rent and other indebtedness accrued to the date of such
repossession, together with interest thereon at the Default Rate, plus Rent
required to be paid by Tenant to Landlord during the remainder of this Lease
until the date of expiration of the Term, diminished by any net sums thereafter
received by Landlord through reletting the Premises during such period (after
deducting expenses incurred by Landlord as provided in Section 16.b.(ii),
above).  In no event shall Tenant be entitled to any excess of any Rent obtained
by reletting over and above the Rent herein reserved.  Actions to collect
amounts due from Tenant as provided in this Section 16.b.(iii) may be brought
from time to time, on one or more occasions, without the necessity of Landlord’s
waiting until expiration of the Term of this Lease.
 
(iv) Upon termination of this Lease, Landlord shall become entitled to recover
from Tenant as and for liquidated damages for Tenant’s default hereunder, the
difference, discounted to present value by applying a discount rate equal to the
Prime Rate, between (i) the Annual Base Rent reserved hereunder for what, but
for any such termination, would have been the unexpired portion of the Term, and
(ii) the cash rental value of the Premises for such unexpired portion of the
Term (unless the statute that governs or shall govern the proceedings in which
such damages are to be proved limits the amount of such claim capable of being
so proved, in which case Landlord shall be entitled to prove as and for
liquidated damages an amount equal to that allowed by or under any such
statute).  In calculating such liquidated damages, the then cash rental value of
the Premises shall be deemed prima facie to be the actual rent received by
Landlord for the Premises upon a re-letting or, if not received, the estimated
cash rental value of the Premises upon any re-letting, as determined by a broker
or an appraiser selected by Landlord.  The provisions of this subsection shall
be without prejudice to Landlord’s right to prove and collect, in full, damages
for all rent accrued prior to the termination of this Lease but not paid.
 
c. Tenant hereby expressly waives any and all rights of redemption granted by or
under any present or future laws in the event Tenant is evicted or dispossessed
for any cause, or in the event Landlord obtains possession of the Premises, by
reason of the violation by Tenant of any of the covenants and conditions of this
Lease or otherwise.  In addition, Tenant hereby expressly waives any and all
rights to bring any action whatsoever against any tenant taking possession after
Tenant has been dispossessed or evicted hereunder, or to make any such tenant a
party to any action brought by Tenant against Landlord.
 
 
 
35

--------------------------------------------------------------------------------

 
 
d. Landlord and Tenant shall and each does hereby waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease or its termination, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Premises or any claim of injury or
damage and any emergency statutory or any other statutory remedy.
 
e. Nothing contained herein shall prevent the enforcement of any claim Landlord
may have against Tenant for anticipatory breach of the unexpired Term.  In the
event of a breach or anticipatory breach by Tenant of any of the covenants or
provisions hereof, Landlord shall have the right of injunction and the right to
invoke any remedy allowed at law or in equity as if reentry, summary proceedings
and other remedies were not provided for herein.
 
f. If Landlord fails to perform any of Landlord’s obligations under this Lease
and the failure continues for thirty (30) days after Landlord receives notice
from Tenant describing in detail the failure, then Landlord shall be in default
under this Lease (a “Landlord Default”), except that if the failure cannot
reasonably be cured within the 30-day period, then the failure shall not be a
Landlord Default if Landlord commences to cure the failure within the 30-day
period and then with reasonable diligence pursues and completes the cure within
not more than ninety (90) days after commencement.  If a Landlord Default
occurs, then Tenant may exercise any of the following remedies: (i) cure the
Landlord Default and deduct from Rent all actual reasonable costs of curing the
Landlord Default, with evidence thereof being submitted to Landlord, or (ii)
exercise all remedies available to Tenant at law or in equity, including
specific performance.
 
17.  BANKRUPTCY.


For purposes of this Lease, the following shall be deemed “Events of
Bankruptcy”:  (i) if a receiver or custodian is appointed for any or all of
Tenant’s property or assets, or if there is instituted a foreclosure action on
any of Tenant’s property; or (ii) if Tenant files a voluntary petition under 11
U.S.C. Article 101, et seq., as amended (the “Bankruptcy Code”), or under the
insolvency laws of any jurisdiction (the “Insolvency Laws”); or (iii) if there
is filed an involuntary petition against Tenant as the subject debtor under the
Bankruptcy Code or Insolvency Laws, which is not dismissed within thirty (30)
days of filing; or (iv) if Tenant makes or consents to an assignment of its
assets, in whole or in part, for the benefit of creditors, or a common law
composition of creditors.
 
18.  PAYMENT OF TENANT’S OBLIGATIONS BY LANDLORD AND UNPAID RENT.


If Tenant shall fail to pay any sum of money, other than Rent, required to be
paid by it hereunder or shall fail to perform any other act on its part to be
performed hereunder, and such failure shall continue beyond any applicable grace
or cure period set forth in this Lease, Landlord may, without waiving or
releasing Tenant from any of its obligations hereunder, make any such payment or
perform any such other required act on Tenant’s part.  All sums so paid by
Landlord, and all necessary incidental costs, together with interest thereon at
the Default Rate from the date of such payment by Landlord, shall be payable by
Tenant to Landlord as Additional Rent hereunder, on demand, and Tenant covenants
and agrees to pay any such sums. Landlord shall have (in addition to any other
right or remedy of Landlord hereunder or at law) the same rights and remedies in
the event of the nonpayment thereof by Tenant as in the case of default by
Tenant in the payment of Additional Rent.
 
19.  VOLUNTARY SURRENDER.


The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the sole option of
Landlord, terminate all or any existing subleases or subtenancies, or may, at
the sole option of Landlord, operate as an assignment to Landlord of any or all
such subleases or subtenancies; provided however, that if Landlord elects to
treat such termination as an assignment of any such sublease, Landlord shall
have no obligation or liability to the subtenant thereunder for any claim,
damage or injury which accrued prior to the date of surrender or mutual
cancellation hereunder.  No acceptance of the keys to the Premises or other
action of Landlord shall be deemed an acceptance of surrender or termination of
this Lease.  This Lease may only be voluntarily terminated by a writing between
Landlord and Tenant to such effect.
 
 
36

--------------------------------------------------------------------------------

 
 
20.  ABANDONMENT OF PERSONAL PROPERTY.


Upon the expiration of the Term or earlier termination of this Lease, Tenant
shall immediately quit and deliver the Premises to Landlord peaceably and
quietly.  Tenant’s Personal Property not removed by Tenant prior to the
expiration of the term of this Lease (or within forty-eight (48) hours after any
earlier termination of this Lease) shall be considered abandoned.  Landlord may
dispose of any such abandoned property as Landlord deems expedient (including
without limitation public or private sale and/or storage in a public warehouse
or elsewhere at the sole cost and expense of Tenant), and Landlord shall not be
liable for trespass, conversion, negligence or in an other way liable in
connection with the disposal of such property.   Tenant shall promptly upon
demand reimburse Landlord for any costs and expenses incurred by Landlord in
connection with the disposal of abandoned property, including reasonable
attorneys’ fees.
 
21.  HOLD-OVER.


Tenant agrees that it will not occupy or retain or allow occupancy or retention
by any subtenant of possession of the Premises at any time after the expiration
or earlier termination of the Term, without the prior written consent of
Landlord.  In the event that Tenant shall hold over after the expiration or
other termination of the Term without Landlord’s prior written consent, Tenant
shall be deemed a tenant at sufferance and Landlord shall have the right to
regain possession of the Premises by any legal process in force at such
time.  For each month or part of a month that Tenant occupies the Premises after
the date of expiration or other termination of the Lease, Tenant shall pay to
Landlord an amount equal to the sum of (i) for the first sixty (60) days of such
holdover, one hundred twenty five percent (125%) of the monthly installments of
Annual Base Rent being paid immediately prior to the expiration of the Term, and
following such 60-day period, one hundred fifty percent (150%) of the monthly
installments of Annual Base Rent being paid immediately prior to the expiration
of the Term, plus (ii) any other Additional Rent paid on an installment basis,
plus (iii) any other Additional Rent or charges, including attorneys’ fees,
costs, and expenses incurred by Landlord in regaining possession of the Premises
and/or to recover the foregoing amounts.  Such amounts payable by Tenant for the
first calendar month (or part thereof) during the holdover period shall be due
and payable on the day immediately following the expiration of the Term, and for
each calendar month thereafter during the holdover period, such amounts payable
by Tenant shall be due and payable on the first day of such calendar month.  If
the holdover period ends on a date other than the last day of a calendar month,
such amounts payable by Tenant for the entire calendar month in which the
holdover period ends shall be deemed earned by Landlord as of the first day of
such month, and Tenant shall not be entitled to a refund or reduction of Rent
for any such partial month.  Holdover occupancy by Tenant shall be subject to
all of the terms, covenants, and conditions of this Lease. Without limiting any
other provisions of this Section 21, Tenant agrees to indemnify, hold harmless
and defend Landlord for all damages (including consequential damages), losses,
expenses and costs (including attorneys’ fees and court costs) that Landlord may
suffer as a result of Tenant’s holdover use and occupancy of the Premises.


22.      PARKING.


a. In consideration of Tenant’s agreement to pay the parking charges hereinafter
described and subject to the covenants and conditions hereinafter set forth,
Landlord hereby leases the entirety of the parking garage in the Building (the
“Parking Facility”) to Tenant and Tenant hereby hires and leases the Parking
Facility from Landlord, upon the terms and conditions set forth in this
section.  Such lease of the Parking Facility shall commence on the Commencement
Date and terminate at the end of the Term, as the same may be extended pursuant
to the terms hereof, or upon the earlier termination of this Lease.  Tenant’s
lease of the Parking Facility is subject to the parking rights of other tenants
in the Building to use the Parking Facility as set forth in each such tenant’s
lease as of the Execution Date, and Landlord hereby assigns to Tenant any rights
Landlord may have to parking rents or charges under such other tenant
leases.  Landlord shall take such actions as are necessary, including providing
notice to existing tenants, to enforce Tenant’s right to receive such parking
rents or charges directly from existing
 
 
37

--------------------------------------------------------------------------------

 
 
tenants.  Tenant’s lease of the Parking Facility shall also be subject to future
leases entered into between Landlord and future tenants of the Building or
renewals of existing leases with existing tenants; provided, however, such
tenants shall not have a right under such leases or lease renewals in excess of
one (1) parking space within the Parking Facility for each seventeen hundred
(1,700) square feet of rentable square footage leased under the applicable
tenant lease without Tenant’s prior written consent, which shall not be
unreasonably withheld by Tenant.  Any parking charges or rents received under
such future leases (which parking fee or charge shall be commensurate with the
parking charges for the facility at the time of entering into any future lease)
will be for the benefit of Tenant, and Landlord shall take such commercially
reasonable actions as are necessary to cause such parking charges or rents to be
payable directly to Tenant and to enforce the payment of same (provided that
Tenant agrees to pay all such enforcement costs).  As hereinafter described,
Landlord shall operate and maintain the Parking Facility during the Term as part
of its Landlord Maintenance Obligation and the costs of such operation and
maintenance shall be an Operating Expense hereunder, and Tenant shall pay
Tenant’s Pro Rata Share thereof, as Additional Rent hereunder.  If Tenant
requests, Landlord shall install such signage in the Parking Facility as may be
necessary to indicate that certain of the parking spaces (as selected by Tenant,
but only up to a maximum number of ten (10), and in a location to be subject to
Landlord’s reasonable approval) within the Parking Facility are reserved for the
exclusive use of certain employees of Tenant.
 
b.  Commencing on the Rent Commencement Date, and thereafter during the Term,
Tenant shall pay annual parking charges per square foot in the amount of $1.65
(the “Annual Parking Charge Per Square Foot”) multiplied by the number of square
feet of space within the Premises that constitute the Occupied Premises at the
time of determination in accordance with Section 4.a.  On the first anniversary
of the Commencement Date and on each anniversary of the Commencement Date
thereafter until the Lease Expiration Date, the Annual Parking Charge Per Square
Foot shall increase by 2.5% over the previous year’s Annual Parking Charge Per
Square Foot, as illustrated in the chart (Chart 3) below in this Section
22.b.  At any given time, the Annual Parking Charge Per Square Foot multiplied
by the Occupied Premises shall be the “Annual Parking Charge” for purposes
hereof.  One-twelfth of such Annual Parking Charge shall be the “Monthly Parking
Charge” for purposes hereof, except in the case of the first month, which will
be pro-rated based upon the number of days from the Rent Commencement Date until
the end of such month.  Payments of the Monthly Parking Charge shall be payable
in advance as Additional Rent on the Rent Commencement Date and the first day of
each calendar month thereafter during the Term, as applicable.


Without overriding the express provisions of this Lease, the following chart
(Chart 3) is meant to be illustrative of the Annual Parking Charge Per Square
Foot, the Annual Parking Charge and the Monthly Parking Charge throughout the
Term of this Lease, assuming the maximum Occupied Premises contemplated herein:


Chart 3:


Year of Term
Annual
Parking Charge Per Square Foot
Annual Parking Charge
Monthly Parking Charge
Year 1 (7/16/10 – 5/31/11)
$1.65
 
$216,283.27
(adjusted for partial year)
 
$20,558.18
(but $10,464.90 for first partial month)
Year 2 (6/1/11 – 5/31/12)
$1.69
$252,865.55
$21,072.13
Year 3 (6/1/12 – 5/31/13)
$1.73
$259,187.19
$21,598.93

 
 
38

--------------------------------------------------------------------------------

 
 
Year 4 (6/1/13 – 5/31/14)
$1.78
$265,666.87
$22,138.91
Year 5 (6/1/14 – 5/31/15)
$1.82
$272,308.54
$22,692.38
Year 6 (6/1/15 – 5/31/16)
$1.87
$279,116.26
$23,259.69
Year 7 (6/1/16 – 5/31/17)
$1.91
$286,094.16
$23,841.18
Year 8 (6/1/17 – 5/31/18)
$1.96
$293,246.52
$24,437.21
Year 9 (6/1/18 – 5/31/19)
$2.01
$300,577.68
$25,048.14
Year 10 (6/1/19 – 5/31/20)
$2.06
$308,092.12
$25,674.34
Year 11 (6/1/20 – 5/31/21)
$2.11
$315,794.42
$26,316.20
Year 12 (6/1/21 – 5/31/22)
$2.16
$323,689.29
$26,974.11
Year 13 (6/1/22 – 5/31/23)
$2.22
$331,781.52
$27,648.46
Year 14 (6/1/23 – 5/31/24)
$2.27
$340,076.06
$28,339.67
Year 15 (6/1/24 – 5/31/25)
$2.33
$348,577.96
$29,048.16



Without overriding the express provisions of this Lease, the following chart
(Chart 4) is meant to be illustrative of the Annual Parking Charge and Monthly
Parking Charge, based upon the Annual Parking Charge Per Square Foot in effect
as of the Effective Date of this Lease (unless otherwise set forth below), as
the Occupied Premises increases pursuant to the terms of this Lease


 
39

--------------------------------------------------------------------------------

 
 
Chart 4:
 
Occupied
Premises
Annual
Parking Charge
Monthly
Parking Charge
Stage 1 Premises
(i.e., 66,750 rsf)
 
$110,137.50
 
$9,178.13
(but $4,737.10 for first partial month)
Stage 1 Premises & Stage 2 Premises
(i.e., 102,910 rsf)
 
$169,801.50
 
$14,150.13
Stage 1 Premises, Stage 2 Premises & Stage 3 Premises
(i.e., 120,990 rsf)
 
$199,633.50
 
$16,636.13
Stage 1 Premises, Stage 2 Premises, Stage 3 Premises & Stage 4 Premises
(i.e., 139,070 rsf)
$229,465.50
$19,122.13
The Premises in their entirety
(i.e., 149,514 rsf)
 
$252,865.55 (assuming the Year 2 Annual Parking Charge Per Square Foot)
 
$21,072.13
(assuming the Year 2 Annual Parking Charge)

 
c. Tenant shall have the right, as part of its Premises Improvements to be
undertaken pursuant to the Workletter attached hereto as Exhibit E, to make
improvements in the Parking Facility which may include, without limitation (i)
the installation of storage facilities, recharging stations for electric or
hybrid powered automobiles, and bike racks and a Segway storage rack and (ii)
the construction of a mechanical system (which may be housed in an electrical
closet or control room) serving the Premises located on the first floor of the
Building.  Any loss of parking spaces as a result of such improvements shall not
serve to reduce the parking charges set forth in 22.b above; shall be allocated
so as not to affect the allotment of parking spaces to other tenants in the
Building pursuant to their leases; and shall in no event reduce the number of
parking spaces below the minimum required by governmental codes/regulations
applicable to the Building.  Such improvements or proposed improvements shall be
treated as Alterations and governed by the provisions of Section 8
hereof.  Without limiting Tenant’s lease rights to the entire Parking Facility,
Tenant shall also have the right to implement a stacked parking system therein,
open the parking facility to the public and charge them accordingly (which
revenue shall be the property of Tenant) or charge its own employees for the
right to use parking spaces within the Parking Facility.  In connection with the
exercise of such rights, Tenant may desire the services of a parking lot
attendant in addition to the attendant referenced in Section 22.e below.  If
Tenant decides, at its election, that an additional attendant needs to be
retained, then Landlord shall hire, or cause to be hired, such additional
attendant (such additional attendant will not be an employee of Tenant) and the
costs thereof incurred by Landlord will be treated as an Operating Expense
hereunder.
 
d. Tenant agrees that it and its employees shall observe reasonable safety
precautions in the use of the Parking Facility, and shall at all times abide by
all rules and regulations governing the use of the Parking Facility promulgated
by Landlord in its capacity and during such time as it is acting as operator of
the Parking Facility.  It is understood and agreed that Landlord does not assume
any responsibility for any damage or loss to any automobiles parked in the
Parking Facility or to any personal property located therein, or for any injury
sustained by any person in or about the Parking Facility, unless the same is
caused by the wrongful act or negligence of Landlord or its employees or
contractors while Landlord is acting as operator of the Parking
Garage.  Landlord shall, pursuant to the Construction Contracts, install and
implement a pass-key system for the Parking Facility that is integrated with the
pass-key system for the lobby and for the remaining entryways and exits in the
Building as described in Section 36.b. below.  The cost of such installation
shall be applied against the Common Area Improvement
 
 
40

--------------------------------------------------------------------------------

 
 
Allowance and disbursements for the same may be made from the escrow held under
the Common Area Escrow Agreement.  Landlord will ensure that persons will not be
permitted to enter the Parking Facility without either a permanent pass-key or a
guest pass-key.  Guest pass-keys for the Parking Facility will be provided to
guests of the Building in the same manner as for the lobby as described in
Section 36.b below.  All entryways and exits to the Building from the Parking
Facility will only be permitted by use of a pass-key.  Entry to and exit from
the Parking Facility shall be recorded via the pass-key card system.  Landlord
shall maintain such ingress and egress records for a minimum of three (3) years,
and Tenant shall have the right to inspect such records promptly upon notice to
Landlord.
 
e. Without limiting the rights of Tenant set forth elsewhere herein, Landlord
shall not, during the Term, be permitted to reconfigure the Parking Facility
(including expanding the number of spaces), utilize a stacked parking regime
and/or modify the existing ingress to and egress from the Parking Facility
without the express written consent of Tenant, which may be withheld at its sole
discretion.  Landlord shall, from 7 a.m. to 7 p.m. Monday through Friday
(excluding Holidays), staff the Parking Facility with at least one (1)
attendant.  Unless Tenant elects to do so, Landlord shall not permit use of the
Parking Facility for persons other than Tenant, other tenants of the Building,
and their guests.  Accordingly, unless Tenant elects to do so, the Parking
Facility shall not be open to the general public.  Without limiting the
foregoing, Landlord shall maintain the Parking Facility to a standard consistent
with the operation of parking facilities for Class A office buildings in the
downtown business district of Washington, D.C., and Landlord shall maintain,
repair and replace (if reasonably deemed necessary) the security features for
the Parking Facility referenced in this section to the standards as they exist
following their installation, subject to ordinary wear and tear, and in
substantial accordance with all owner’s manuals, operations manuals or
manufacturer’s specifications applicable to the related equipment
therefor.  Such maintenance shall also include, without limitation, (a) routine
daily cleaning of trash and debris and emptying of trash bins, (b) monthly
professional cleaning of the Parking Facility (i.e., power wash), (c) quarterly
cleaning of the overhead pipes and (d) a repainting of the Parking Facility to
the extent commercially reasonably necessary to keep the parking facility to a
Class A standard.  In addition, the Parking Facility shall be lighted 24 hours a
day, 7 days a week.  Tenant shall have access to the Parking Facility 24 hours a
day, 7 days a week.
 
f. If the size of the Premises changes as a result of Tenant’s exercise of the
Expansion Option under Section 34 hereof and the Premises are thereby increased
as a result, the parking rights of previous tenants under such leases as shall
have been terminated prior to and incidental to Tenant’s exercise of such rights
shall be terminated as well, and Tenant shall succeed to any such terminated
rights as they relate to the Parking Facility.  Such additional parking rights
as Tenant may succeed to in accordance with this paragraph shall inure to the
benefit of Tenant without the payment to Landlord of any parking charge or fee
over and above the Monthly Parking Charge herein provided.
 
g. Notwithstanding anything to the contrary contained in this Section 22, in the
event that any of the Premises is recaptured by Landlord pursuant to Section
7.h., Landlord shall, upon taking such recaptured space, reserve rights to
parking spaces in the Parking Facility for tenants of the recaptured space in a
ratio of one (1) parking space for each seventeen hundred (1,700) square feet of
rentable square footage recaptured by Landlord.  Tenant’s lease of the entire
Parking Facility will be subject to these parking rights.  Any increase over the
one (1) allotted space per seventeen hundred (1,700) square foot shall require
Tenant’s prior written consent.  In the event of any such recapture, Tenant
shall be entitled to keep and retain the parking fee or charge assessed against
tenants of the recaptured space (which parking fee or charge shall be
commensurate with the parking charges for the facility at the time of
recapture), and Landlord shall take commercially reasonable steps to direct such
tenants to pay such amounts directly to Tenant and enforce Tenant’s right to
same (provided Tenant agrees to pay the costs of such enforcement).  In the
event of recapture, Tenant shall be permitted to designate the location where
such tenants occupying the recaptured space may park in the Parking Facility.
 
 
41

--------------------------------------------------------------------------------

 
 
h. Tenant shall have the right to hire, at Tenant’s expense, a parking operator
for the operation, maintenance and management of the Parking Facility at any
time during the Term so long as such parking operator is an established
third-party parking company which has at least five (5) years experience in the
Washington, DC metropolitan area in the management of similar parking
facilities.  In connection with any such parking operator management agreement,
Tenant shall remain primarily liable under this Lease for the Parking Charges
and its other covenants hereunder with respect to the Parking Facility, as well
as all costs/charges of such parking operator.  Any such parking operator
management agreement must provide that the same is terminable by Landlord,
without payment of any fee, upon expiration or earlier termination of this
Lease.  Furthermore, while it is anticipated that Landlord will maintain the
Parking Facility as part of its Landlord Maintenance Obligation, Tenant shall
have the option, in connection with any such management agreement, to transfer
those maintenance and security obligations relating to the Parking Facility to
the parking company, after which time the Landlord shall not charge as an
Operating Expense the costs associated with maintenance or security of the
Parking Facility, and Landlord shall be relieved of its obligation for such
maintenance and security hereunder (though, with respect to security, Landlord
shall take reasonable steps to coordinate its security measures for other areas
of the Building with the parking operator’s security measures).  In the event
Landlord must pay a termination fee or any contract damages to any service
provider operating the Parking Facility at Landlord’s direction at the time of
Tenant’s election to hire a parking operator hereunder, Tenant acknowledges and
agrees that Tenant shall be responsible for the payment of such termination fee
and contract damages.
 
i. Without limiting Tenant’s other rights in this section, Tenant shall have the
non-exclusive right (together with Landlord or other tenants of the Building) to
access and use, at no additional rental charge, the building closet on level P1
of the Parking Facility (including the racks, equipment, wiring and
infrastructure therein or adjacent thereto) in order to install its Tenant Lines
and Systems or other cabling and wiring that may be contemplated by this
Lease.  Tenant shall have the right to access such building closet for the
purposes of maintaining, repairing, replacing or upgrading such
components.  Once installed or thereafter replaced, such components shall not be
disturbed or disrupted by the Landlord without the consent of Tenant not to be
unreasonably withheld (provided, however, such consent of Tenant will not be
required in an emergency).
 
23.      NOTICES.


All notices or other communications hereunder shall be in writing and shall be
deemed duly given if delivered by hand, or by a nationally recognized delivery
service providing a receipt evidencing such delivery, or by certified or
registered mail return receipt requested, first-class, postage prepaid, to the
notice addresses for Landlord and Tenant set forth in Section 1 of this Lease,
unless notice of a change of address is given in writing pursuant to this
Section 23.  Notice shall be deemed to have been given upon receipt or at the
time delivery is refused.
 
24.      BROKERS.


Landlord agrees to be responsible for the payment of any leasing commission owed
to a broker in connection with this Lease under separate commission agreement(s)
entered into between Landlord and any such broker.  Tenant represents and
warrants to Landlord that no broker has been employed or engaged by Tenant in
carrying on any negotiations relating to this Lease, and Tenant shall indemnify
and hold harmless Landlord from any claim for a brokerage commission and any
other claims, fees and expenses, including reasonable attorneys’ fees, arising
from or out of any breach of the foregoing representation and warranty.
 
25.  ENVIRONMENTAL CONCERNS.


a. Tenant, its agents, employees, contractors, customers and invitees shall not
(i) cause or permit any Hazardous Materials (hereinafter defined) to be brought
upon, stored, used or disposed on, in or about the Premises and/or the Project,
or (ii) knowingly permit the release, discharge, spill or emission of any
Hazardous Material in or from the Premises.
 
b. Tenant hereby agrees that it is and shall be fully responsible for all costs,
expenses, damages or liabilities (including, but not limited to those incurred
by Landlord and/or its mortgagee) which may result from the use, storage,
disposal, release, spill, discharge or emissions of Hazardous Materials by
Tenant at or on the Project, whether or not the same may be permitted by this
Lease.  Tenant shall defend, indemnify and hold harmless Landlord, its mortgagee
and its agents from and against any claims, demands, administrative orders,
judicial orders, penalties, fines, liabilities, settlements, damages, costs or
expenses (including, without limitation, reasonable attorney and
 
 
42

--------------------------------------------------------------------------------

 
 
consultant fees, court costs and litigation expenses) of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of or in any way
related to the use, storage, disposal, release, discharge, spill or emission of
any Hazardous Material at or on the Project, or the violation of any
Environmental Laws (hereinafter defined) on the Project, by Tenant, its agents,
employees, contractors, customers or invitees.  The provisions of this Section
25 shall be in addition to any other obligations and liabilities Tenant may have
to Landlord at law or in equity and shall survive the transactions contemplated
herein or any termination of this Lease.
 
c. As used in this Lease, the term “Hazardous Materials” shall include, without
limitation:
 
(i) those substances included within the definitions of “hazardous substances”,
“hazardous materials,” toxic substances,” or “solid waste” in the Comprehensive
Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. §9601
et seq.) (“CERCLA”), as amended by the Superfund Amendments and Reauthorization
Act of 1986 (“SARA”), the Resource Conservation and Recovery Act of 1976
(“RCRA”), and the Hazardous Materials Transportation Act, and in the regulations
promulgated pursuant to said laws, all as amended;
 
(ii) those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto);
 
(iii) any material, waste or substance which is (A) petroleum used in quantities
in excess of standard use for an office building, (B) asbestos, (C)
polychlorinated biphenyl, (D) designated as a “hazardous substance” pursuant to
Section 311 of the Clean Water Act, 33 U.S.C. §1251 et seq. (33 U.S.C. §1321) or
listed pursuant to Section 307 of the Clean Water Act (33 U.S.C. §1317); (E)
flammables used in excess of standard use for an office building, (F)
radioactive materials, or (G) explosives; and
 
(iv) any other material, waste or substance which is “hazardous” or “toxic”
within the meaning of any Environmental Laws.
 
d. All federal, state or local laws, statutes, regulations, rules, ordinances,
codes, standards, orders, licenses and permits of any governmental authority or
issued or promulgated thereunder governing the use of Hazardous Materials shall
be referred to as the “Environmental Laws”.
 
26.  LEED; ENERGYSTAR.


Tenant may, at its option and expense, pursue “LEED PLATINUM” certification for
the Premises.  Landlord agrees that it shall pursue and use commercially
reasonable efforts to secure qualification of the Building (in its entirety) for
a score of 75 or higher under the U.S. EPA’s Energy Star® rating within eighteen
(18) months of the Commencement Date or as soon as reasonably practical
thereafter.  Tenant shall cooperate in Landlord’s efforts to secure the
foregoing qualification, including adopting reasonable measures proposed by
Landlord with regard to Tenant’s consumption of utilities or Tenant’s operations
within the Premises in order to assist Landlord in its efforts to accomplish
same, it being understood that Tenant’s failure to adopt such reasonable
measures shall not be a default by Tenant under this Lease but shall relieve
Landlord of its obligation to secure the foregoing qualification.  If and upon
accomplishing the foregoing rating, Landlord shall use commercially reasonable
efforts to cause the Building, on an annual basis, to continue to meet or exceed
a rating of 75 or higher under the Energy Star® program, it being understood
that Landlord may need to adopt additional measures during this period in order
to maintain said rating, and Tenant shall continue to cooperate with Landlord as
described in, and subject to, the cooperation requirements of the third sentence
of this Section 26.  Notwithstanding anything to the contrary contained in this
Lease, it is hereby expressly acknowledged and agreed that all costs and
expenses incurred by Landlord in achieving and maintaining such Energy Star®
rating (including any capital expenses) shall be included in Operating
Expenses.  Upon Landlord’s reasonable request, Tenant shall take no action, and
shall not use the Premises in a manner, that
 
 
43

--------------------------------------------------------------------------------

 
 
would cause the Building to lose (if earned) a rating of 75 or higher under the
Energy Star® program, and any maintenance rights or obligations of Tenant
hereunder or Alterations undertaken by Tenant within the Premises shall, in each
case, be implemented by Tenant so as to maintain (if earned) such rating.  If
Tenant fails to abide by the foregoing covenant, Landlord shall be relieved of
its obligations under this Section 26 until such time as Tenant shall have cured
whatever condition or practice caused the Building to fail to meet the goal of
an Energy Star® rating of 75 or higher. Tenant may, at its option, request
Landlord’s cooperation and consultation in order to abide by the foregoing
covenants of Tenant and, in such event, Landlord shall do so.  In connection
with carrying out its obligations under this Section 26, Landlord shall consult
with Tenant on its proposed means of achieving its objectives, and Landlord
shall implement reasonable suggestions of Tenant with respect thereto.
 
 
27. RULES AND REGULATIONS.


Tenant shall at all times comply with the rules and regulations set forth in
Exhibit C attached hereto and with any reasonable additions thereto and
modifications thereof adopted from time to time by Landlord and of which
Landlord has provided notice to Tenant.  Each such rule or regulation shall be
deemed to be a covenant of this Lease to be performed and observed by Tenant;
provided, however to the extent any additional rules and regulations or
modifications thereof conflict with the terms of this Lease, the terms of this
Lease shall control.
 
28.  QUIET ENJOYMENT.


Landlord covenants that, if Tenant is not in default hereunder, Tenant shall at
all times during the Term peaceably and quietly have, hold and enjoy the
Premises without disturbance from Landlord, subject to the terms of this Lease
and to the rights of the parties presently or hereinafter secured by any deed of
trust or mortgage against the Building or the Project.
 
29.  USA PATRIOT ACT AND ANTI-TERRORISM LAWS.


a. Tenant represents and warrants to, and covenants with, Landlord that neither
Tenant nor any of its respective constituent owners or affiliates currently are,
or shall be at any time during the Term hereof, in violation of any laws
relating to terrorism or money laundering (collectively, the “Anti-Terrorism
Laws”), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”) and/or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA Patriot Act”).
 
b. Tenant covenants with Landlord that neither Tenant nor any of its respective
constituent owners or  Affiliates of Tenant is or shall be during the Term
hereof a “Prohibited Person,” which is defined as follows:  (i) a person or
entity that is listed in the Annex to, or is otherwise subject to, the
provisions of the Executive Order; (ii) a person or entity owned or controlled
by, or acting for or on behalf of, any person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order;
(iii) a person or entity with whom Landlord is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, including
without limitation the Executive Order and the USA Patriot Act; (iv) a person or
entity who commits, threatens or conspires to commit or support “terrorism” as
defined in Section 3(d) of the Executive Order; (v) a person or entity that is
named as a “specially designated national and blocked person” on the then-most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or at any
replacement website or other replacement official publication of such list; and
(vi) a person or entity who is affiliated with a person or entity listed in
items (i) through (v), above.
 
c. At any time and from time-to-time during the Term, Tenant shall deliver to
Landlord, within ten (10) days after receipt of a written request therefor, a
written certification or such other evidence reasonably acceptable to Landlord
evidencing and confirming Tenant’s compliance with this Section 29.
 
 
44

--------------------------------------------------------------------------------

 
 
30.  MISCELLANEOUS PROVISIONS.
 
a. Except as otherwise specified in this Lease:  (i) “person” means and includes
an entity, organization, agency, governmental department, association and
individual, (ii) “includes” and “including” mean includes or including by way of
illustration and not by way of limitation, (iii) “or” is not exclusive, (iv)
“may” is permissive, (v) references to Exhibits, Sections or subsections are to
those attached to or included in this Lease; (vi) the section and other headings
in this Lease are for convenience only and do not limit or expand any provisions
of this Lease, (vii) the phrase “unreasonably withheld” means “unreasonably
withheld, conditioned or delayed,” and the phrase “unreasonably withhold” means
“unreasonably withhold, condition or delay,” (viii) all approvals, consents and
(except as otherwise provided herein) notices given under this Lease shall be in
writing, and (ix) when the phrase “sole discretion” or “sole judgment” appears
in this Lease, the party exercising its sole discretion or sole judgment need
not be reasonable.
 
b. The waiver by Landlord or Tenant of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
for any prior or subsequent breach of the same or any other term, covenant or
condition herein contained.  The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any prior breach by Tenant of any
term, covenant or condition of this Lease, other than the failure of Tenant to
pay the particular rental so accepted, regardless of Landlord’s knowledge of
such prior breach at the time of acceptance of such rent.
 
c. In the event of any action or proceeding brought by either party against the
other under this Lease, the prevailing party shall be entitled to recover from
the other party all costs and expenses of such action or proceeding, including
court costs, expert witness fees, and the fees of its attorneys in such action
or proceeding in such amount as the court may judge to be reasonable for such
attorneys’ fees.
 
d. Except as expressly otherwise provided in this Lease, all of the provisions
of this Lease shall bind and inure to the benefit of the parties hereto and
their heirs, successors, representatives, executors, administrators, transferees
and assigns.
 
e. At either party’s request, the other party will execute a memorandum of this
Lease in recordable form acceptable to each party, setting forth such provisions
hereof as are necessary or reasonably desirable.  Further, at either party’s
request, the other party shall acknowledge before a notary public its execution
of this Lease; provided, however, that this Lease shall not be recorded.  The
cost of recording a memorandum of this Lease shall be borne by the party
recording same.
 
f. Notwithstanding any provision to the contrary herein, Tenant shall look
solely to the estate and property of Landlord in and to the Land and the
Building in the event of any claim against Landlord arising out of or in
connection with this Lease, the relationship of Landlord and Tenant, or Tenant’s
use of the Premises, and Tenant agrees that the liability of Landlord arising
out of or in connection with this Lease, the relationship of Landlord and
Tenant, or Tenant’s use of the Premises, shall be limited to such estate and
property of Landlord in and to the Land and the Building.  No other properties
or assets of Landlord (i.e., other than the estate and property of Landlord in
and to the Land and Building) and no property or assets of any member, partner,
shareholder, officer or director of Landlord shall be subject to levy, execution
or other enforcement procedures for the satisfaction of any judgment (or other
judicial process) or for the satisfaction of any other remedy of Tenant arising
out of or in connection with this Lease, the relationship of Landlord and Tenant
or Tenant’s use of the Premises.
 
g. Landlord and Landlord’s agents have made no representations or promises with
respect to the Building, the Land or the Premises except as herein expressly set
forth.
 
h. Each party hereunder shall be excused from performing an obligation or
undertaking provided for in this Lease, other than financial inability so to do,
so long as such performance is prevented or delayed, retarded or hindered by an
Act of God, fire, earthquake, flood, explosion, action of the elements, war,
invasion, insurrection, riot, mob violence, sabotage, a general shortage of
labor, equipment, facilities, materials or supplies in the open market, failure
of transportation, strike, lockout, action of labor unions, a taking by eminent
domain, laws, orders of government, or of civil, military or naval authorities,
inability to obtain, or delays in obtaining, permits or other governmental
approvals, or any other cause similar to the foregoing not within the reasonable
control of such party (collectively, “Force Majeure”).
 
 
45

--------------------------------------------------------------------------------

 
 
i. Tenant hereby elects domicile at the Premises for the purpose of service of
all notices, writs of summons or other legal documents or process in any suit,
action or proceeding which Landlord or any mortgagee may undertake under this
Lease.
 
j. This Lease, including the Exhibits hereto, constitutes the entire agreement
between the parties, and supersedes any prior agreements or understandings
between them. The provisions of this Lease may not be modified in any way except
by written agreement signed by both parties.
 
k. This Lease shall be subject to and construed in accordance with the laws of
the District of Columbia, without regard to principles of conflicts of laws.
 
l. Tenant agrees to immediately notify Landlord if it observes mold/mildew
and/or moisture conditions (from any source, including leaks), and allow
Landlord to evaluate and take appropriate corrective action (which Landlord
covenants to undertake promptly).  Such action may include action to be taken by
Tenant in the Premises, and Tenant agrees to reasonably cooperate with Landlord
in connection with any such corrective action.
 
m. The submission of this Lease to Tenant does not constitute an offer to lease
the Premises.  This Lease shall have no force and effect until it is executed
and delivered by Tenant to Landlord and executed by Landlord.
 
n. This Lease may be executed in two (2) or more counterpart copies, all of
which counterparts shall have the same force and effect as if all parties hereto
had executed a single copy of this Lease.
 
o. In addition to the Ground Lease, this Lease is subject to all matters of
record; provided, however, (i) no sale of the Building (whether by recorded deed
or otherwise) shall be completed by Landlord without such sale being subject to
this Lease and (ii) Tenant only agrees to subordinate and be subject to any
Landlord Encumbrance upon the delivery of a subordination, non-disturbance and
attornment agreement executed by Tenant, Landlord and the holder thereof meeting
the terms of, and provided in accordance with, Section 15 hereof.  Tenant
covenants and agrees not to cause Landlord to breach the provisions of the
Ground Lease or any such matters of record in the performance of its obligations
hereunder.  In this regard, Tenant acknowledges (i) Tenant’s obligation to
reimburse Landlord, subject to the limitations herein provided, for the costs
associated with the posting of a bond pursuant to Section 6.02 of the Ground
Lease in connection with any contest of Real Estate Taxes which Tenant
undertakes or requests that Landlord undertake hereunder and (ii) the obligation
to obtain (or provide Landlord such information as may be reasonably necessary
for Landlord to obtain) any necessary approvals from the Ground Lessor and to
reimburse Landlord for any necessary insurance coverage required by the Ground
Lessor pursuant to Sections 10.01 and 10.05, Article 10 or other applicable
provisions of the Ground Lease in connection with the Tenant’s Work, Alterations
or any other improvements which Tenant undertakes or requests that Landlord
undertake hereunder.  Subject to the foregoing obligations of Tenant, Landlord
hereby covenants and agrees to abide by the provisions of the Ground Lease
during the Term of this Lease.  Further, in the event of Landlord’s acquisition
of the Ground Lessor’s interest under the Ground Lease, this Lease shall remain
in full force and effect.
 
p. Time is of the essence under this Lease.
 
 
46

--------------------------------------------------------------------------------

 
 
31.   ROOFTOP EQUIPMENT.
 
a.           During the Term of this Lease, and subject to the terms and
conditions of this Section 31, (i) Tenant shall have the exclusive right, at no
additional rental charge, to use the back-up power generator located on the roof
identified as Generac, Model 9486930200, Serial Number 2097053 (but such right
shall not apply to the life safety generator identified as Generac,
Model 8223990400, Serial Number 2093576) and to connect its data center and
other systems serving the Premises to such back-up power generator, (ii) Tenant
shall have the exclusive right, at no additional rental charge, to use up to the
full capacity of the HVAC system and related components (including the HVAC
system pumps) on the roof or running to or from the roof for the purposes of
regulating the temperature of its data center and other areas of the Premises,
and (iii) Tenant shall have the non-exclusive right, at no additional charge, to
use the antenna systems located on the roof and connect its Tenant Lines and
Systems serving the Premises to same.  In the event Tenant increases its use of
the capacity of the HVAC system referenced in clause (ii) above, Tenant shall be
permitted to take such actions (including making adjustments to the HVAC system
or adding fluids thereto) as are necessary to do so, and Landlord shall
reasonably cooperate with Tenant in connection therewith, all of the foregoing
at the sole cost and expense of Tenant.  Landlord hereby grants to Tenant the
right to access all wiring, systems, switches, lines, pipes and related
components which run to and from items (i), (ii) and (iii) in the first sentence
of this paragraph, including accessing any wiring closets, building risers,
electrical closets, control rooms or mechanical engineering closets where such
wiring, systems, switches, lines, pipes and related components may be housed,
whether or not they are located in Common Areas or elsewhere, and Tenant shall
have the right to repair, upgrade or replace such wiring, systems, switches,
lines, pipes and related components throughout the Term.  As regards items (i),
(ii) and (iii) referenced in the first sentence of this paragraph, Landlord
shall maintain, restore and replace (as necessary) such equipment in order to
keep it in good and operational condition and repair, subject to ordinary wear
and tear, throughout the Term of this Lease as part of its Landlord Maintenance
Obligation hereunder; provided, however, Tenant shall, for purposes of clarity,
maintain its rights under Section 9.j. with respect thereto.  Tenant shall also
have the right to, from time to time, inspect any of the aforementioned rooftop
equipment.  Landlord cannot remove the above-described equipment from the roof
without Tenant’s prior consent, which Tenant may withhold in its reasonable
discretion (unless, as to the item referenced in clause (iii) only, such
equipment is being replaced with equipment of comparable or better quality, in
which event no consent shall be required).  As to all of the foregoing items,
Tenant shall have no obligation to, and shall not, remove such items at the end
of the Term and Tenant shall have no obligation to restore the related areas to
their condition existing as of the Commencement Date.  Tenant shall have the
further non-exclusive right, at no additional rental charge, to use and install
on the roof additional equipment, which may include (without limitation)
satellite dishes or additional antennas with the conduit extending from such
dish and/or antenna to the Premises or additional back-up power generators with
power lines running into, and serving exclusively, the Premises (collectively,
the “Tenant’s Rooftop Equipment”).  Tenant’s installation of the Tenant’s
Rooftop Equipment shall meet the following standards: (i) the installation and
operation of the Tenant’s Rooftop Equipment must be permitted under, and conform
to, all Legal Requirements and (ii) Landlord shall have approved in its
reasonable discretion all structural, mechanical and electrical details of the
Tenant’s Rooftop Equipment, including without limitation, the proposed method of
attaching the Tenant’s Rooftop Equipment to the roof.  Tenant shall be entitled
to connect the Tenant’s Rooftop Equipment to the Project’s electric power
source; provided, however, that such connection shall be undertaken by licensed
contractor(s) approved by Landlord (such approval not to be unreasonably
withheld, conditioned or delayed).  The cost of the Tenant’s Rooftop Equipment
and its installation, the cost of connecting the Tenant’s Rooftop Equipment to
the Project’s electric power source and the cost of all electricity consumed by
the Tenant’s Rooftop Equipment shall be paid by Tenant, as well as the cost of
repairing any damage resulting from such installation or connection.
 
b.           Prior to or contemporaneous with requesting Landlord’s approval of
the installation of the Tenant’s Rooftop Equipment, Tenant shall provide to
Landlord: (i) plans and specifications for the Tenant’s Rooftop Equipment; and
(ii) copies of all required governmental and quasi-governmental permits,
licenses, special zoning variances, and authorizations for the installation and
operation of the Tenant’s Rooftop Equipment, all of which Tenant shall obtain at
its own cost and expense.  Landlord may withhold its approval of the
installation of the Tenant’s Rooftop Equipment if the installation, operation or
removal of the Tenant’s Rooftop Equipment may (A) interfere with and/or
materially and adversely affect the structure of the Project or any of the Base
Building Elements, and/or impair or void any warranty or guaranty applicable to
the Project (unless Tenant provides a substitute or replacement warranty or
guaranty); (B) cause the violation of any Legal Requirement; or (C) materially
diminish the usefulness of the roof deck and/or (landscaped) terrace.  Landlord
may require as a precondition to its approval of the installation of the
Tenant’s Rooftop Equipment that Tenant (or, at Landlord’s option, Landlord)
install a walkway and/or additional structural support, in a manner reasonably
determined by Landlord’s engineer in its sole discretion, to the portion of the
Roof on which Tenant desires to install the Tenant’s Rooftop Equipment.
 
 
47

--------------------------------------------------------------------------------

 
 
c.           Tenant shall maintain the Tenant’s Rooftop Equipment in good
condition and repair throughout the Term of this Lease at its cost and expense.
 
d.           Landlord may require Tenant, at any time prior to the expiration of
this Lease, to terminate the operation of the Tenant’s Rooftop Equipment if any
such equipment (i) interferes with and/or materially and adversely affects the
structure of the Project or any of the base Building systems, and/or threatens
to impair or void any warranty or guaranty applicable to the Project, or
(ii) causes the violation of any Legal Requirement; subject, however, to
Tenant’s reasonable right to cure the condition that is the cause of Landlord’s
invocation of either of clauses (i) or (ii) above.
 
e.           Subject to the rights of Tenant under this Section 31, Landlord may
grant rooftop equipment installation rights to or the right to use Landlord’s
existing antenna systems on the roof to any other tenant of the
Building.  Landlord shall not permit the roof to be used by any person other
than Landlord, Tenant or other tenants of the Building (i.e., no third party
licensees shall be permitted) other than any such use that may be conducted as
of the Execution Date and thereafter by the George Mason University
Instructional Foundation.
 
f.           The Tenant’s Rooftop Equipment shall be the property of Tenant, and
Tenant may remove such Tenant’s Rooftop Equipment, or any portion thereof, from
the roof of the Building at any time during the Term.  At the expiration or
earlier termination of this Lease, Tenant shall remove Tenant’s Rooftop
Equipment and shall repair any damage resulting from such
removal.  Notwithstanding the foregoing, Tenant shall not be obligated to remove
any generators that form a part of Tenant’s Rooftop Equipment or any Tenant
Lines and Systems that may run from or extend to the roof.  Tenant may add
additional Tenant’s Rooftop Equipment or repair or replace existing Tenant’s
Rooftop Equipment so long as the same is undertaken in accordance with this
Section 31.
 
g.           In no event shall Landlord’s approval of the installation or
operation of Tenant’s Rooftop Equipment constitute any representation or
warranty by Landlord that such installation and operation is in compliance with
Legal Requirements or any warranty or guaranty applicable to the roof of the
Project.  Landlord expressly makes no representations or warranties with respect
to the suitability or fitness of the roof for the Tenant’s Rooftop Equipment or
Legal Requirements associated with the installation or operation of the Tenant’s
Rooftop Equipment.
 
h.           Tenant covenants and agrees that the installation, operation,
maintenance and removal of the Tenant’s Rooftop Equipment shall be at Tenant’s
sole risk, cost and expense, and Landlord assumes no liability or responsibility
whatsoever with respect to the installation and operation of the Tenant’s
Rooftop Equipment.  Landlord grants to Tenant such access rights as Tenant shall
need in order to install, repair, maintain or replace Tenant’s Rooftop
Equipment, including the right to access all wiring, systems, switches, lines,
pipes and related components which run to and from Tenant’s Rooftop Equipment,
or any wiring closets, building risers, electrical closets, control rooms or
mechanical engineering closets where such wiring, systems, switches, lines,
pipes and related components may be housed.
 
 
48

--------------------------------------------------------------------------------

 
 
32.           ADDITIONAL MATTERS PERTAINING TO THE ROOF.


a.           Tenant’s employees may use and enjoy the roof in common with other
tenants in the Building during Normal Business Hours at no additional cost or
charge.  Landlord shall not permit persons other than employees of Tenant and
other tenants of the Building and their guests to use the roof.  Tenant may use
the roof (i) during times other than Normal Business Hours and/or (ii) for
events where Tenant is granted exclusive dominion over the roof for a specified
period of time upon, in either event, application made with Landlord therefor at
least one (1) business day in advance, subject to any prior commitments with
respect to the roof made by Landlord with other tenants in the Building to the
extent such prior commitments were secured by other tenants of the building in
accordance with their leases and the provisions hereof.  In this regard,
Landlord and Tenant acknowledge that, as of the Effective Date of this Lease,
other tenants of the Building may use the roof for their exclusive events upon
providing thirty (30) days’ advance notice to Landlord and subject to Landlord
approval fifteen (15) days before the proposed date of the event.  Landlord will
not grant said approval to such existing tenants without first having notified
Tenant in writing and received Tenant’s consent.  Tenant shall be permitted to
withhold its consent if and only if Tenant in good faith intends to use the roof
for one of its exclusive events at the proposed date and Tenant provides to
Landlord two or more alternate dates in the proximity of the proposed date when
Tenant shall not be using the roof for one of its exclusive events, for which
alternate dates Tenant shall not be permitted to later withhold its
consent.  Tenant will either grant or deny its consent within two (2) business
days of Landlord’s notice, and Tenant’s failure to respond within such time
period will be deemed Tenant’s consent to use by the applicable existing
tenant.  For leases with other tenants of the Building entered into after the
Effective Date, Tenant consent will be required before such other tenants may
use the roof for their exclusive events, which Tenant will grant if it does not
intend to use the roof for one of its exclusive events at the proposed date and,
if refused, Tenant shall propose two or more alternate dates when Tenant shall
not be using the roof for one of its exclusive events, for which alternate dates
Tenant shall not be permitted to later withhold its consent; provided, however,
Tenant’s consent may, at its sole discretion, be withheld if at least thirty
(30) days prior written notice of such proposed time is not provided to
Tenant.  Tenant’s response to such requests relating to leases entered into
after the Effective Date (either granting or denying its consent) shall be given
within two (2) business days of Landlord’s notice, failing which Tenant’s
consent shall be deemed to have been granted.  Use of the roof shall be subject
to reasonable rules and regulations as may be hereinafter enacted by Landlord to
the extent the same are not inconsistent with the terms of this
Lease.  Notwithstanding the foregoing, Tenant’s special rights to consent to the
use of the roof by other tenants shall terminate in the event that Tenant (i)
subleases eighty percent (80%) or more of the Premises to parties which are not
Affiliate Transferees and (ii) does not identify the Building as its corporate
headquarters for reporting purposes under the Securities Act of 1933.
 
b.           As part of the Tenant’s Work to be undertaken by Tenant pursuant to
the Workletter attached hereto as Exhibit E, Tenant may construct (a) a skylight
in the 10th floor of the Premises under the penthouse storage room located on
the roof of the Building, and (b) a skylight in the penthouse storage room.  All
costs associated with the initial installation of these skylights shall be
applied against the Premises Improvement Allowance.  Once installed, the
skylights shall be maintained as if they were Premises Improvements.  Tenant
shall not be obligated to (and shall not) remove the skylights at the end of the
Term, and the skylights shall become the property of the Landlord upon
completion thereof.  Landlord shall, at Tenant’s option, erect a stairwell
running from the 10th floor of the Building into the penthouse storage room on
the roof of the Building so long as the same may be accomplished without
violating applicable laws or zoning ordinances.  The costs associated with such
installation shall be at the sole cost and expense of Tenant, and Tenant shall
pay such costs in progress payments during construction as Additional Rent
hereunder.  When and if constructed, the occupant of the 10th floor shall be the
sole tenant of the Building with the exclusive right to use the staircase, and
the staircase shall be treated as part of the Premises for all purposes
hereunder.  The penthouse storage room, following construction of the stairwell
by Landlord, (i) shall be for the exclusive use of the occupant of the 10th
floor during the Term without any additional rental charge, (ii) shall be
secured by Landlord so that only the occupant of the 10th floor (to the
exclusion of other tenants of the Building) shall have access to and from the
penthouse storage room through use of the pass-key system for the Building, and
(iii) shall not be treated as a Common Area hereunder, but shall be treated for
all purposes as if it were part of the Premises.
 
 
49

--------------------------------------------------------------------------------

 
 
c.           Landlord shall, pursuant to the Construction Contracts, construct
upon the roof such alterations to the roof as are necessary to “green” the roof
in keeping with LEED Gold commissioning standards.  All costs associated with
the initial installation of such “green” roof improvements shall be applied
against the Common Area Improvement Allowance and distributed pursuant to the
Common Area Escrow Agreement.  Once the roof improvements are fully installed in
accordance with the plans, Landlord agrees to maintain them to the quality and
standard existing at the time installation is complete as part of its Landlord
Maintenance Obligation, and Landlord shall not be permitted to thereafter remove
such improvements during the Term of this Lease unless required to do so by
Legal Requirements.
 
d.           As part of the Tenant’s Work to be undertaken by Tenant pursuant to
the Workletter attached hereto as Exhibit E, Tenant may construct a stereo
system serving the rooftop patio area.  All costs associated with the initial
installation of the stereo system shall be applied against the Premises
Improvement Allowance.  The stereo system shall be the property of Tenant and
may be removed by Tenant at any time during the Term or at the end thereof;
provided, however, Tenant shall not be obligated to remove the stereo system at
the end of the Term or restore the Building to the state it existed before
installation thereof at the end of the Term.  If not removed by Tenant at the
end of the Term, the stereo system shall be the property of Landlord without the
need of further action by Tenant or Landlord.  Landlord shall not have the right
to remove the stereo system during the Term, and Tenant shall have the right to
maintain, repair, upgrade or replace the stereo system during the Term.
 
e.           As part of the Common Area Improvements, and pursuant to the
Construction Contracts, Landlord shall refurnish the roof deck with new chairs,
tables and the like.  Once installed, Landlord shall maintain the same as part
of its Landlord Maintenance Obligation.  Furniture on the rook deck as of the
Execution Date shall remain on the roof deck until such time as the new
furnishings arrive; provided, however, Landlord acknowledges that it has no
ownership interests in such existing furnishings and they are the exclusive
property of Tenant (or an affiliated entity).  Tenant shall have the right and
obligation to remove such existing furnishings at such time as the new
furnishings arrive, and Tenant shall abide by the reasonable rules and
instructions of Landlord in undertaking the removal of said furnishings.
 
33.           OPTION TO EXTEND TERM.
 
a.           Tenant shall have and is hereby granted the option to extend the
Term hereof beyond the Lease Expiration Date (the “Extension Option”) for two
(2) periods of five (5) years each (each, an “Extension Period”) commencing on
the date immediately following the Lease Expiration Date, or, if applicable, on
the date immediately following the last day of the first Extension Period if
Tenant previously exercised the initial Extension Option; provided that: (i)
Tenant delivers written notice of Tenant’s election to exercise such Extension
Option (the “Extension Notice”) to Landlord, not more than thirty six (36), or
less than twelve (12), months prior to the Lease Expiration Date or the last day
of the first Extension Period, as applicable, time being of the essence; and
(ii) no uncured Event of Default on the part of Tenant exists at the time of its
delivery of the Extension Notice. Tenant shall have the right to extend the Term
pursuant to the terms of this Section 33 for less than the entire Premises
provided that (1) Tenant sets forth in the Extension Notice the portion of the
Premises Tenant will relinquish as of the Termination Date or the last day of
the first Extension Period, as applicable (the “Relinquished Premises”), and (2)
the Relinquished Premises is not less than 4,500 contiguous square feet within
the Building with direct access to an elevator bank and the bathrooms within the
Common Areas and a reasonable window line commensurate with the size of the
Relinquished Premises (but which window line need not face the street), unless
Landlord otherwise consents (such consent to be deemed granted if not provided
or denied within fifteen (15) days after Landlord’s receipt of the Extension
Notice).  If Landlord does not consent to a proposed Relinquished Premises due
to its failure to meet the terms of clause (2) in the previous sentence, Tenant
may once again elect to deliver to Landlord an Extension Notice (provided same
is delivered in accordance with the terms of this Section 33) for the entire
Premises or for a portion of the Premises excluding an alternatively proposed
Relinquished Premises which complies with such terms of clause (2) in the
previous sentence, and the terms of this Section 33 shall apply to such
Extension Notice.   In the absence of such further Extension Notice, this Lease
shall expire on the Lease Expiration Date, or the last day of the first
Extension Period, as applicable, unless earlier terminated in accordance with
the terms hereof.
 
 
50

--------------------------------------------------------------------------------

 
 
b.           All terms and conditions of the Lease, including without limitation
all provisions governing the payment of Additional Rent shall remain in full
force and effect during the applicable Extension Period, except that the
Economic Terms (hereinafter defined) effective during the applicable Extension
Period shall be determined in accordance with the provisions of this Section
33.  As used in this Lease, the term “Economic Terms” shall mean, at Tenant’s
election, either (A) a continuation into the Extension Period of the economic
terms of this Lease, with the amount of Annual Base Rent Per Square Foot
applicable on the Lease Expiration Date escalated at the commencement of the
Extension Period and thereafter at the annual escalation percentage for Annual
Base Rent set forth in this Lease, reduced pro-rata for any Relinquished Space,
and with a tenant improvement allowance equal to the product of (i) Eighty Three
and 69/100 dollars ($83.69) per square foot of the Premises, reduced pro-rata
for any Relinquished Space and escalated at 2.5% per annum from the Commencement
Date until the date of commencement of the Extension Period, multiplied by (ii)
thirty three percent (33%); or (B) a new set of economic terms based
collectively upon the following: (1) a market-rate for Annual Base Rent Per
Square Foot (taking into consideration all then-applicable market tenant
concessions, and, if applicable, the absence of any obligation of Landlord to
pay brokerage commissions or fees), (2) a market-rate annual escalation
percentage for Annual Base Rent, (3) a market-rate tenant improvement allowance
and (4) a rent abatement period and/or other concessions, if applicable given
the prevailing market conditions.  The Economic Terms as determined in
accordance with clause (A) in the immediately preceding sentence shall be
referred to hereinafter as the “Existing Economic Terms” and the Economic Terms
as determined in accordance with clause (B) in the immediately preceding
sentence and otherwise in accordance with the terms of this Section 33 shall be
referred to hereinafter as the “New Economic Terms”.  The New Economic Terms
shall be those that would be agreed upon between Landlord and a new tenant not
currently occupying the Building entering into an arm’s length new lease (and
not a lease renewal) for comparable space in a Class A office building in the
downtown business district of Washington, D.C. of comparable age, size, quality
and location as the Building, with a build-out for tenant improvements
comparable to Tenant’s initial build out of the Premises hereunder and for a
term comparable to the length of the Extension Option (the foregoing, the “New
Economic Term Conditions”).
 
c.           If Tenant elects in its Extension Notice to pursue New Economic
Terms, Landlord and Tenant shall negotiate in good faith to determine the New
Economic Terms for the applicable Extension Period, based upon the New Economic
Term Conditions, for a period of thirty (30) days after the date on which
Landlord receives the Extension Notice from Tenant.  In the event Landlord and
Tenant are unable to agree upon the New Economic Terms for the applicable
Extension Period within said thirty (30)-day period, then Tenant shall elect, by
delivering written notice to Landlord within ten (10) days after the expiration
of such thirty (30)-day period, that the Economic Terms for the Premises are
either the Existing Economic Terms or, alternatively, New Economic Terms
determined by binding arbitration in accordance with the following
procedures.  If Tenant fails to timely deliver such notice to Landlord, the Term
shall not be extended for the applicable Extension Period and the Term shall
expire on the Lease Expiration Date, unless earlier terminated in accordance
with the terms of the Lease.  If Tenant timely delivers such notice to Landlord
with the intent of pursuing arbitration to determine the New Economic Terms,
then (a) Tenant’s right to elect the Existing Economic Terms as the Economic
Terms for the applicable Extension Period shall expire; and (b) within fifteen
(15) days after Landlord receives such notice, Landlord and Tenant shall each
select a real estate broker (based on the criteria set forth in Section 33.d
below).  Within twenty (20) days of their selection, each broker shall make a
written determination of the New Economic Terms based upon the New Economic Term
Conditions.  All determinations of the New Economic Terms shall be in
writing.  The party appointing each broker shall be obligated, promptly after
receipt of the New Economic Terms prepared by the broker appointed by such
party, to deliver a copy of such New Economic Terms to the other party.  If the
New Economic Terms submitted by the initial two brokers are different, such
brokers shall attempt to resolve such differences within the ten (10) day period
immediately following the date on which both brokers have submitted the New
Economic Terms and, if they agree, such determination shall be the New Economic
Terms for purposes hereof and the Economic Terms for purposes of the applicable
Extension Option.  If the initial two brokers are not able to resolve such
differences and reach mutual agreement on the New Economic Terms within such ten
(10) day period, then a third broker shall be selected by the initial two
brokers within five (5) days after the expiration of such ten (10) day period
(the third broker also having the qualifications set forth in Section 33.d.
below).  If a third broker is appointed, the third broker shall review the New
Economic Terms submitted by the initial two brokers and shall select one of the
initial two submissions of New Economic Terms to be the Economic Terms for the
applicable Extension Period.  The determination of the New Economic Terms
pursuant to this Section 33.c. shall be final and binding upon Landlord and
Tenant.  The expenses of each of the first two brokers appointed under this
Section 33.c. shall be borne by the party appointing such broker.  The expenses
of the third broker appointed under this Section 33.c. shall be paid one-half
(1/2) by Landlord and one-half (1/2) by Tenant.
 
 
51

--------------------------------------------------------------------------------

 
 
d.           Each real estate broker selected by Landlord and Tenant shall have
the following qualifications:  (i) must be an independent and licensed real
estate broker in the District of Columbia; (ii) must have a minimum of ten (10)
years’ experience in commercial office leasing in the District of Columbia;
(iii) must be an active broker in the District of Columbia; (iv) must have
experience representing both landlords and tenants; (v) in the case of the third
broker only, must not then be representing either Landlord or Tenant; and
(vi) in the case of the third broker only, must not have been involved in any
disputes with Landlord, Tenant or any of the other brokers.  In the event that
real estate brokers with the qualifications described in this Section 33.d. are
unavailable, qualified consultants with similar qualifications may be
substitutes.
 
e.           Should the Term be extended hereunder, Landlord and Tenant shall
execute an amendment modifying the Lease, which amendment shall set forth the
Economic Terms in effect during the applicable Extension Period as determined in
accordance with this Section 33.  Should Landlord or Tenant fail to execute such
amendment, such failure shall not affect the extension of the Term effectuated
pursuant to the terms of this Section 33.  If the Term is extended for less than
all of the Premises in accordance with the terms of this Section 33, then such
amendment shall also contain modifications to this Lease to reflect the
relinquishment of the Relinquished Premises by Tenant.  Following the exercise
and adoption of an Extension Period hereunder, and subject to the Economic Terms
of the applicable Extension Period, (i) the “Term” hereunder shall be deemed to
include the Extension Period, and (ii) the “Lease Expiration Date” shall be
deemed to extend to the last day of the applicable Extension Period.
 
 
34.           EXPANSION OPTION.
 
a.           Landlord shall provide written notice to Tenant if, at any time,
all or any portion of the sixth floor space within the Building (which is, as of
the Effective Date, leased to other tenants) or any other space within the
Building becomes available for lease at least six (6) months prior to its
availability (the “Availability Notice”); provided, however, that Landlord shall
not, in the event such space becomes available due to a termination of an
existing lease with another tenant, be obligated to deliver an Availability
Notice for such space until five (5) business days following such
termination.  An Availability Notice must be given at least twenty (20) days
prior to Landlord’s listing of such space as available for rent or acceptance by
Landlord of any offer to lease that space.  For the duration of the Term, Tenant
shall have the option (the “Expansion Option”) to lease all or any portion of
the Building to the extent such space (A) is the subject of an Availability
Notice for which Tenant delivers to Landlord the Expansion Option Notice
(hereinafter defined) within twenty (20) days of the Availability Notice or (B)
was the subject of a prior Availability Notice, but has not been, as of the date
Tenant delivers to Landlord the Expansion Option Notice, leased to a third party
or is not then subject to a lease or an executed and effective letter of intent
with a third party (such space, in the event of either clause (A) or (B), the
“Available Space”).   Tenant shall exercise the Expansion Option by delivery of
written notice to Landlord of its exercise of the Expansion Option (the
“Expansion Option Notice”), provided such Expansion Option Notice will only be
effective to exercise the Expansion Option if (i) Tenant delivers the Expansion
Option Notice no later than three (3) years prior to the last day of the Term
(provided, however, if Tenant exercises its Extension Option pursuant to Section
33, the duration of the applicable Extension Period shall be taken into account
in determining the Term) and (ii) no uncured Event of Default on the part of
Tenant exists at the time of delivery of the Expansion Option Notice.  The
Expansion Option Notice shall set forth the portion of the Available Space with
respect to which Tenant’s exercise of the Expansion Option relates (the
“Proposed Expansion Space”).  If the Proposed Expansion Space consists of all of
the Available Space, then Landlord approval shall not be required for exercise
of the Expansion Option, and Landlord approval of same shall be deemed granted
hereunder.  If the Proposed Expansion Space consists of less than the entire
Available Space, then approval by Landlord shall be required for Tenant’s
exercise of the Expansion Option unless both (i) the Available Space other than
the Proposed Expansion Space contains at least 4,500 contiguous square feet on a
floor with direct access to an elevator bank and the bathrooms within the Common
Areas and a reasonable window line in light of such space (which window line
need not face the street) and (ii) the Proposed Expansion Space contains at
least 2,000 square feet (such approval, if required, shall be deemed granted if
not provided or denied within fifteen (15) days after Landlord’s
 
 
52

--------------------------------------------------------------------------------

 
 
receipt of the Expansion Option Notice).  The Proposed Expansion Space, when
approved or deemed approved in accordance with the foregoing (or, if no approval
of Landlord is required, when indicated by Tenant in the Expansion Option
Notice), shall be the “Expansion Space” for purposes hereof.  If Tenant timely
delivers the Expansion Option Notice, then Landlord and Tenant shall promptly
enter into a lease amendment to reflect Tenant’s lease of the Expansion Space
(the “Expansion Space Amendment”).  Landlord and Tenant hereby acknowledge and
agree that the terms of the Expansion Space Amendment shall reflect the same
terms set forth in this Lease as of the date of the Expansion Space Amendment,
except that the economic terms shall be the Expansion Economic Terms determined
as provided below in this Section 34, and the rent commencement date for the
Expansion Space shall be the earlier of (a) the date when the tenant
improvements for such Expansion Space have been completed by Tenant, thereby
permitting Tenant to conduct its business there, and (b) one hundred twenty
(120) days following the determination of the Expansion Space pursuant
hereto.  The terms of the Expansion Space Amendment shall reflect that (a) the
commencement date with respect to the Expansion Space shall be the date of the
Expansion Space Amendment, and the termination date with respect to the
Expansion Space shall be the end of the Term (as it may be extended hereunder),
(b) the rentable square footage of the Expansion Space shall be measured in
accordance with BOMA (ANSI Z65.1-1996), and (c) Tenant’s Pro Rata Share under
this Lease shall be adjusted to take into account the Expansion Space.  Nothing
herein shall be construed as prohibiting Tenant from exercising the Expansion
Option on more than one occasion, so long as each exercise of the Expansion
Option is accomplished in accordance with this Section 34.a.
 
b.           The Expansion Economic Terms (hereinafter defined) for the
Expansion Space shall be determined in accordance with the following
provisions.  As used in this Lease, the term “Expansion Economic Terms” shall
mean, at Tenant’s election, either (A) the application of the economic terms of
this Lease to the Expansion Space, with annual base rent per square foot of such
Expansion Space equaling the Annual Base Rent Per Square Foot under this Lease
at the time (and escalating thereafter as provided in this Lease) and with a
tenant improvement allowance equal to the product of (i) Eighty Three and 69/100
dollars ($83.69) per square foot within the Expansion Space (escalated at 2.5%
per annum from the Commencement Date until the date of determination of the
Expansion Space) multiplied by (ii) the number of years remaining in the Term
divided by the total number of years in the Term (in both cases, as the Term may
have, at the time of determination, been extended by Tenant’s exercise of the
Extension Option); or (B) a new set of economic terms based collectively upon
the following: (1) a market-rate for Annual Base Rent Per Square Foot (taking
into consideration all then-applicable market tenant concessions, and, if
applicable, the absence of any obligation of Landlord to pay brokerage
commissions or fees), (2) a market-rate annual escalation percentage for Annual
Base Rent, (3) a market-rate tenant improvement allowance and (4) a rent
abatement period and/or other concessions, if applicable given the prevailing
market conditions.  The Expansion Economic Terms as determined in accordance
with clause (A) in the immediately preceding sentence shall be referred to
hereinafter as the “Existing Expansion Economic Terms” and the Expansion
Economic Terms as determined in accordance with clause (B) in the immediately
preceding sentence and otherwise in accordance with the terms of this Section 34
shall be referred to hereinafter as the “New Expansion Economic Terms”.  The New
Expansion Economic Terms shall be those that would be agreed upon between
Landlord and a new tenant not currently occupying the Building entering into an
arm’s length new lease (and not a lease renewal) for comparable space in a Class
A office building in the downtown business district of Washington, D.C. of
comparable age, size, quality and location as the Building, with a build-out for
tenant improvements comparable to Landlord’s initial build out of the Premises
hereunder (the foregoing, the “New Expansion Economic Term Conditions”).
 
c.           Tenant shall indicate in its Expansion Option Notice whether it
elects the Existing Expansion Economic Terms or the New Expansion Economic
Terms.  If Tenant elects in its Expansion Option Notice to pursue New Expansion
Economic Terms, Landlord and Tenant shall negotiate in good faith to determine
the New Expansion Economic Terms for the Expansion Space, based upon the New
Expansion Economic Term Conditions, for a period of thirty (30) days after the
date on which Landlord receives the Expansion Option Notice from Tenant.  In the
event Landlord and Tenant are unable to agree upon the New Expansion Economic
Terms for the Expansion Space within said thirty (30)-day period, then Tenant
shall elect, by delivering written notice to Landlord within ten (10) days after
the expiration of such thirty (30)-day period, that the Expansion Economic Terms
for the Expansion Space are either the Existing Expansion Economic Terms or,
alternatively, New Expansion Economic Terms determined by binding arbitration in
accordance with the following procedures.  If Tenant timely delivers such notice
to Landlord with the intent of pursuing arbitration to determine the New
Expansion Economic Terms, then (a) Tenant’s right to elect the Existing
Expansion Economic Terms as the Expansion Economic Terms for the Expansion Space
shall expire; and (b)
 
 
53

--------------------------------------------------------------------------------

 
 
within fifteen (15) days after Landlord receives such notice, Landlord and
Tenant shall each select a real estate broker (based on the criteria set forth
in Section 33.d above).  Within twenty (20) days of their selection, each broker
shall make a written determination of the New Expansion Economic Terms based
upon the New Expansion Economic Term Conditions.  All determinations of the New
Expansion Economic Terms shall be in writing.  The party appointing each broker
shall be obligated, promptly after receipt of the New Expansion Economic Terms
prepared by the broker appointed by such party, to deliver a copy of such New
Expansion Economic Terms to the other party.  If the New Expansion Economic
Terms submitted by the initial two brokers are different, such brokers shall
attempt to resolve such differences within the ten (10) day period immediately
following the date on which both brokers have submitted the New Expansion
Economic Terms and, if they agree, such determination shall be the New Expansion
Economic Terms for purposes hereof and the Expansion Economic Terms for purposes
of the Expansion Space.  If the initial two brokers are not able to resolve such
differences and reach mutual agreement on the New Expansion Economic Terms
within such ten (10) day period, then a third broker shall be selected by the
initial two brokers within five (5) days after the expiration of such ten (10)
day period (the third broker also having the qualifications set forth in Section
33.d above).  If a third broker is appointed, the third broker shall review the
New Expansion Economic Terms submitted by the initial two brokers and shall
select one of the initial two submissions of New Expansion Economic Terms to be
the Expansion Economic Terms for the Expansion Space.  The determination of the
New Expansion Economic Terms pursuant to this Section 34.c. shall be final and
binding upon Landlord and Tenant.  The expenses of each of the first two brokers
appointed under this Section 34.c. shall be borne by the party appointing such
broker.  The expenses of the third broker appointed under this Section 34.c.
shall be paid one-half (1/2) by Landlord and one-half (1/2) by Tenant.
 
d.           The Expansion Option shall be subordinate to all expansion,
extension or renewal rights or options granted to existing tenants of the
Building as of the Effective Date.  The Expansion Option shall represent a
senior interest in the Building and the Land as to any expansion, extension or
renewal rights granted (whether to existing tenants or new tenants) from and
after the Effective Date, and such rights shall be subordinate to the Expansion
Option and Landlord shall indicate the same in any documentation granting such
rights.  The Expansion Option is not transferable, and the parties acknowledge
and agree that they intend that such rights shall be “personal” to Tenant and
that in no event will any assignee (other than an Affiliate Transferee) or
sublessee (other than an Affiliate Transferee) have any rights under the
Expansion Option.  The Expansion Option shall, therefore, terminate upon any
assignment of this Lease (except an assignment to an Affiliate
Transferee).  Moreover, the rights of Tenant under the Expansion Option shall be
suspended and of no force or effect during any period where Tenant shall have
entered into subleases for more than fifty percent (50%) of the Premises,
excluding for purposes of this calculation subleases to any Affiliate
Transferee.
 
35.           TENANT’S RIGHT OF FIRST OFFER TO PURCHASE
 
a.           Tenant shall be granted during the Term the following rights with
respect to the Building and the land underlying same (such rights, the “Purchase
Right of First Offer”).  In the event Landlord, during the Term, seeks to sell
the Building (and Landlord’s interest in the land underlying same) to a third
party, Landlord shall first send notice to Tenant (the “Proposed Sale
Notice”).  Provided that (a) no uncured Event of Default on the part of Tenant
then exists under this Lease, (b) Tenant shall not have assigned the Lease to
any entity other than an Affiliate Transferee and there shall not then be in
effect any sublease or subleases with respect to fifty percent (50%) or more of
the Premises to any parties other than Affiliate Transferees, and (c) Tenant
notifies Landlord, in writing, within twenty (20) days after Tenant receives the
Proposed Sale Notice (time being of the essence) of Tenant's irrevocable
election to purchase the Building (and Landlord’s interest in the land
underlying same) for a purchase price to be set forth by Tenant in such notice
(the "Tenant Purchase Notice"), Tenant shall, if Landlord accepts the purchase
price set forth in the Tenant’s Purchase Notice, have the right to acquire the
Building on the terms set forth in Section 35.b.  Failure of Landlord to accept
or reject the purchase price within fifteen (15) days of delivery of the Tenant
Purchase Notice shall be deemed Landlord’s rejection of the purchase price set
forth in the Tenant Purchase Notice.  In the event Tenant fails timely to
deliver a Tenant Purchase Notice to Landlord, Landlord may sell the Building
(and Landlord’s interest in the land underlying same) to any person or entity of
Landlord's choice and at any price.  In the event Tenant timely delivers a
Tenant Purchase Notice to Landlord and Landlord rejects the purchase price
 
 
54

--------------------------------------------------------------------------------

 
 
set forth therein, Landlord may sell the Building (and Landlord’s interest in
the land underlying same) to any person or entity of Landlord's choice at any
purchase price greater than 95% of the purchase price set forth in the Tenant
Purchase Notice, and such sale shall not be subject to the Purchase Right of
First Offer herein described so long as it is consummated (i.e., closed) within
two hundred forty (240) days of the Tenant Purchase Notice.  If Tenant fails to
close upon its acquisition of the Building in accordance with Section 35.b after
its delivery of the Tenant Purchase Notice, and such failure is not due to an
act or failure to act on the part of Landlord or a breach of Landlord’s
covenants hereunder, Landlord may sell the Building (and Landlord’s interest in
the land underlying same) to any person or entity of Landlord's choice, on
whatever terms and conditions are selected by Landlord in its sole discretion,
so long as it is consummated within two hundred forty (240) days following
Tenant’s scheduled closing date (and, as a result, such sale shall not be
subject to the Purchase Right of First Offer herein described).  In all
circumstances, other than where a sale by Landlord is not explicitly subject to
the Purchase Right of First Offer as set forth above, the Purchase Right of
First Offer of Tenant shall remain in effect.


b.            If the Purchase Right of First Offer is exercised in accordance
with Section 35.a., the consideration to be paid by Tenant to Landlord at
closing of the acquisition of the Building shall be the purchase price
determined in accordance with Section 35.a. (payable in current U.S. funds by
wire transfer).  In addition, the parties shall split equally all transfer or
recordation tax and any escrow fees or charges incurred in connection with the
closing, except that Tenant shall be responsible for any title insurance
premiums or fees due in connection with the acquisition of a title insurance
policy.  Each party shall bear its own legal fees in connection with the
closing.  The parties shall prorate all taxes, utilities, rents and other
current expenses as of midnight preceding the date of closing (i.e., Tenant
shall receive the benefit and bear the burden for all periods following
midnight), and the parties shall re-prorate within sixty (60) days of closing
for any of the foregoing amounts that were indeterminable at the date of
closing.  All other closing fees not described above shall be the responsibility
of Tenant.  The closing, whereby Tenant shall pay the applicable purchase price
to Landlord and Landlord shall convey the Building and its interest in the
underlying land to Tenant, shall be an escrowed closing, with funds released to
Landlord only upon recordation in the land records of the instrument of
transfer, unless the title company irrevocably commits to issue the title policy
at the closing.  The transfer of the Building and the underlying land shall be
accomplished by delivery and recordation of a special warranty deed or, if
Landlord’s ownership of the land underlying the Building is by means of a ground
lease, by delivery and recordation of an assignment of ground lease and delivery
of an executed ground lessor estoppel, in either case subject to no financial
liens, judgment liens, mechanic’s or materialman’s liens or deeds of trust
except those caused by Tenant, all of which shall be discharged by Landlord
prior to the closing.  Title to the Building and the underlying land shall be
subject to no other instruments (whether recorded in the land records or
otherwise) that would serve to prohibit the title insurance company from issuing
a title insurance policy insuring good and marketable title to the Building,
both in record and in fact, either as a fee simple interest or a ground lease
interest, as applicable, in the amount of the purchase price determined in
accordance with Section 35.a.  In no event shall instruments of record in the
land records as of the Effective Date of this Lease be deemed to cause title to
the Building not to be good and marketable, both in record and in fact, except
with respect to financial liens, judgment liens, mechanic’s or materialman’s
liens or deeds of trust, all of which, except those caused by Tenant, shall be
discharged by Landlord prior to the closing as aforesaid.  Landlord shall take
such actions as are necessary to cause title to the Building and the land to be
in the condition required by this Section 35.b. prior to closing.  During the
Term of this Lease, Landlord covenants and agrees that it shall not, without
Tenant’s prior consent, enter into any amendment to the Ground Lease which
shortens the duration of the Ground Lease.  In this regard, Landlord shall
provide Tenant fifteen (15) days’ notice of any such proposed amendment to the
Ground Lease, and any such required consent shall be deemed given if not refused
within such fifteen (15) day period.  The title insurance company and the escrow
agent shall be established companies with well-respected reputations in the
Washington, DC Metropolitan area, shall be selected by Tenant and may be the
same party acting in both roles.  There shall be no deposit required of Tenant
for the acquisition of the Building; provided, however, the closing shall take
place no later than ninety (90) days following the Tenant Purchase
Notice.  Failure to complete the closing by such date shall cause the
termination of the Purchase Right of First Offer and the termination of Tenant’s
right to acquire the Building hereby, so long as such failure is not caused by
actions or failures to act on the part of Landlord or a breach of Landlord’s
covenants hereunder.  Any delay of closing beyond such ninetieth (90th) day
caused by actions or failures to act on the part of Landlord or a breach of
Landlord’s covenants hereunder shall permit Tenant (a) to continue to lease and
occupy the Premises on the terms herein contained for a period equal to the
amount of time it takes Landlord to complete such necessary action or cure such
breach, not to exceed the greater of the remainder of the Term or five (5) years
from such ninetieth (90th) day; and (b) without limiting the foregoing, to avail
itself of all rights and remedies available to Tenant at law or in equity
against Landlord, including the right of specific performance, but (subject to
Section 30.c. hereof) excluding any claim for consequential or punitive damages.


 
55

--------------------------------------------------------------------------------

 
 
c.           Notwithstanding anything to the contrary contained herein, the
Purchase Right of First Offer shall terminate upon any foreclosure or deed
and/or assignment in lieu of foreclosure of any Landlord mortgage financing
(leasehold and/or fee).
 
 
36.           BUILDING LOBBY; SECURITY; SIGNAGE; TECHNOLOGY UPGRADES
 
a.           Landlord agrees to undertake, pursuant to the Construction
Contracts, the installation of certain improvements to the lobby of the
Building.  Such improvements shall include (a) the installation of a turnstile,
pass-key system for the lobby that permits entry into the Building of only
Tenant, Landlord, other tenants of the Building and their employees and guests,
and which also requires use of the pass-key system to exit the Building, (b) the
installation of a reception desk within the lobby, such reception desk to be of
sufficient size to accommodate a concierge, who will be an employee of Tenant,
and signage sufficient to identify Tenant by its trade name in the vicinity of
said concierge; and (c) the demolition of the staircase in the lobby running
from the first floor of the Building to the second floor of the Building, and
the restoration of that area to a Class A commercial finish.  In addition,
Landlord shall, pursuant to the Construction Contracts, refurnish the lobby with
new chairs, tables and the like.  Furniture located in the lobby as of the
Execution Date shall remain within the lobby until such time as the new
furnishings arrive; provided, however, Landlord acknowledges that it has no
ownership interests in such existing furnishings and they are the exclusive
property of Tenant (or an affiliated entity).  Tenant shall have the right and
obligation to remove such existing furnishings at such time as the new
furnishings arrive, and Tenant shall abide by the reasonable rules and
instructions of Landlord in undertaking the removal of said furnishings.  All
costs associated with the initial improvements to the lobby and furnishings
therein shall be applied against the Common Area Improvement Allowance and
distributed pursuant to the Common Area Escrow Agreement.  Once installed,
Landlord shall maintain, repair, restore and replace (if reasonably deemed
necessary) the improvements and furnishings in the lobby to the standard
existing at the time of their installation, subject to ordinary wear and tear,
as part of its Landlord Maintenance Obligation.
 


b.           (i)           Landlord shall provide and maintain security features
and security measures for the Building as herein described.  Landlord shall
staff (or cause to be staffed) the lobby of the Building with no fewer than one
(1) unarmed security officer to be stationed at the reception desk referred to
in Section 36.a. above 24 hours a day, seven days a week.  Landlord hereby
grants to Tenant the right to station a concierge at the reception desk who will
serve Tenant’s employees and guests during Normal Business Hours or such other
times as Tenant may determine in its discretion.  Said concierge shall be an
employee of Tenant, and Landlord shall not be responsible for any costs
associated with said concierge.  Tenant shall have the option, to be exercised
at its sole discretion, to have Landlord employ (or cause to be employed) a
concierge in lieu of Tenant’s concierge, in which event (i) the concierge shall
not be an employee of Tenant, (ii) the concierge shall service all tenants of
the Building (including Tenant) and their employees and guests during Normal
Business Hours; and (iii) the costs of such concierge shall be included by
Landlord as an Operating Expense.  Landlord shall use and operate the turnstile,
pass-key system to be installed as described in subsection 36.a above in order
to control entry and exit from the lobby of the Building.  All other entryways
and exits to and from the Building will likewise only be permitted by use of a
pass-key card.  Entry to and exit from the Building shall be recorded via the
pass-key card system.  Landlord shall maintain such ingress and egress records
for a minimum of three (3) years, and Tenant shall have the right to inspect
such records promptly upon notice to Landlord.  Landlord shall permit no one in
the Building who does not have a permanent pass-key card or guest pass-key
card.  Landlord shall provide permanent pass-key cards to all tenants of the
Building; provided, however, that Tenant shall be permitted to issue and rescind
pass-key cards with respect to employees of Tenant.  Upon notice from Tenant of
the rescission of access rights to an employee, former employee, guest or other
invitee of Tenant, Landlord shall as promptly as commercially reasonable update
its systems so as to prohibit access by that individual through use of the
pass-key system.  On a monthly basis, Landlord (or its property manager) shall
audit the use of the pass-key system and compare the same to the employee rolls
of Tenant and all other
 
 
56

--------------------------------------------------------------------------------

 
tenants of the Building (to the extent Landlord can reasonably gain access to
such employee rolls of other tenants of the Building) to assess whether any
person who is no longer on such employee rolls possesses access rights to the
Building, and Landlord shall confirm to Tenant (which Tenant may require to be
in writing) that either (a) the employee rolls match the use of the pass-key
system, or (b) any individuals not on such employee rolls have been identified
and have had their access rights to the Building rescinded.  Guest pass-key
cards shall be provided (and shall only be provided) by Landlord to guests of
Tenant, Landlord or other tenants of the Building upon presentation by such
guest of a valid state or federal identification card and upon confirmation that
such guest is indeed visiting an employee of Tenant, Landlord or another tenant
of the Building.  Guest pass-key cards shall only permit the guest to enter and
exit the Building for one business day during Normal Business Hours.  As part of
its Landlord Maintenance Obligation, Landlord shall maintain any improvements
serving in a security function to the standard they existed following
installation, subject to ordinary wear and tear, and Landlord shall use
commercially reasonable efforts to operate and maintain the same in substantial
conformance with any owner’s or operator’s manuals or manufacturer’s
specifications provided with the related equipment therefor.  Except in the case
of emergencies, Landlord shall not access or be permitted to grant access to the
Premises to any person (including Landlord’s employees, employees of the
property manager or cleaning, maintenance and repair personnel) without having
first notified Tenant of the names of such persons and, in each case, the
person’s employer, and Tenant shall be permitted to refuse access to any such
person where such prior notification is not given.  For good faith, reasonable
cause, Tenant may rescind or deny any such person a right of access to the
Premises.  Nothing herein shall be construed so as to limit the entry rights
retained by or granted to the Ground Lessor under the Ground Lease.  Tenant
shall be permitted to hire and retain one or more armed security guards for the
Building.  Any such armed security guard shall be either an employee of a
security firm hired by Tenant or a direct employee of Tenant and, in any event,
shall be retained at Tenant’s sole and exclusive cost.  Landlord hereby permits
and grants to Tenant the right to have any such armed security guard patrol
within the Premises, all Common Areas of the Building and the Land.  Tenant
covenants and agrees that any armed security guard hired by Tenant shall not
encroach upon or access the premises of other tenants in the Building unless the
presence of such security guard is requested by the applicable tenant.  The
armed security guard, if hired directly by Tenant, shall have the requisite
experience and technical skills to undertake its responsibilities and, if an
employee of a security firm hired by Tenant, shall be an employee of an
established security firm with experience in the security of similar buildings
in the Washington, D.C. metropolitan area.  Notwithstanding any other provision
of this subsection, Tenant shall not be permitted to retain an armed security
guard (whether directly or through a security firm) from and after the Execution
Date without having first provided to Landlord a certificate of insurance or
another agreement binding on the applicable insurer covering Landlord and its
property manager as an additional insured with respect to actions of the armed
security guard when performing services at the Project, such coverage to be
afforded under either (i) the security firm’s general liability policy; or (ii)
Tenant’s general liability policy (it being understood that, in the case of
either (i) or (ii), the policy coverage limits must be reasonable for the
Washington, DC market).


(ii)           As part of the Tenant’s Work to be undertaken by Tenant pursuant
to the Workletter attached hereto as Exhibit E, Tenant may install a top-level
commercial security camera monitoring and surveillance system for the Building
and the Land, including the Parking Facility, the lobby, the penthouse and the
rooftop.  All costs associated with such installation shall be applied against
the Premises Improvement Allowance.  The security cameras shall feed into a
control room located within the Premises as well as into one (1) control room or
security desk where Landlord requests such feed; provided, however, Tenant shall
not be required to provide to Landlord surveillance camera feeds from cameras
covering exclusively the Premises.  Tenant shall have full control over the
security camera system, including determining, in its discretion, where such
cameras shall be located, how they will be oriented and the manner of their
operation.  Tenant shall cause the security camera system to comply with all
applicable laws, building codes and zoning ordinances.  Tenant shall be
responsible for the maintenance of the cameras and shall have the right to
upgrade, replace, repair or remove the cameras at its discretion.  Landlord
grants to Tenant such use and access rights in the Common Areas and elsewhere
that may be reasonably necessary for Tenant to place such video cameras, install
them, maintain, repair, replace or upgrade them and runs lines and cables to and
from them.  The video cameras will be the property of Tenant, may be removed by
Tenant at any time during or at the end of the Term, and may be removed by
Tenant at the end of the Term.  If Tenant elects not to remove the cameras at
the end of the Term, they shall at once become the property of Landlord without
the need of further action on the part of either Landlord or Tenant.  All costs
of installing, maintaining and operating such equipment shall be borne by
Tenant.


 
57

--------------------------------------------------------------------------------

 
 
c.           Except for and subject to the existing exterior signage rights
contained in the lease of space to Foxhall Enterprises, Inc. and except as
provided in the third (3rd) sentence of this paragraph, Landlord grants to
Tenant the exclusive right to place signage in reasonable locations upon the
exterior of the Building or visible from the exterior of the Building
identifying Tenant by its trade name, including, without limitation, signage
along the second floor window line and signage on or near the roof.  Tenant
shall install such signage, and such signage shall be designed, in accordance
with all applicable laws, building codes and zoning ordinances and orders.  No
signage other than Tenant’s signage shall be permitted on the exterior of the
Building or visible from the exterior of the Building except that (i) customary
“For Rent” or “For Sale” signage shall be permitted to the extent related to
Landlord’s rental or sale efforts with respect to the Building; and (ii) signage
for any retail tenant of Landlord within the Retail Space shall be permitted so
long as any new signage installed or replaced after the Effective Date shall be
consistent with the Class A nature of the Building and, except as provided in
the first (1st) sentence of this paragraph, subject to Tenant’s reasonable
approval.  All costs associated with the design, initial installation and
construction of the signage shall be the responsibility of Tenant.  Landlord
shall maintain such signage, after installation by Landlord, to the standard
existing at the time of its installation as part of its Landlord Maintenance
Obligation, subject to ordinary wear and tear, but Tenant shall be responsible
for the cost of any replacement reasonably deemed necessary.  Landlord grants to
Tenant the right to update or renovate the signage with the consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed.  Such
updates or renovations shall be undertaken by Tenant at its cost, and the
responsibility for design, construction, installation and maintenance of such
updates or renovations shall be as set forth previously in this
paragraph.  Tenant shall be required to remove any Tenant signage at the end of
the Term and shall restore the Premises or any other portion of the Building to
its original condition as it existed prior to the installation of such Tenant
signage.  Landlord shall have no right to object to or prohibit Tenant from
signage (or updates thereto) Tenant deems appropriate for installation in
accordance with this subsection unless such signage (a) would be in violation of
applicable laws, building codes or zoning ordinances, (b) has an adverse effect
on the structural components of the Building or the Base Building Systems or (c)
obstructs the window line of other tenants of the Building.


d.           Landlord grants to Tenant the right to create a window display in
furtherance of Tenant’s branding and marketing objectives (which may include a
bank of video and/or computer monitors) in the windows fronting the street
within the 1st floor Premises.  The installation of the window display shall be
undertaken by Tenant at its sole cost and expense.  Tenant shall maintain the
window display, and Landlord shall have no responsibility therefor.  Landlord
grants the Tenant the right to update or renovate the window display with the
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.  Such updates or renovations shall be undertaken by
Tenant at its cost, in accordance with all laws, rules and regulations
applicable to the Building and so as to minimize interference with other
tenants’ use and enjoyment of the Building.  In all other respects, such updates
or renovations shall be undertaken as if they were Alterations for purposes of
this Lease and therefore governed by the provisions of Section 8 hereof.  Such
updates or renovations shall be maintained by Tenant.


e.           Subject to Tenant’s rights elsewhere in this Lease, Landlord shall
have the right to approve, in its reasonable discretion, the design, locations,
number, size and color of all signs or lettering located in the Common Areas;
provided, however, no other tenant of the Building shall be permitted to post
signage within the Common Areas without the express written consent of Tenant
(other than the name and suite number of any such tenant as listed on the
marquis for the Building, which shall be permitted).  Notwithstanding the
foregoing, Tenant may and shall have the right to, as part of its work to be
undertaken pursuant to the Workletter attached hereto as Exhibit E, install the
following signage into the following Common Areas: (a) on the transom above the
front doors to the lobby of the Building, Tenant shall be permitted to etch in
the glass thereof the words “The CoStar Group Building”; (b) below or at the
base of the Video Wall (and, in any event, below the monitors), Tenant shall be
permitted to display the name “CoStar Group” in stainless steel, lighted
lettering; (c) on the garage elevator and lobby doors, Tenant shall
 
 
58

--------------------------------------------------------------------------------

 
 
be permitted to etch in the glass thereof the name “CoStar Group”’ and (d) on
the penthouse roof entrance, Tenant shall be permitted to etch into the glass
thereof the name “CoStar Group.”  The cost and expense of such signage within
the Common Areas shall be applied against the Premises Improvement Allowance and
disbursed pursuant to the Premises Escrow Agreement.  Once installed, Tenant
shall have the right and obligation to maintain, repair, replace, restore or
upgrade such trade name signage at its discretion and at its expense.  Landlord
shall not be permitted to remove such signage during the Term, and Tenant will
not be obligated to remove such signage or restore the affected area at the end
of the Term.
 
f.            Landlord hereby grants to Tenant the right, at no additional cost
to Tenant, to use the lobby of the Building for employee meetings upon one (1)
business day’s advance notice to Landlord.  Such use shall be on a temporary
basis and will end prior to the end of Normal Business Hours on any given
day.  Tenant shall be responsible for cleaning the area after its use and
restoring it to the same condition as it was prior to such use.  If Landlord
notifies Tenant that its use of the lobby is violating the right of other
tenants of the Building or their guests to use the lobby during Tenant’s use of
same in accordance with this paragraph, Tenant shall adjust its use so as to not
interfere with such rights.  In no event shall Tenant’s use of the lobby prevent
or obstruct the use of the elevators in the lobby or the use of entryways or
exits by other tenants of the Building and their employees and guests.


g.           In no event will Landlord rent or allow the use of the lobby or any
other Common Area in the Building to any party that is not either Landlord,
Tenant or another tenant of the Building.


h.           Landlord hereby agrees to undertake, pursuant to the Construction
Contracts, the installation of the housing for a Video Wall (defined below) in
the form of a custom-built wall or closet (the “Video Wall Housing”) in the
location described, and to the specifications set forth, in the Construction
Contracts.  The Video Wall Housing will run approximately 20 linear feet within
the lobby of the Building.  Construction of the Video Wall Housing will include
the installation of an electric feed, breaker panel and supplemental HVAC unit
by Landlord sufficient to serve the Video Wall that Tenant will construct within
the Video Wall Housing and the additional monitors referenced in subsection
36.i. below.  In connection therewith, Landlord shall undertake any necessary
core drilling.  All costs associated with the design, initial installation and
construction of the Video Wall Housing shall be the responsibility of Landlord,
and disbursements shall be made out of the Common Area Improvement Allowance in
accordance with the Common Area Escrow Agreement to pay such costs.  Landlord
shall maintain the Video Wall Housing as part of its Landlord Maintenance
Obligation.  The Video Wall Housing will be secured by Landlord so that only
certain of Tenant’s and Landlord’s representatives (as permitted by Tenant) can
access the same, and Landlord shall provide to Tenant access cards or keys as
necessary for its use.  Landlord hereby grants to Tenant the right to install a
bank of computer or video monitors or other identifying information in
furtherance of Tenant’s business purposes and its branding and marketing
objectives within the Video Wall Housing (the “Video Wall”), and Tenant shall be
permitted access to all electric lines, the breaker panel and the supplemental
HVAC unit which are part of the Video Wall Housing in order to install the Video
Wall therein (including installation of such audio-visual wiring or cabling and
any racks as may be required).  All costs associated with the design, initial
installation and construction of the Video Wall shall be paid out of the
Premises Improvement Allowance.  Tenant shall maintain the Video Wall and shall
control all content produced by the Video Wall.  Landlord grants to Tenant the
right to update, renovate, remove or replace the Video Wall at Tenant’s
discretion.  Any such update, renovation, removal or replacement of the Video
Wall shall be undertaken by Tenant at its cost.  If Landlord so requests, Tenant
shall remove the Video Wall at the end of the Term and shall restore the Video
Wall Housing to its original condition as it existed prior to the installation
of the Video Wall.  Tenant shall not be responsible for the removal of the Video
Wall Housing at the end of the Term.  Landlord shall have no right to object to
or prohibit Tenant from installation of a Video Wall (or updates thereto) that
Tenant deems appropriate in accordance with this subsection unless such Video
Wall (a) would be in violation of applicable laws, building codes or zoning
ordinances, or (b) has an adverse effect on the structural components of the
Building or the Base Building Systems.  The video and computer equipment
comprising the Video Wall shall at all times be considered the property of
Tenant.


 
59

--------------------------------------------------------------------------------

 
 
i.           Landlord hereby grants to Tenant the right to install additional
video monitors affixed by brackets to the walls or on monitor stands in the
lobby of the Building and, in either case, adjacent to the Video Wall (up to ten
(10) such video monitors and stands), and Tenant shall be permitted access to
all electric lines and the breaker panel which are part of the Video Wall
Housing in order to install such monitors and connect them thereto.  Landlord
acknowledges and agrees that connecting the monitors to the Video Wall Housing
data and electrical components may require cables and lines extending from the
Video Wall to the monitors, and Landlord shall install such cables and lines
(including core drilling into the first floor slab of the Building, if
necessary) in order to allow for such connection, all of the foregoing to be
completed by Landlord so that, after final installation, the lobby is in keeping
with the Class A nature of the Building.  Any costs incurred by Landlord in
connection with the foregoing shall be completed in accordance with the
Construction Contracts and applied against the Common Area Improvement
Allowance.  Other than as set forth above, all costs associated with the design
and initial installation of the monitors (including the costs of the brackets or
monitor stands) shall be the responsibility of Tenant and shall be applied
against the Premises Improvement Allowance.  Tenant shall maintain the monitors
and shall control all content displayed on the monitors.  Landlord grants to
Tenant the right to update, renovate, remove or replace the monitors at Tenant’s
discretion.  Any such update, renovation, removal or replacement of the monitors
shall be undertaken by Tenant at its cost.  If Landlord so requests, Tenant
shall remove the monitors, brackets and stands (as applicable) at the end of the
Term and shall restore the lobby to its original condition as it existed prior
to the installation of the monitors.  Landlord shall have no right to object to
or prohibit Tenant from installation of the foregoing described monitors (or
updates thereto) that Tenant deems appropriate in accordance with this
subsection unless such monitors (a) would be in violation of applicable laws,
building codes or zoning ordinances, or (b) have an adverse effect on the
structural components of the Building or the Base Building Systems.  The
monitors and stands shall at all times be considered the property of Tenant.


j.           Notwithstanding anything to the contrary contained herein, the
exclusive nature of Tenant’s exterior signage rights described in paragraph c.
of this Section 36 shall terminate in the event that Tenant shall have subleased
more than fifty percent (50%) of the Premises to parties which are not Affiliate
Transferees.  Tenant’s rights under paragraph d. of this Section 36 shall be
“personal” to Tenant so that no assignee or subtenant of Tenant (other than an
Affiliate Transferee) shall have the rights of Tenant thereunder.  Tenant’s
rights under paragraph f. of this Section 36 shall terminate from and after such
time as Tenant does not identify the Building as its corporate headquarters for
reporting purposes under the Securities Act of 1933.
 
k.           As of the Execution Date, the Building (including the roof) has
been outfitted with cell antennas (i.e., repeaters) which enhance cell phone
reception within the Building and “WiFi” which enables permitted users remote
access to the internet while in the Building.  Though some of these cell
antennas or remote access components are located within the Common Areas or
elsewhere, Landlord hereby grants to Tenant the right and obligation to maintain
such cell antennas and remote access components throughout the Term, including
the right to replace, remove, upgrade or replace such cell antennas and remote
access components at its discretion, all at Tenant’s expense.  While the cell
antennas and the remote access components are the property of Landlord, Landlord
shall not remove such cell antennas or remote access components during the
Term.  Tenant shall not be obligated to remove any such items or restore the
Building in respect of same at the end of Term.  In order for Tenant to
discharge its maintenance obligation hereunder, Landlord hereby grants to Tenant
such rights as it shall need, whether in the Common Areas or elsewhere, in order
to access all wiring, systems, switches, lines, pipes and related components
which run to and from the “WiFi” system or the cell antennas, including
accessing any wiring closets, building risers, electrical closets, control rooms
or mechanical engineering closets where such wiring, systems, switches, lines,
pipes and related components may be housed.


 
60

--------------------------------------------------------------------------------

 
 
37.           LEASING RESTRICTIONS; ADDITIONAL LANDLORD COVENANTS
 
a.           Landlord shall not lease, sell or permit use of the Building by any
company or business (other than Tenant or an Affiliate of Tenant) that sells,
licenses or makes publicly available in a commercial forum (i) property level
information with respect to commercial real estate, including space
availability, comparable sales, tenant, sales and sales transaction data; (ii)
commercial real estate market research, forecasting, or credit default modeling;
(iii) commercial real estate business intelligence or real estate reporting
tools; or (iv) commercial real estate investment management software solutions,
including portfolio management software, in each case in competition with
Tenant’s or any of its affiliate’s businesses as such businesses are conducted
as of the Execution Date (a “Competitive Business”).  For purposes of
clarification, examples of Competitive Businesses include, without limitation,
any of the following businesses (or their successor by merger or acquisition):
 Open Standards Consortium for Real Estate (OSCRE); National Association of
Realtors (NAR); CCIM Institute Commercial Real Estate (CCIM); Society of
Industrial and Office Realtors (SIOR); Commercial Association of Realtors Data
Services; Reis, Inc.; CBRE Econometric Advisors (formerly Torto Wheaton
Research); Catylist; Officespace.com; MrOfficeSpace.com; Marshall & Swift; Yale
Robbins; Real Capital Analytics; Trepp Inc.; Association of Industrial Realtors
(AIR); Smith’s Guide; Black’s Guide; WorkplaceIQ; RealPoint; Commercial Search;
Cityfeet.com, Inc.; LoopNet, Inc.; Xceligent; the Appraisal Institute;
TenantWise, Inc.; Yardi; Argus Software, Inc.; Intuit; Cougar; Realup.com; Reed
Business Information Limited; Bloomberg L.P.; and Rosen Group.  Notwithstanding
anything to the contrary set forth above, a Competitive Business shall not
include a business primarily engaged in commercial real estate brokerage,
landlord/tenant representation, investment sales activities or investment
advisory services (e.g., Cushman & Wakefield, Cassidy Turley,
CBREI).  Notwithstanding the foregoing, Tenant acknowledges and agrees that each
of SDA and Clark Nexsen (as defined in Section 41) may, under leases in effect
as of the Execution Date, hereinafter assert or purport to possess rights to
assign or sublet its respective space to a company or companies that may be
considered a Competitive Business hereunder and, therefore, Tenant’s rights
under the preceding provisions of this Section 37.a. shall be subject to any
such rights asserted by SDA or Clark Nexsen.  Landlord further agrees that
Landlord shall not rent or sell space in the Building to any tenant or owner
other than one suitable for a Class A office building that, for all portions of
the Building with the exception of Retail Space, uses its premises within the
building for traditional office uses.  Any exception to the foregoing shall
require the express written consent of Tenant, which consent may be withheld in
Tenant’s sole discretion.  Landlord shall not permit any of the following uses
in the Building, and will not sell or lease the Building to any owner or tenant
who undertakes business in, or otherwise uses the Building for, the following:
adult entertainment, adult video or bookstore, secondhand or used goods store,
nightclub, tavern, lounge, dance hall, massage parlor, funeral home or morgue,
pool hall, game parlor, commercial amusements, undertaking establishments,
health spa, gym, skating rink, bingo games, betting agency, bowling alley or
other entertainment, health or recreational facility, flea market, auto
dealership, car rentals or sales, hazardous or illegal uses, or child care
center.  The foregoing shall not be deemed a limitation on the right and
obligation of Landlord to maintain a gym facility in the Building for the use of
Tenant, other tenants of the Building and Landlord.


b.           Machines, equipment, materials and activities of other tenants in
the Building which cause vibration, noise, cold, heat, fumes, trash, waste,
odors or gas emissions that may be transmitted into the Premises or into the
Common Areas to such a degree as to be objectionable to Tenant in Tenant's
reasonable opinion shall be addressed by Landlord promptly, and Landlord shall
have the responsibility to undertake (or cause the undertaking of) any remedial
action as may be necessary to eliminate such objectionable condition.  If such
objectionable condition is not remedied within three (3) business days of
Tenant’s request to Landlord regarding same, then rent under this Lease will
abate for a pro rata portion of the Premises equal to all portions of the
Premises that are rendered untenantable by such objectionable condition until
such time as the objectionable condition is remedied.  The foregoing rent
abatement shall not serve as a limitation on any other remedies that may be
available to Tenant hereunder or at law or in equity.  Tenant acknowledges that
the pizza restaurant presently operating in the Retail Space is not
objectionable in the manner operated as of the Execution Date.
 
38.           LOADING DOCKS; FRIEGHT ELEVATORS; GYM


a. Tenant shall be permitted to have reasonable use of the loading docks and
freight elevators for its business purposes throughout each day, and shall not
be restricted from using the same during Normal Business Hours or otherwise in
common with the rights of other tenants of the Building.
 
 
61

--------------------------------------------------------------------------------

 
 
b. Landlord shall, pursuant to the Construction Contracts, improve and remodel
the gym facilities located in the Building.  Once completed, such improvements
shall be maintained by Landlord to the standard existing upon completion,
subject to ordinary wear and tear, as part of its Landlord Maintenance
Obligation hereunder.  Tenant shall have the non-exclusive right, in common with
other tenants of the Building, to use the gym facilities 24 hours a day, seven
days a week.  Landlord shall not permit any person other than employees of
Landlord, Tenant and other tenants of the Building (and their guests) to use the
gym facilities.  In addition, Landlord shall lease new gym equipment for the
Building consisting of, at a minimum, the gym equipment referenced on Exhibit F
hereto, such gym equipment to be leased pursuant to a lease agreement with an
equipment provider of Tenant’s choosing.  Tenant acknowledges and agrees that
such leasing expenditures shall be considered an Operating Expense for purposes
hereof.  Equipment located in the gym as of the Execution Date shall remain
within the gym until such time as the new gym equipment arrives; provided,
however, Landlord acknowledges that it has no ownership interests in such
existing equipment and it constitutes the exclusive property of Tenant (or an
affiliated entity).  Tenant shall have the right and obligation to remove such
existing equipment at such time as the new equipment arrives, and Tenant shall
abide by the reasonable rules and instructions of Landlord in undertaking the
removal of said equipment.  In the event it shall be necessary for Landlord to
replace any equipment in the gym thereafter, Landlord shall replace such
equipment with equipment of equal or better quality.  Notwithstanding the
foregoing, Landlord and Tenant acknowledge that the gym facilities may, at
Tenant’s option, be expanded for a proposed shower room into area which is
technically located within the Premises leased hereunder to Tenant.  In the
event of such expansion, such area shall not be part of the Common Area but
shall remain part of the Premises.  Tenant, though it is leasing the shower room
as part of the Premises, hereby agrees to permit Landlord, other tenants of the
Building and their guests and employees to use the shower room in the event of
such expansion.  There shall be no diminution in Base Rent or Additional Rent
hereunder upon such expansion.  Upon such expansion, Landlord shall maintain the
shower area as part of its Landlord Maintenance Obligation.  Tenant may, as part
of its work to be undertaken pursuant to the Workletter attached hereto as
Exhibit E, expand, remodel and renovate the shower room area.  Any such
expansion, remodeling or renovation shall be undertaken in accordance with the
terms of the Workletter.
 
39.           GUARANTY
 
Tenant shall cause its publicly traded parent/affiliate, CoStar Group, Inc., to
guarantee payment and performance of Tenant’s obligations under this Lease
pursuant to a guaranty in substantially the form of Exhibit K hereto, to be
executed and delivered simultaneously with the execution and delivery hereof.
 
40.           PRE-EXECUTION DATE LANDLORD


a. 1331 L Street Holdings, LLC, a Delaware limited liability company (the
“Pre-Execution Date Landlord”), hereby acknowledges this Lease and its
obligations under Section 40 hereof by execution of a joinder page
hereto.  Landlord, Tenant and Pre-Execution Date Landlord acknowledge and agree
that Pre-Execution Date Landlord and Tenant negotiated the terms of this Lease
for a period preceding the time when Pre-Execution Date Landlord commenced
negotiating for the sale of the Building and the Land to Landlord.  And, during
the course of Pre-Execution Date Landlord’s arrangement of that sale, Landlord
assumed the negotiation of the terms of this Lease and it was therefore decided
that this Lease should not be executed until the Execution Date, as the
Execution Date is one and the same date as that of closing under the
aforementioned sale.


b. Notwithstanding the foregoing, however, this Lease is effective for all
purposes as of the Effective Date, and Pre-Execution Date Landlord and Tenant
confirm, acknowledge and agree that there has been no default hereunder (or
event that, with the passage of time or notice, would be an event of default)
from the time of the Effective Date up through and until the Execution
Date.  Tenant hereby waives any claim it may have hereunder against Landlord for
actions or failures to act prior to the Execution Date and agrees only to look
to the Pre-Execution Date Landlord for any claims it may have in respect of
same.  Pre-Execution Date Landlord hereby agrees to indemnify, defend, protect
and hold Landlord harmless from and against any and all injury, loss, damage,
liability, costs or expenses (including attorneys’ fees, reasonable
investigation and discovery costs), of whatever nature, to any person or
property that may be claimed by Tenant hereunder arising at any time prior to
the Execution Date (collectively, the “Waived Claims”).  Landlord hereby agrees
to indemnify, defend, protect and hold Pre-Execution Date Landlord harmless from
and against any and all injury, loss, damage, liability, costs or expenses
(including attorneys’ fees, reasonable investigation and discovery costs), of
whatever nature, to any person or property that may be claimed by Tenant
hereunder (excluding Waived Claims) as a result of a default by Landlord under
this Lease that first occurs at any time from and after the Execution Date.


 
62

--------------------------------------------------------------------------------

 
 
41.           USE OF CONFERENCE FACILITIES.


The Soap and Detergent Association, a Delaware non-profit corporation (the
“SDA”), and Clark, Nexsen, Owen, Barbieri & Gibson, P.C. (“Clark Nexsen”)
purport to possess rights under leases with Landlord in effect as of the
Execution Date that permit them to use the conference facilities located on the
2nd floor of the Building, which conference facilities are within the Premises. 
Without acknowledging the validity of such rights, Tenant agrees to reasonably
cooperate with Landlord to address requests by each of SDA and Clark Nexsen to
use the conference facilities to the extent any such request is in accordance
with the rights each such tenant reasonably purports to assert under its lease,
including any limitation on such purported rights due to any notice period
required prior to exercise thereof.  Specifically, Tenant agrees to make
reasonable efforts (i) to permit SDA or Clark Nexsen, as applicable, to use the
conference facilities or the auditorium on the 1st floor of the Building at the
time requested thereby, or (ii) if the foregoing are unavailable on the date
requested by SDA or Clark Nexsen, to propose two or more alternate dates in the
proximity of the requested time when use of such conference facility or the 1st
floor auditorium by the applicable tenant will be permitted.  If efforts to
satisfy SDA or Clark Nexsen under clauses (i) or (ii) above are not reasonably
acceptable to the applicable tenant, Tenant shall accommodate alternative
reasonable requests of SDA or Clark Nexsen, as applicable, in some other manner
reasonably acceptable to the parties. 






 
 


[The rest of this page intentionally left blank. Signatures appear on the
following page.]
 



 
63

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, duly authorized representatives of Landlord and Tenant have
executed this Deed of Office Lease under seal on the day and year first above
written.
 

 
LANDLORD:
GLL L-STREET 1331, LLC, a Delaware limited liability company
 
By: _____________________________(SEAL)
      Name:
      Title:
 
TENANT:
COSTAR REALTY INFORMATION, INC.,
a Delaware corporation
 
By: _______________________________(SEAL)
Name:
Title:



LIST OF EXHIBITS
EXHIBIT A:                       Floor Plan of Premises
EXHIBIT B:                        Ground Lessor Subordination, Non-disturbance
and Attornment Agreement
EXHIBIT C:                        Rules and Regulations
EXHIBIT D:                       Janitorial and Cleaning Services
EXHIBIT E:                        Workletter
EXHIBIT F:                        Gym Equipment
EXHIBIT G-1:                     Form of Sublease
EXHIBIT G-2:                     Form of Assignment
EXHIBIT H:                        Escrow Agreement Regarding Premises
Improvements
EXHIBIT I:                          Escrow Agreement Regarding Common Area
Improvements
EXHIBIT J:                         Construction Contracts
EXHIBIT K:                        Form of Guaranty
 
{Notary Page Follows}


 
 
64

--------------------------------------------------------------------------------

 

State of _________________
 
County of _______________
 
I, ____________________, a Notary Public of said county and state, hereby
certify that ____________________ personally came before me this day and
acknowledged that he/she is ____________ of  COSTAR REALTY INFORMATION, INC., a
Delaware corporation, and that by authority duly given and as the act of the
corporation, the above instrument was signed by he/she on behalf of the
corporation.
 
Witness my hand and official seal this the ____________________________ day of
___________________ , 20___.
 


 
_______________________________________
Notary Public
 
My Commission Expires:
 
__________________________
 
(Seal)
 
 
 
State of _________________
 
County of _______________
 
I,                                                      , a Notary Public of the
above county and state certify that _______________________________personally
came before me this day and acknowledged that he is the ________________ of GLL
L-STREET 1331, LLC, a Delaware limited liability company, and that he, as
____________, being authorized to do so, executed the above instrument on behalf
of the company.
 
Witness my hand and official seal this the ____________________________ day
of ___________________ , 20___.
 


 
_______________________________________
Notary Public
 
My Commission Expires:
 
__________________________
 
(Seal)
 
 
 
{Joinder Page Follows}
 

 


 
65

--------------------------------------------------------------------------------

 

Joinder Page to Deed of Office Lease
 
The undersigned hereby joins in the foregoing Deed of Office Lease for the
purpose of acknowledging its obligations under Section 40 thereof.
 


 
Attest:
________________________
 
Pre-Execution Date Landlord:
1331 L STREET HOLDINGS, LLC, a Delaware limited liability company
By:
Name:
Title:



 
 
 
 

 


 
66

--------------------------------------------------------------------------------

 
